Exhibit 10.1

Execution Copy
 
COMMERCIAL VEHICLE GROUP, INC.,
EACH OTHER DOMESTIC BORROWER, and
EACH UK BORROWER,
as Borrowers
 
 
LOAN AND SECURITY AGREEMENT
Dated as of January 7, 2009
$47,500,000
 
 
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
BANK OF AMERICA, N.A.,
as Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page Section 1. DEFINITIONS; RULES OF CONSTRUCTION     - 1
-  
1.1.
  Definitions     - 1 -  
1.2.
  Accounting Terms     - 31 -  
1.3.
  Uniform Commercial Code     - 31 -  
1.4.
  Certain Matters of Construction     - 32 -  
1.5.
  Certifications     - 32 -  
1.6.
  Times of Day     - 32 -   Section 2. CREDIT FACILITIES     - 33 -  
2.1.
  Revolver Commitments     - 33 -  
2.2.
  UK Facilities     - 35 -  
2.3.
  Letter of Credit Facilities     - 36 -   Section 3. INTEREST, FEES AND CHARGES
    - 39 -  
3.1.
  Interest     - 39 -  
3.2.
  Fees     - 40 -  
3.3.
  Computation of Interest, Fees, Yield Protection     - 41 -  
3.4.
  Reimbursement Obligations     - 41 -  
3.5.
  Illegality     - 41 -  
3.6.
  Inability to Determine Rates     - 41 -  
3.7.
  Increased Costs; Capital Adequacy     - 42 -  
3.8.
  Mitigation     - 43 -  
3.9.
  Funding Losses     - 43 -  
3.10.
  Maximum Interest     - 43 -   Section 4. LOAN ADMINISTRATION     - 43 -  
4.1.
  Manner of Borrowing and Funding Revolver Loans     - 43 -  
4.2.
  Defaulting Lender     - 45 -  
4.3.
  Number and Amount of LIBOR Loans; Determination of Rate     - 46 -  
4.4.
  Borrower Agent     - 46 -  
4.5.
  Obligations     - 46 -  
4.6.
  Effect of Termination     - 46 -   Section 5. PAYMENTS     - 47 -  
5.1.
  General Payment Provisions     - 47 -  
5.2.
  Repayment of Revolver Loans     - 47 -  
5.3.
  Repayment     - 47 -  
5.4.
  Payment of Other Obligations     - 48 -  
5.5.
  Marshaling; Payments Set Aside     - 48 -  
5.6.
  Allocation of Payments     - 48 -  
5.7.
  Application of Payments     - 49 -  
5.8.
  Loan Account; Account Stated     - 50 -  
5.9.
  Taxes     - 50 -  
5.10.
  Lender Tax Information     - 50 -  
5.11.
  Nature and Extent of Each Borrower’s Liability     - 51 -   Section 6.
CONDITIONS PRECEDENT     - 53 -  
6.1.
  Conditions Precedent to Initial Loans     - 53 -  
6.2.
  Conditions Precedent to UK Loans     - 55 -  
6.3
  Conditions Precedent to All Credit Extensions     - 56 -   Section 7.
COLLATERAL     - 56 -  
7.1.
  Grant of Security Interest     - 57 -  
7.2.
  UK Security Documents     - 58 -  

 



--------------------------------------------------------------------------------



 



                      Page
7.3.
  Lien on Deposit Accounts; Cash Collateral     - 58 -  
7.4.
  Real Estate Collateral     - 59 -  
7.5.
  Other Collateral     - 59 -  
7.6.
  No Assumption of Liability     - 60 -  
7.7.
  Further Assurances     - 60 -  
7.8.
  Foreign Subsidiary Stock     - 60 -   Section 8. COLLATERAL ADMINISTRATION    
- 60 -  
8.1.
  Borrowing Base Certificates     - 60 -  
8.2.
  Administration of Accounts     - 61 -  
8.3.
  Administration of Inventory     - 62 -  
8.4.
  Administration of Equipment     - 62 -  
8.5.
  Administration of Deposit Accounts     - 62 -  
8.6.
  General Provisions     - 63 -  
8.7.
  Power of Attorney     - 64 -   Section 9. REPRESENTATIONS AND WARRANTIES     -
64 -  
9.1.
  General Representations and Warranties     - 64 -  
9.2.
  Complete Disclosure     - 69 -   Section 10. COVENANTS AND CONTINUING
AGREEMENTS     - 69 -  
10.1.
  Affirmative Covenants     - 69 -  
10.2.
  Negative Covenants     - 73 -  
10.3.
  Financial Covenants     - 77 -   Section 11. EVENTS OF DEFAULT; REMEDIES ON
DEFAULT     - 78 -  
11.1.
  Events of Default     - 78 -  
11.2.
  Remedies upon Default     - 79 -  
11.3.
  License     - 80 -  
11.4.
  Setoff     - 80 -  
11.5.
  Remedies Cumulative; No Waiver     - 80 -   Section 12. AGENT     - 81 -  
12.1.
  Appointment, Authority and Duties of Agent     - 81 -  
12.2.
  Agreements Regarding Collateral and Field Examination Reports     - 82 -  
12.3.
  Reliance By Agent     - 82 -  
12.4.
  Action Upon Default     - 83 -  
12.5.
  Ratable Sharing     - 83 -  
12.6.
  Indemnification of Agent Indemnitees     - 83 -  
12.7.
  Limitation on Responsibilities of Agent     - 83 -  
12.8.
  Successor Agent and Co-Agents     - 84 -  
12.9.
  Due Diligence and Non-Reliance     - 84 -  
12.10.
  Replacement of Certain Lenders     - 84 -  
12.11.
  Remittance of Payments and Collections     - 85 -  
12.12.
  Agent in its Individual Capacity     - 85 -  
12.13.
  Agent Titles     - 85 -  
12.14.
  No Third Party Beneficiaries     - 86 -   Section 13. COLLECTION ALLOCATION
MECHANISM     - 86 -  
13.1.
  Implementation of CAM     - 86 -   Section 14. BENEFIT OF AGREEMENT;
ASSIGNMENTS AND PARTICIPATIONS     - 86 -  
14.1.
  Successors and Assigns     - 86 -  
14.2.
  Participations     - 87 -  
14.3.
  Assignments     - 87 -   Section 15. MISCELLANEOUS     - 88 -  
15.1.
  Consents, Amendments and Waivers     - 88 -  
15.2.
  Indemnity     - 89 -  
15.3.
  Notices and Communications     - 89 -  

(ii)



--------------------------------------------------------------------------------



 



                      Page
15.4.
  Performance of Borrowers' Obligations     - 90 -  
15.5.
  Credit Inquiries     - 90 -  
15.6.
  Severability     - 90 -  
15.7.
  Cumulative Effect; Conflict of Terms     - 90 -  
15.8.
  Counterparts     - 90 -  
15.9.
  Entire Agreement     - 90 -  
15.10.
  Relationship with Lenders     - 90 -  
15.11.
  No Advisory or Fiduciary Responsibility     - 90 -  
15.12.
  Process Agent     - 91 -  
15.13.
  Confidentiality     - 91 -  
15.14.
  Certifications Regarding Existing Senior Notes     - 92 -  
15.15.
  GOVERNING LAW     - 92 -  
15.16.
  Consent to Forum     - 92 -  
15.17.
  Waivers by Borrowers     - 92 -  
15.18.
  Patriot Act Notice     - 93 -  
15.19.
  Foreign Obligors     - 93 -  

LIST OF EXHIBITS AND SCHEDULES
Exhibit A     Domestic Revolver Note
Exhibit B     UK Revolver Note
Exhibit C     Assignment and Acceptance
Exhibit D     Assignment Notice
Exhibit E     Borrowing Base Certificate
Exhibit F     Compliance Certificate
Exhibit G     Notice of Borrowing
Exhibit H     Notice of Conversion/Continuation
Exhibit I     Form of Joinder

     
Schedule 1.1
  Revolver Commitments of Lenders
Schedule 7.1
  Commercial Tort Claims
Schedule 7.4
  Mortgages
Schedule 8.5
  Deposit Accounts
Schedule 8.6.1
  Locations of Collateral
Schedule 9.1.4
  Names and Capital Structure
Schedule 9.1.11
  Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
  Environmental Matters
Schedule 9.1.16
  Litigation
Schedule 9.1.18
  Pension Plans
Schedule 9.1.20
  Labor Contracts
Schedule 10.2.1
  Existing Debt
Schedule 10.2.2
  Existing Liens
Schedule 10.2.5
  Permitted Investments
Schedule 10.2.7
  Permitted Asset Dispositions
Schedule 10.2.15
  Restrictive Agreements
Schedule 10.2.18
  Existing Affiliate Transactions
Schedule 11
  Mandatory Costs
Schedule 11.1
  Events not Constituting an Event of Default

(iii)



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT is dated as of January 7, 2009 (this
“Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the
“Company”), each Domestic Borrower (as herein defined) from time to time party
hereto, each UK Borrower (as herein defined) from time to time party hereto
(together, each Domestic Borrower, UK Borrower and the Company, collectively,
“Borrowers”), the financial institutions party to this Agreement from time to
time as lenders (collectively, “Lenders”), and BANK OF AMERICA, N.A., as agent
for Lenders (“Agent”)
R E C I T A L S:
     Borrowers have requested that Lenders provide a credit facility to
Borrowers to finance their mutual and collective business enterprise. Lenders
are willing to provide the credit facility on the terms and conditions set forth
in this Agreement.
     NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
     1.1. Definitions. As used herein, the following terms have the meanings set
forth below:
     Account: as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered.
     Account Debtor: a Person who is obligated under an Account, Chattel Paper
or General Intangible.
     Acquisition: (i) any acquisition (whether by purchase, lease, merger or
otherwise) of all or substantially all of any division, product line and/or
business operated by any Person who is not a Subsidiary and (ii) any acquisition
of a majority of the outstanding Equity Interests of any Person.
     Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
     Agent Indemnitees: Agent and its officers, directors, employees,
Affiliates, agents and attorneys.
     Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
     Agreement: as defined in the preamble.
     Allocable Amount: as defined in Section 5.11.3.
     Anti-Terrorism Laws: any laws relating to terrorism or money laundering,
including the Patriot Act.

 



--------------------------------------------------------------------------------



 



     Applicable Law: all laws (including common law and equitable principles),
rules, regulations and governmental guidelines having the force of law and
applicable to any Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, local policies, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders, ordinance,
injunction, writ award or decrees of any Governmental Authorities, in each case
having the force of law.
     Applicable Margin: with respect to any Type of Loan, subject in each case,
to the Margin Reduction, if applicable, (i) 3.50% for LIBOR Revolver Loans and
(ii) 2.50% for Domestic Base Rate Loans.
     Approved Account Debtor Jurisdiction: the United Kingdom and the United
States and any other jurisdiction approved in writing by Agent.
     Approved Fund: any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in its ordinary course of activities, and is
administered or managed by a Lender, an entity that administers or manages a
Lender, or an Affiliate of either.
     Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of an Obligor, including a disposition of Property in
connection with a sale-leaseback transaction or synthetic lease.
     Assignment and Acceptance: an assignment agreement between a Lender and
Eligible Assignee, in substantially the form of Exhibit C.
     Bank of America: Bank of America, N.A., a national banking association, and
its successors and assigns.
     Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.
     Bank Product: any of the following products, services or facilities
extended to any Obligor by a Lender or any of its Affiliates: (a) Cash
Management Services; (b) products under Hedging Agreements; and (c) other cash
management and other products or services as may be requested by any Obligor,
other than Letters of Credit; provided, however, that for any of the foregoing
to be included as an “Obligation” for purposes of a distribution under Section
5.6.2, the applicable Secured Party and Obligor must have previously provided
written notice to Agent of (i) the existence of such Bank Product, (ii) the
maximum dollar amount of obligations arising thereunder to be included as a Bank
Product Reserve (“Bank Product Amount”), and (iii) the methodology to be used by
such parties in determining the Bank Product Debt owing from time to time. The
Bank Product Amount may be changed from time to time upon written notice to
Agent by the Secured Party and Obligor. No Bank Product Amount may be
established or increased at any time that a Default or Event of Default exists,
or if a reserve in such amount would cause an Overadvance.
     Bank Product Amount: as defined in the definition of Bank Product.
     Bank Product Debt: Debt and other obligations of an Obligor relating to
Bank Products.
     Bank Product Reserve: the aggregate amount of reserves established by Agent
from time to time in its discretion in respect of Bank Product Debt, which shall
be at least equal to the sum of all Bank Product Amounts.
     Bankruptcy Code: Title 11 of the United States Code, as amended from time
to time or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.

-2-



--------------------------------------------------------------------------------



 



     Board of Directors: the Board of Directors of the Company or any committee
thereof duly authorized to act on behalf of such Board of Directors.
     Board of Governors: the Board of Governors of the Federal Reserve System.
     Borrowed Money: with respect to any Obligor, without duplication, its
(a) Debt that (i) arises from the lending of money by any Person to such Obligor
(other than trade payables and accrued expenses in the Ordinary Course of
Business), (ii) is evidenced by notes, drafts, bonds, debentures, credit
documents or similar instruments, (iii) accrues interest or is a type upon which
interest charges are customarily paid (excluding trade payables owing in the
Ordinary Course of Business), or (iv) was issued or assumed as full or partial
payment for Property; (b) Capital Leases; (c) reimbursement obligations with
respect to letters of credit; and (d) guaranties of any Debt of the foregoing
types owing by another Person.
     Borrower: any Domestic Borrower or UK Borrower.
     Borrower Agent: as defined in Section 4.4.
     Borrower Joinder Agreement: an agreement substantially in the form of
Exhibit I or other agreement in form and substance reasonably satisfactory to
Agent, the material terms of which shall provide that a Subsidiary of the
Company shall become a party to and become bound by the terms of this Agreement
and/or the other Loan Documents in the same capacity and to the same extent as a
Domestic Borrower or UK Borrower, as applicable, hereunder, in each case, to the
extent each relevant Loan Document is applicable to such Domestic Borrower or UK
Borrower, as the case may be.
     Borrowing: a group of Loans of one Type that are made on the same day or
are converted into Loans of one Type on the same day.
     Borrowing Base Certificate: a certificate, substantially in the form of
Exhibit E and otherwise in form and substance reasonably satisfactory to Agent,
by which Borrowers certify calculation of the Domestic Borrowing Base and the UK
Borrowing Base.
     Business Day: (i) with respect to Domestic Base Rate Loans, any day other
than a Saturday, Sunday or other day on which commercial banks are authorized to
close under the laws of, or are in fact closed in, North Carolina and Illinois,
(ii) with respect to UK Base Rate Loan, any day other than a Saturday, Sunday or
other day on which commercial banks are authorized to close under the laws of,
or are in fact closed in, London, England or any other relevant jurisdiction, or
on which systems for settlement in Pounds or Euro are not open and (iii) with
respect to a LIBOR Loan, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market.
     CAM: the mechanism for the allocation and exchange of interests in the
Revolver Loans and the collections thereunder established under Section 13.
     CAM Exchange: the exchange of Lenders’ interests provided for in
Section 13.
     CAM Exchange Date: the earlier date on which there shall occur (i) any
event referred to in clause (j), (k), (l) or (m) of Section 11.1 or (ii) an
acceleration of Obligations pursuant to Section 11.2.
     CAM Percentage: with respect to any Lender, the percentage (carried out to
the ninth decimal place) determined by dividing the Dollar Equivalent of the
Designated Obligations owed to such Lender (whether or not at the time due and
payable) immediately prior to the CAM Exchange by the Dollar Equivalent of the
Designated Obligations owed to all Lenders (whether or not at the time due and
payable) immediately prior to the CAM Exchange.

-3-



--------------------------------------------------------------------------------



 



     Capital Expenditures: all liabilities incurred, expenditures made or
payments due (whether or not made) by a Borrower or Subsidiary for the
acquisition of any fixed assets, or any improvements, replacements,
substitutions or additions thereto with a useful life of more than one year,
including the principal portion of Capital Leases, provided, that “Capital
Expenditures” shall not include any such expenditures which constitute an
Acquisition permitted by Section 10.2.6.
     Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
     Cash Collateral: cash, and any interest or other income earned thereon,
that is delivered to Agent to Cash Collateralize any Obligations.
     Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
     Cash Collateralize: the delivery of cash to Agent, as security for the
payment of Obligations, in an amount equal to (a) with respect to Domestic LC
Obligations and UK LC Obligations, 103% of the aggregate of such Domestic LC
Obligations or UK LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. Such deposits
shall not bear interest other than any interest earned on the investment of such
deposits, which investments shall be made only in Cash Equivalents and at the
direction of Borrowers and at Borrowers’ risk and expense. “Cash
Collateralization” has a correlative meaning.
     Cash Equivalents: (a)(i) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition;
(ii) certificates of deposit, time deposits and bankers’ acceptances maturing
within 12 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by a commercial bank organized under the laws of the
United States or any state or district thereof, rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s at the time of acquisition, and (unless issued by a
Lender) not subject to offset rights; (iii) repurchase obligations with a term
of not more than 30 days for underlying investments of the types described in
clauses (i) and (ii) entered into with any bank meeting the qualifications
specified in clause (ii); (iv) commercial paper rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s, and maturing within nine months of the date of
acquisition; and (e) shares of any money market fund that has substantially all
of its assets invested continuously in the types of investments referred to
above, has net assets of at least $500,000,000 and has the highest rating
obtainable from either Moody’s or S&P; and (vi) investments by Foreign
Subsidiaries with foreign governmental entities which are members of the OECD or
foreign banks organized under the laws of countries which are members of the
Organization for Economic Co-Operation and Development (the “OECD”) similar to
the investments set forth above, so long as such foreign bank has combined
capital and surplus of a Dollar Equivalent of not less than $250,000,000, and
(b) with respect to UK Obligors: (i) certificates of deposit maturing within one
year after the relevant date of calculation and issued by an Acceptable Bank;
(ii) any investment in marketable debt obligations issued or guaranteed by the
government of the United States of America, the United Kingdom, any member state
of the European Economic Area or any Participating Member State or by an
instrumentality or agency of any of them having an equivalent credit rating,
maturing within one year after the relevant date of calculation and not
convertible or exchangeable to any other security; (iii) commercial paper not
convertible or exchangeable to any other security: (A) for which a recognized
trading market exists; (B) issued by an issuer incorporated in the United States
of America, the United Kingdom, any member state of the European Economic Area
or any Participating Member State; (C) which matures within one year after the
relevant date of calculation; and (D) which has a credit rating of either A-1 or
higher by Standard & Poor’s Rating Services or F1 or higher by Fitch Ratings Ltd
or P-1 or higher by Moody’s Investor Services Limited, or, if no rating is
available in respect of the commercial paper, the issuer of which has, in
respect of its long-term unsecured and non-credit enhanced

-4-



--------------------------------------------------------------------------------



 



debt obligations, an equivalent rating; (iv) sterling bills of exchange eligible
for rediscount at the Bank of England and accepted by an Acceptable Bank (or
their dematerialized equivalent); (v) any investment within 30 days in money
market funds which (A) have a credit rating of either A-1 or higher by Standard
& Poor’s Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher
by Moody’s Investor Services Limited, (B) which invest substantially all their
assets in securities of the types described in paragraphs (b)(ii) to (b)(iv)
above and (C) can be turned into cash on not more than 30 days’ notice; (vi) or
any other debt security approved by the Agent. For purposes of this clause (b),
“Acceptable Bank” means (i) a Lender or an Affiliate of a Lender; (ii) a bank or
financial institution which has a rating for its long-term unsecured and non
credit-enhanced debt obligations of either A-1 or higher by Standard & Poor’s
Rating Services or F1 or higher by Fitch Ratings Ltd or P-1 or higher by Moody’s
Investor Services Limited or a comparable rating from an internationally
recognized credit rating agency; or (iii) any other bank or financial
institution approved by the Agent.
     Cash Management Services: any services provided from time to time by any
Lender or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
     CERCLA: the Comprehensive Environmental Response Compensation and Liability
Act (42 U.S.C. § 9601 et seq.).
     Change in Law: the occurrence, after the date hereof, of (a) the adoption
or taking effect of any law, rule, regulation or treaty; (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority; or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.
     Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Company; (b) individuals who on
the Closing Date constituted the Board of Directors (together with any new
directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of a majority
of the directors of the Company then still in office who were either directors
on the Closing Date or whose election or nomination for election was previously
so approved) cease for any reason to constitute a majority of the Board of
Directors then in office; (c) the merger or consolidation of the Company with or
into another Person or the merger of another Person with or into the Company, or
the sale of all or substantially all the assets of the Company (determined on a
consolidated basis) to another Person other than a transaction following which
(i) in the case of a merger or consolidation transaction, holders of securities
that represented 100% of the Voting Stock of the Company immediately prior to
such transaction (or other securities into which such securities are converted
as part of such merger or consolidation transaction) own directly or indirectly
at least a majority of the voting power of the Voting Stock of the surviving
Person in such merger or consolidation transaction immediately after such
transaction and substantially the same proportion as before the transaction and
(ii) in the case of a sale of assets transaction, each transferee becomes an
obligor in respect of the Obligations and a Subsidiary of the transferor of such
assets; or (d) a “change of control” under the Existing Senior Notes or any
similar definition or concept in any Refinancing Debt of the Existing Senior
Notes.

-5-



--------------------------------------------------------------------------------



 



     Claims: all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
     Closing Date: as defined in Section 6.1.
     Code: the Internal Revenue Code of 1986.
     Collateral: all Property described in Section 7.1, all Property described
in any Security Documents as security for any Obligations, and all other
Property that now or hereafter secures (or is intended to secure) any
Obligations.
     Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
     Company: as defined in the preamble to this Agreement.
     Compliance Certificate: a certificate, in the form of Exhibit F or such
other certificate, in form and substance satisfactory to Agent, by which
Borrowers certify compliance with Section 10.3 and provide the calculations for
the financial convents set forth therein.
     Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.
     Contribution Notice: a contribution notice issued by the Pensions Regulator
under Section 38 or Section 47 of the Pensions Act.
     Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its copyrights, as security for the Obligations.
     CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

-6-



--------------------------------------------------------------------------------



 



     Debt: as applied to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services, but excluding
trade payables and accrued obligations incurred and being paid in the Ordinary
Course of Business; (c) all Contingent Obligations; (d) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, including
obligations so incurred in connection with the acquisition of Property, assets
or businesses; (e) all obligations of such Person under conditional sale or
other title retention agreements or incurred as financings relating to Property
purchased by such Person; (f) the principal balance of any synthetic lease, tax
retention operating lease, off-balance sheet loan, or similar off-balance sheet
financing, (g) all Capital Leases; (h) all Debt of others secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on Property owned or acquired by such Person, whether or
not the obligations secured thereby have been assumed; (i) all reimbursement
obligations in connection with letters of credit issued for the account of such
Person; and (j) in the case of a Borrower, the Obligations. The Debt of a Person
shall include any recourse Debt of any partnership in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent that terms of such Debt provide that such
Person is liable therefor.
     Default: an event or condition that, with the lapse of time or giving of
notice, would constitute an Event of Default.
     Default Rate: for any Obligation (including, to the extent permitted by
law, interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
     Defaulting Lender: any Lender that (a) fails to make any payment or provide
funds to Agent or any Borrower as required hereunder or fails otherwise to
perform its obligations under any Loan Document, and such failure is not cured
within one Business Day, or (b) is the subject of any Insolvency Proceeding.
     Deposit Account Control Agreements: the deposit account control agreements
to be executed by the applicable Obligor, Agent and each institution maintaining
a Deposit Account (other than payroll, trust, tax withholding, employee benefits
and petty cash Deposit Accounts) for each Obligor, in favor of Agent, for the
benefit of Secured Parties, as security for the Obligations.
     Designated Obligations: all obligations of Borrowers with respect to
(a) principal and interest of Revolving Loans, (b) Domestic LC Obligations and
(c) UK LC Obligations.
     Distribution: any declaration or payment of a distribution, interest or
dividend on any Equity Interest (other than payment-in-kind); or any purchase,
redemption, or other acquisition or retirement for value of any Equity Interest.
     Dollars and $: lawful money of the United States.
     Dollar Equivalent: when used in reference to Pounds Sterling or Euro means
the amount, at Agent’s spot rate, of Dollars which would be required to purchase
such amount of Pounds Sterling or Euro, as applicable, or the amount of Pounds
Sterling or Euro, as applicable, that could be purchased for a particular amount
in Dollars.
     Domestic Accounts Formula Amount: 85% of the Value of Eligible Domestic
Accounts.
     Domestic Availability: (i) the Domestic Borrowing Base minus (ii) the
principal balance of all Domestic Revolver Loans.

-7-



--------------------------------------------------------------------------------



 



     Domestic Availability Reserve: the sum (without duplication) of (a) the
Inventory Reserve; (b) the Rent and Charges Reserve; (c) the Domestic LC
Reserve; (d) the Bank Product Reserve; (e) the aggregate amount of liabilities
secured by Liens upon Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (f) such additional reserves, in such amounts and with respect
to such matters, as Agent in its Permitted Discretion may elect to impose from
time to time; limited, in each case, to such amounts as are attributable to
Domestic Borrowers.
     Domestic Base Rate: the rate of interest announced by Bank of America from
time to time as its prime rate, which in any event will not be less than the
rate of interest in effect on such date, pursuant to this Agreement, for a
Borrowing of LIBOR Loans with an Interest Period of one month plus 1%. Such rate
is set by Bank of America on the basis of various factors including its costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above or
below such rate. Any change in such rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     Domestic Base Rate Loan: any Loan that bears interest based on the Domestic
Base Rate.
     Domestic Borrower: each of the Company and any other Domestic Subsidiary
acceptable to Agent that is a party to this Agreement as a Domestic Borrower as
of the Closing Date or becomes party to this Agreement as a Domestic Borrower by
executing a Borrower Joinder Agreement.
     Domestic Borrowing Base: on any date of determination, an amount equal to
the lesser of (a) the aggregate amount of Domestic Revolver Commitments, minus
the Domestic LC Reserve; or (b) the sum of the Domestic Accounts Formula Amount,
plus the Domestic Inventory Formula Amount, minus the Domestic Availability
Reserve.
     Domestic Guarantors: each Person organized under the laws of the United
States of America or any state, protectorate or territory of the United States
of America who guarantees payment or performance of any Obligations.
     Domestic Inventory Formula Amount: the sum of (A) the lesser of (1) 65% of
the Value of Eligible Domestic Finished Goods Inventory and (2) 85% of the NOLV
Percentage of the Eligible Domestic Finished Goods Inventory; plus (B) the
lesser of (1) 65% of the Value of Eligible Domestic Raw Materials Inventory and
(2) 85% of the NOLV Percentage of Eligible Domestic Raw Materials Inventory;
plus (C) the lesser of (i) 50% of the Value of Domestic Work-In-Progress
Inventory and (ii) 85% of the NOLV Percentage of Domestic Work-In-Progress
Inventory.
     Domestic LC Application: an application by Borrower Agent to Issuing Bank
for issuance of a Domestic Letter of Credit, in form and substance reasonably
satisfactory to Issuing Bank.
     Domestic LC Conditions: the following conditions necessary for issuance of
a Domestic Letter of Credit: (a) each of the conditions set forth in Section 6;
(b) after giving effect to such issuance, total Domestic LC Obligations do not
exceed the Domestic Letter of Credit Subline, no Domestic Overadvance exists
and, if no Domestic Revolver Loans are outstanding, the Domestic LC Obligations
do not exceed the Domestic Borrowing Base (without giving effect to the Domestic
LC Reserve for purposes of this calculation); (c) the expiration date of such
Domestic Letter of Credit is (i) no more than 365 days from issuance, in the
case of standby Domestic Letters of Credit, (ii) no more than 120 days from
issuance, in the case of documentary Domestic Letters of Credit, and (iii) at
least 10 Business Days prior to the Revolver Termination Date (except, in each
case, for Domestic Letters of Credit which include an automatic renewal
provision); (d) the Domestic Letter of Credit and payments thereunder are
denominated in Dollars; (e) the purpose and form of the proposed Domestic Letter
of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion; and (f) prior to or upon giving effect to the issuance of such
Domestic Letter of Credit, no Default or Event of Default exists or would exist.

-8-



--------------------------------------------------------------------------------



 



     Domestic LC Documents: all documents, instruments and agreements (including
Domestic LC Requests and Domestic LC Applications) delivered by Domestic
Borrowers or any other Person to Issuing Bank or Agent in connection with
issuance, amendment or renewal of, or payment under, any Domestic Letter of
Credit.
     Domestic LC Obligations: the sum (without duplication) of (a) all amounts
owing by Domestic Borrowers for any drawings under Domestic Letters of Credit;
(b) the stated amount of all outstanding Domestic Letters of Credit; and (c) all
fees and other amounts due and owing with respect to Domestic Letters of Credit.
     Domestic LC Request: a request for issuance of a Domestic Letter of Credit,
to be provided by Borrower Agent to Issuing Bank, in form satisfactory to Agent
and Issuing Bank.
     Domestic LC Reserve: the aggregate of all Domestic LC Obligations, other
than (a) those that have been Cash Collateralized; (b) if no Event of Default
exists, those constituting charges or other amounts owing to the Issuing Bank;
and (c) all fees owing with respect to Domestic Letters of Credit.
     Domestic Letter of Credit: any standby or documentary letter of credit
issued by Issuing Bank for the account of a Domestic Borrower, or any indemnity,
guarantee, exposure transmittal memorandum or similar form of credit support
issued by Agent or Issuing Bank for the benefit of a Domestic Borrower.
     Domestic Letter of Credit Subline: $10,000,000.
     Domestic Obligations: all Obligations other than UK Obligations.
     Domestic Obligor: any Domestic Borrower or Domestic Guarantor.
     Domestic Overadvance: as defined in Section 2.1.5.
     Domestic Overadvance Loan: a Domestic Base Rate Loan made when an Domestic
Overadvance exists or is caused by the funding thereof.
     Domestic Protective Advance: as defined in Section 2.1.6.
     Domestic Revolver Note: a promissory note executed by Domestic Borrowers in
favor of and at the request of a Lender substantially in the form of Exhibit A,
which shall be in the amount of such Lender’s Domestic Revolver Commitment and
shall evidence the Domestic Revolver Loans made by such Lender.
     Domestic Revolver Loan: a loan made pursuant to Section 2.1, and any
Domestic Swingline Loan, Domestic Overadvance Loan or Domestic Protective
Advance.
     Domestic Revolver Commitment: for any Lender, its obligation to make
Domestic Revolver Loans, and to participate in Domestic LC Obligations up to the
maximum principal amount shown on Schedule 1.1, or as hereafter determined
pursuant to each Assignment and Acceptance to which it is a party. “Domestic
Revolver Commitments” means the aggregate amount of such commitments of all
Lenders.
     Domestic Revolving Facility Exposure: for any Lender at any time, the sum
of (i) the principal amount of all Domestic Revolver Loans made to Domestic
Borrowers by such Lender and outstanding at such time, and (ii) such Lender’s
share of the LC Outstandings at such time.
     Domestic Subsidiary: any direct or indirect Subsidiary of the Company that
is organized under the laws of the United States or any state, protectorate or
territory of the United States.

-9-



--------------------------------------------------------------------------------



 



     Domestic Swingline Loan: any Borrowing of Domestic Base Rate Loans funded
with Agent’s funds, until such Borrowing is settled among Lenders pursuant to
Section 4.1.3.
     Dominion Account: a special account established by Borrowers at Bank of
America or another bank acceptable to Agent, over which Agent has control (as
defined in the UCC) or any UK Dominion Account.
     EBITDA: determined on a consolidated basis for Borrowers and Subsidiaries,
the sum of (i) net income, calculated before (a) interest expense, (b) provision
for income taxes, (c) depreciation and amortization expense, (d) gains or losses
arising from the sale of capital assets, (e) gains arising from the write-up of
assets, (f) any extraordinary gains, (g) non-cash charges and expenses (other
than those which represent a reserve for or actual cash item in such period or
any future period), (h) one-time non-recurring costs and expenses associated
with the issuance of Equity Interests, to the extent such costs and expenses are
financed with the proceeds of such issuance, (i) costs and expenses in
connection with the termination of the Obligors’ existing credit facility and
the execution of the Loan Documents, (j) severance costs and expenses in an
amount not to exceed $1,000,000 in the aggregate in any Fiscal Year, and (k) any
non-cash losses resulting from mark to market accounting of Hedging Agreements
(in each case, to the extent included in determining net income) minus
(ii) non-cash gains (including those resulting from mark to market accounting of
Hedging Agreements) minus (iii) cash payments made in such period to the extent
such payments relate to a non-cash loss, charge or expense in any prior period
which was added back in determining EBITDA.
     Eligible Assignee: a Person that is (a) a Lender, U.S.-based Affiliate of a
Lender or Approved Fund; (b) any other financial institution approved by Agent
and Borrower Agent (which approval by Borrower Agent shall not be unreasonably
withheld or delayed, and shall be deemed given if no objection is made within
three Business Days after delivery of notice of the proposed assignment), that
is organized under the laws of the United States or any state or district
thereof, has total assets in excess of $5 billion, extends asset-based lending
facilities in its ordinary course of business and whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of the Code or
any other Applicable Law; and (c) during any Event of Default, any Person
reasonably acceptable to Agent in its discretion.
     Eligible Domestic Account: an Account owing to a Domestic Borrower that
arises in the Ordinary Course of Business from the sale of goods, is payable in
Dollars and is deemed by Agent, in its Permitted Discretion, to be an Eligible
Domestic Account. Without limiting the foregoing, no Account shall be an
Eligible Domestic Account if (a) it is unpaid for more than 60 days after the
original due date, or more than 90 days after the original invoice date, (or, in
the case of Accounts owing to a Domestic Borrower by Volvo or Mack Truck, unpaid
for more than 90 days after the original due date or more than 120 days after
the original invoice date, up to an aggregate amount of $5,000,000 at any time,
for the portion of such Accounts which are unpaid for more than 90 days after
the original invoice date, to the extent the portion of such Accounts does not
remain unpaid for more than 120 days after the original invoice date); (b) 25%
or more of the Accounts owing by the Account Debtor are not Eligible Domestic
Accounts under the foregoing clause; (c) when aggregated with other Accounts
owing by the Account Debtor, it exceeds 20% of the aggregate Eligible Domestic
Accounts (or such higher percentage as Agent may establish for the Account
Debtor from time to time); (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor (provided, that so long as an order
exists permitting payment of trade creditors specifically with respect to such
Account Debtor and such Account Debtor has obtained adequate post-petition
financing to pay such Accounts, the Accounts of such Account Debtor shall not be
deemed in eligible under the provisions of this clause to the extent the order
permitting such financing allows the payment of the applicable Account; or the
Account Debtor has suspended or ceased doing business, is liquidating,
dissolving or winding up its affairs, or is not Solvent; or Domestic Borrower is
not able to bring suit or

-10-



--------------------------------------------------------------------------------



 



enforce remedies against the Account Debtor through judicial process (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States or Canada, (provided that, notwithstanding anything in this clause
(g) to the contrary, Eligible Domestic Accounts may include Accounts in an
aggregate not to exceed at any time $2,000,000 owing to a Domestic Borrower by
Kenworth/Paccar, Volvo, Caterpillar or such other Account Debtor as approved by
Agent in writing); (h) it is owing by a Government Authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Agent in compliance with the Assignment of
Claims Act; (i) it is not subject to a duly perfected, first priority Lien in
favor of Agent, or is subject to any other Lien other than the Liens described
in clauses (c), (d), (f), (g), and (l) of Section 10.2.2; (j) the goods giving
rise to it have not been delivered to and accepted by the Account Debtor, the
services giving rise to it have not been accepted by the Account Debtor, or it
otherwise does not represent a final sale; (k) it is evidenced by Chattel Paper
or an Instrument, promissory note or bill of exchange of any kind, or has been
reduced to judgment; (l) its payment has been extended, the Account Debtor has
made a partial payment, or it arises from a sale on a cash-on-delivery basis;
(m) it arises from a sale to an Affiliate, from a sale on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale to a Person for personal, family or
household purposes; (n) it represents a progress billing or retainage; or (o) it
includes a billing for interest, fees or late charges, but ineligibility shall
be limited to the extent thereof. In calculating delinquent portions of Accounts
under clauses (a) and (b), credit balances more than 90 days old will be
excluded.
     Eligible Domestic Finished Goods Inventory: Eligible Domestic Inventory
constituting finished goods.
     Eligible Domestic Inventory: Inventory owned by a Domestic Borrower that
Agent, in its Permitted Discretion, deems to be Eligible Domestic Inventory.
Without limiting the foregoing, no Inventory shall be Eligible Domestic
Inventory unless it (a) is finished goods, raw materials, or work-in-process,
packaging or shipping materials, labels, samples, display items, bags,
replacement parts or manufacturing supplies; (b) is not held on consignment, nor
subject to any deposit or downpayment; (c) is in new and saleable condition and
is not damaged, defective, shopworn or otherwise unfit for sale; (d) is not
slow-moving, obsolete or unmerchantable, and does not constitute returned or
repossessed goods; (e) meets all material standards imposed by any Governmental
Authority, and does not constitute hazardous materials under any Environmental
Law; (f) conforms with the covenants and representations herein; (g) is subject
to Agent’s duly perfected, first priority Lien, and no other Lien other than
Liens described in clauses (c), (d), (f) and (g) of Section 10.2.2; (h) is
within the continental United States or Canada, is not in transit except between
locations of Domestic Borrowers, and is not consigned to any Person; (i) is not
subject to any warehouse receipt or negotiable Document except to the extent
Agent’s security interest in such warehouse receipt or negotiable Document is
perfected; (j) is not subject to any License or other arrangement that restricts
such Domestic Borrower’s or Agent’s right to dispose of such Inventory, unless
Agent has received an appropriate Lien Waiver; and (k) is not located on leased
premises or in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established.
     Eligible Domestic Raw Materials Inventory: Eligible Domestic Inventory
constituting raw materials.
     Eligible Domestic Work-in-Process Inventory: Eligible Domestic Inventory
constituting work-in-process.
     Eligible UK Account: an Account owing to a UK Borrower that arises in the
Ordinary Course of Business from the sale of goods, is payable in Pounds
Sterling and is deemed by Agent, in its Permitted Discretion, to be an Eligible
UK Account. Without limiting the foregoing, no Account shall be an Eligible UK
Account if (a) it is unpaid for more than 60 days after the original due date,
or more than 90

-11-



--------------------------------------------------------------------------------



 



days after the original invoice date; (b) 25% or more of the Accounts owing by
the Account Debtor are not Eligible UK Accounts under the foregoing clause;
(c) which is not governed by the laws of an Approved Account Debtor
Jurisdiction; (d) with respect to which there exists no prohibition or
restriction (where under the related contract or applicable law) on the
disclosure of the related Contract or any other information relating to such
Account or the related Obligor or with respect to which the consent of the
related Obligor to such disclosure has not been obtained; (e) when aggregated
with other Accounts owing by the Account Debtor, it exceeds 10% of the aggregate
Eligible UK Accounts (or such higher percentage as Agent may establish for the
Account Debtor from time to time); (f) it does not conform with a covenant or
representation herein; (g) it is owing by a creditor or supplier, or is
otherwise subject to offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (h) an Insolvency Proceeding has been
commenced by or against the Account Debtor (provided, that where such Account
Debtor is organized or has its principal offices or assets in the United States,
so long as an order exists permitting payment of trade creditors specifically
with respect to such Account Debtor and such Account Debtor has obtained
adequate post-petition financing to pay such Accounts, the Accounts of such
Account Debtor shall not be deemed ineligible under the provisions of this
clause to the extent the order permitting such financing allows the payment of
the applicable Account); or the Account Debtor has failed, has suspended or
ceased doing business, is liquidating, dissolving or winding up its affairs, or
is not Solvent; or UK Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process (i) the Account Debtor is
organized, has its principal offices or assets, is resident or has its “centre
of main interest” (as that term is used in Article 3(1) of The Council of the
European Union Regulation NO. 1346/2000 on Insolvency Proceedings) outside an
Approved Account Debtor Jurisdiction; (j) it is owing by a Government Authority;
(k) it does not arise under a Contract that, together with such Account, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Account Debtor, enforceable against such Account Debtor (except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability); (l) it is not subject to a duly
perfected, first priority Lien in the form of a fixed charge or assignment in
favor of Agent; (m) it is subject to any other Lien other than the Liens
described in clause (f) of Section 10.2.2; (n) the granting of such Lien
violates, conflicts with or contravenes any applicable laws or any contractual
or other restriction, limitation or encumbrance (including any restriction or
limitation under the related contract) or requires the consent of, or of notice
to, the applicable Obligor or any other Person other than such consents as have
been obtained and notices that have been given (copies of which have been
provided to Agent) in favor of Agent; (o) the goods giving rise to it have not
been delivered to and accepted by the Account Debtor, the services giving rise
to it have not been accepted by the Account Debtor, or it otherwise does not
represent a final sale; (p) it is evidenced by Chattel Paper or an Instrument,
promissory note or bill of exchange of any kind, or has been reduced to
judgment; (q) its payment has been extended, the Account Debtor has made a
partial payment, or it arises from a sale on a cash-on-delivery basis; (r) it
arises from a sale to an Affiliate, from a sale on a bill-and-hold, guaranteed
sale, sale-or-return, sale-on-approval, consignment, or other repurchase or
return basis or from a sale to a Person for personal, family or household
purposes; (s) it represents a progress billing or retainage, (t) it arises from
the sale of any inventory (or other materials used to render or process the
goods related to such Account) that is subject to any dispute covering the
proceeds of such inventory, if such dispute would extend to such Account; or
(u) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded. “Contract” means, for purposes of this definition, in relation to
any Account, any and all contracts, instruments, agreements, invoices, notes or
other writings (including an agreement evidenced by a purchase order or similar
document) pursuant to or under which an Account Debtor becomes or is obligated
to make payments on or in respect of such Account.

-12-



--------------------------------------------------------------------------------



 



     Eligible UK Finished Goods Inventory: Eligible UK Inventory constituting
finished goods.
     Eligible UK Inventory: Inventory owned by a UK Borrower that Agent, in its
Permitted Discretion, deems to be Eligible UK Inventory. Without limiting the
foregoing, no Inventory shall be Eligible UK Inventory unless it (a) is finished
goods, raw materials, or work-in-process, packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies; (b) is not held on consignment, nor subject to any deposit or
downpayment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all material standards imposed by any Governmental Authority, and does not
constitute hazardous materials under any Environmental Law; (f) conforms with
the covenants and representations herein; (g) is subject to Agent’s duly
perfected, first priority Lien, and no other Lien other than Liens described in
clause (f) of Section 10.2.2; (h) is within the United Kingdom, is not in
transit except between locations of UK Borrowers, and is not consigned to any
Person; (i) is not subject to any warehouse receipt or negotiable Document
except to the extent Agent’s security interest in such warehouse receipt or
negotiable Document is perfected; (j) is not subject to any License or other
arrangement that restricts such UK Borrower’s or Agent’s right to dispose of
such Inventory, unless Agent has received an appropriate Lien Waiver; (k) such
UK Borrower has good, valid and marketable title thereto; and (l) is not located
on leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established.
     Eligible UK Raw Materials Inventory: Eligible UK Inventory constituting raw
materials.
     Eligible UK Work-in-Process Inventory: Eligible UK Inventory constituting
works-in-process.
     Enforcement Action: any action to enforce any Obligations or Loan Documents
or to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
     Environmental Laws: all Applicable Laws (including all programs, local
policies, permits and guidance promulgated by regulatory agencies), relating to
public health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.
     Environmental Notice: a notice from any Governmental Authority or other
Person of any possible noncompliance with, investigation of a possible violation
of, litigation relating to, or potential fine or liability under any
Environmental Law, or with respect to any Environmental Release, environmental
pollution or hazardous materials, including any complaint, summons, citation,
order, claim, demand or request for correction, remediation or otherwise.
     Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
     Equity Interest: the interest of any (a) shareholder in a corporation,
company, or beneficial interests in a trust or other equity ownership interest
of a Person and any warrants, options, or other rights entitling the holder
thereof to purchase or acquire any such equity interest; (b) partner in a
partnership (whether general, limited, limited liability or joint venture);
(c) member in a limited liability company; or (d) other Person having any other
form of equity security or ownership interest.
     ERISA: the Employee Retirement Income Security Act of 1974.
     ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

-13-



--------------------------------------------------------------------------------



 



     ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) any Obligor or ERISA Affiliate fails to meet any funding obligations with
respect to any Pension Plan or Multiemployer Plan, or requests a minimum funding
waiver; (f) an event or condition which constitutes grounds under Section 4042
of ERISA for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multiemployer Plan; or (g) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon any Obligor or ERISA Affiliate.
     Euro or €: the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.
     Event of Default: as defined in Section 11.
     Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
     Excluded Collateral: as defined in Section 7.1.
     Excluded Tax: with respect to Agent, any Lender, Issuing Bank or any other
recipient of a payment to be made by or on account of any Obligation, (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located; (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which Borrower Agent is located; (c) any backup
withholding tax required by the Code to be withheld from amounts payable to a
Lender that has failed to comply with Section 5.10; and (d) in the case of a
Foreign Lender, any United States withholding tax that is (i) required pursuant
to laws in force at the time such Lender becomes a Lender (or designates a new
Lending Office) hereunder, or (ii) attributable to such Lender’s failure or
inability (other than as a result of a Change in Law) to comply with
Section 5.10, except to the extent that such Foreign Lender (or its assignor, if
any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from Borrowers with respect to such
withholding tax.
     Existing Senior Notes: the 8% Senior Notes Due 2013, issued pursuant to the
Indenture.
     Extraordinary Expenses: all costs, expenses or advances that Agent may
incur during a Default or an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) subject to Section 15.2, any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of any taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any

-14-



--------------------------------------------------------------------------------



 



Loan Documents or Obligations; and (g) Protective Advances. Such costs, expenses
and advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and standby fees, legal fees, appraisal fees,
brokers’ fees and commissions, auctioneers’ fees and commissions, accountants’
fees, environmental study fees, wages and salaries paid to employees of any
Obligor or independent contractors in liquidating any Collateral, and travel
expenses.
     Facility Office: in respect of a Lender, the office or offices designated
by such Lender to Agent in writing on or before the date it becomes a Lender
(or, following that date, by not less than five Business Days’ written notice)
as the office or offices through which it will perform its obligations under
this Agreement.
     Fee Letter: any fee letter agreement between Agent and the Company executed
in connection with the transactions contemplated by this Agreement.
     Fiscal Month: each fiscal month of Borrowers and Subsidiaries for
accounting and tax purposes.
     Financial Support Direction: a financial support direction issued by the
Pensions Regulator under Section 43 of the Pensions Act.
     Fiscal Quarter: each period of three Fiscal Months, commencing on the first
day of a Fiscal Year.
     Fiscal Year: the fiscal year of Borrowers and Subsidiaries for accounting
and tax purposes, ending on or about December 31 of each year.
     Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis
for Borrowers and Subsidiaries as of the last day of the most recent four Fiscal
Quarters, of (a) EBITDA minus Capital Expenditures and net cash taxes paid (not
less than $0), to (b) Fixed Charges.
     Fixed Charges: the sum of (i) interest expense (other than payment-in-kind
or amortization of fees), (ii) all scheduled principal payments (as such may
have been reduced by prior prepayments) and all prepayments made on Borrowed
Money, and (iii) cash Distributions made by the Company.
     FLSA: the Fair Labor Standards Act of 1938.
     Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof.
     Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
     Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.
     Full Payment: with respect to any Obligations (other than contingent
obligations not then due and owing or for which no claim has been made), (a) the
full cash payment thereof, including any interest, fees and other charges
accruing during an Insolvency Proceeding (whether or not allowed in the
proceeding); (b) if such Obligations are Domestic LC Obligations or UK LC
Obligations or are otherwise contingent and asserted or likely to be asserted,
Cash Collateralization thereof (or delivery of a standby letter of credit
reasonably acceptable to Agent in its discretion, in the amount of required Cash
Collateral); and (c) a release of any Claims of Obligors against Agent, Lenders
and Issuing Bank arising on or before the payment date. No Loans shall be deemed
to have been paid in full until all Revolver Commitments related to such Loans
have expired or been terminated.

-15-



--------------------------------------------------------------------------------



 



     GAAP: generally accepted accounting principles in effect in the United
States from time to time.
     Governmental Approvals: all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
     Governmental Authority: any federal, state, municipal, foreign or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, local authority, council, regulatory
body or other entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions for or pertaining to any government or
court, in each case whether associated with the United States, a state, district
or territory thereof, the United Kingdom, or a territory thereof or a foreign
entity or government.
     Guarantor: any Domestic Guarantor or UK Guarantor.
     Guarantor Payment: as defined in Section 5.11.3.
     Guaranty: each guaranty agreement executed by a Guarantor in favor of
Agent.
     Hedging Agreement: an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk.
     Immaterial Subsidiary: any Subsidiary of the Company (a) the assets of
which Subsidiary constitute less than or equal to 1% of the total assets of the
Company and its Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 5% of the total assets of the
Company and its Subsidiaries on a consolidated basis, and (b) the revenues of
which Subsidiary account for less than or equal to 1% of the total revenues of
the Company and its Subsidiaries on a consolidated basis and collectively with
all Immaterial Subsidiaries, less than or equal to 5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis.
     Indemnified Taxes: Taxes other than Excluded Taxes.
     Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees.
     Indenture: the Indenture, dated as of July 6, 2005, between the Company and
U.S. Bank National Association, as Trustee, with respect to the Company’s
Existing Senior Notes, or any Refinancing Debt in respect thereof.
     Indenture Formula Amount: the amount of Revolver Loans that may be incurred
by the Company and its Subsidiaries pursuant to Section 4.03(b)(1) of the
Indenture as in effect on the date hereof; provided, however, that if the
aggregate amount of Obligations that may be secured by Liens permitted under
clause (7) of the definition of “Permitted Liens” contained in the Indenture as
in effect on the date hereof is less than such amount, the Indenture Formula
Amount shall be limited to the aggregate amount of Obligations that can be
secured by such Permitted Liens.
     Insolvency Act: the United Kingdom Insolvency Act 1986, or any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect.
     Insolvency Proceeding: any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, the
Insolvency Act or any other insolvency, debtor relief or debt adjustment law;
(b) the appointment of a receiver, trustee, liquidator, administrator,
conservator or other custodian or similar officer for such Person or any part of
its Property; or (c) a general assignment or trust mortgage for the benefit of
creditors.

-16-



--------------------------------------------------------------------------------



 



     Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, design rights, software and databases; all embodiments or
fixations thereof and all related documentation, applications, registrations and
franchises; all licenses or other rights to use any of the foregoing; and all
books and records relating to the foregoing.
     Intellectual Property Claim: any claim or assertion (whether in writing, by
suit or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing,
sale or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
     Interest Period: as defined in Section 3.1.3.
     Inventory Reserve: reserves established by Agent to reflect factors that
may negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
     Investment: any Acquisition; any acquisition of record or beneficial
ownership of any Equity Interests of a Person; or any loan, advance or capital
contribution to or other investment in any other Person.
     IRS: the United States Internal Revenue Service.
     Issuing Bank: Bank of America or an Affiliate of Bank of America.
     Issuing Bank Indemnitees: Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.
     Lender Indemnitees: Lenders and their officers, directors, employees,
Affiliates, agents and attorneys.
     Lenders: as defined in the preamble to this Agreement, including Agent in
its capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
     Lending Office: the office designated as such by the applicable Lender at
the time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
     Letter of Credit: any Domestic Letter of Credit or UK Letter of Credit.
“Letters of Credit” means the Domestic Letters of Credit and the UK Letters of
Credit.
     LIBOR: for any Interest Period with respect to a LIBOR Loan, the per annum
rate of interest (rounded upward, if necessary, to the nearest 1/8th of 1%),
determined by Agent at approximately 11:00 a.m. (London time) two Business Days
prior to commencement of such Interest Period, for a term comparable to such
Interest Period, equal to (a) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or other commercially available source
designated by Agent); or (b) if BBA LIBOR is not available for any reason, the
interest rate at which Dollar deposits in the approximate amount of the LIBOR
Loan would be offered by Bank of America’s London branch to major banks in the
London interbank Eurodollar market. If the Board of Governors imposes a Reserve
Percentage with respect to LIBOR deposits, then LIBOR shall be the foregoing
rate, divided by 1 minus the Reserve Percentage.

-17-



--------------------------------------------------------------------------------



 



     LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.
     LIBOR Revolver Loan: a Domestic Revolver Loan or UK Revolver Loan that
bears interest based on LIBOR.
     License: any license or agreement under which an Obligor is authorized to
use Intellectual Property in connection with (a) any manufacture, marketing,
distribution or disposition of Collateral, (b) any use of Property or (c) any
other conduct of its business.
     Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
     Lien: any Person’s interest in Property securing an obligation owed to, or
a claim by, such Person, whether such interest is based on common law, statute
or contract, including liens (statutory or other), mortgages, collateral
assignments, deposit arrangements, charges, preferences, priorities or other
security arrangements of any kind or nature whatsoever (including any agreement
to give any of the foregoing any conditional sale or retention of title
agreement, any financing or similar agreement), security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property; provided, however, that
non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business are not Liens.
     Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent promptly following request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent promptly following
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
     Loan: a Revolver Loan.
     Loan Account: the loan account established by each Lender on its books
pursuant to Section 5.8.
     Loan Documents: this Agreement, Other Agreements and Security Documents.
     Loan Year: each 12 calendar month period commencing on the Closing Date and
on each anniversary of the Closing Date.
     Mandatory Cost: the percentage rate per annum calculated by Agent in
accordance with Schedule 11.
     Margin Reduction: a reduction in the otherwise applicable Applicable Margin
equal to 0.25%, applicable if, at the end of any Fiscal Quarter ending after
June 30, 2009, average Domestic Availability for each day during such Fiscal
Quarter was greater than $20,000,000; provided that such reduction shall be
effective on the first day of the calendar month following receipt by Agent of
certification by Borrower Agent of the average Domestic Availability during such
Fiscal Quarter.
     Margin Stock: as defined in Regulation U of the Board of Governors.

-18-



--------------------------------------------------------------------------------



 



     Material Adverse Effect: the effect of any event or circumstance that,
taken alone or in conjunction with other events or circumstances, (a) has or
could be reasonably expected to have a material adverse effect on the business,
operations, Properties or financial condition of the Obligors, taken as a whole,
on the value of a material portion of the Collateral, on the enforceability of
the Loan Documents, or on the validity or priority of Agent’s Liens on the
Collateral; (b) materially impairs the ability of any Obligor to perform any
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Agent or any Lender to enforce or collect
any Obligations or to realize upon any Collateral.
     Material Contract: any agreement or arrangement to which an Obligor is
party (other than the Loan Documents) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
     Moody’s: Moody’s Investors Service, Inc., and its successors.
     Mortgage: each mortgage, fixed charge, deed of trust or deed to secure debt
pursuant to which a Borrower grants to Agent, for the benefit of Secured
Parties, a Lien upon the Real Estate owned by such Borrower, as security for the
Obligations.
     Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
     Net Proceeds: with respect to an Asset Disposition, proceeds (including,
when received, any deferred or escrowed payments) received by an Obligor in cash
from such Asset Disposition, net of (a) reasonable and customary costs and
expenses actually incurred in connection therewith, including legal fees and
sales commissions; (b) amounts applied to repayment of Debt secured by a
Permitted Lien on Collateral sold; (c) transfer or similar taxes and the
Company’s good faith estimate of income taxes paid or payable in connection with
such sale; (d) reserves for indemnities or purchase price adjustments, until
such reserves are no longer needed and (e) the Company’s good faith estimate of
payments required to be made with respect to unassumed liabilities relating to
the assets sold (provided that, to the extent such cash proceeds are not so used
within 180 days of such Asset Disposition, such cash proceeds shall constitute
Net Proceeds)
     NOLV Percentage: the net orderly liquidation value of Borrowers’ Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Agent.
     Notes: each Domestic Revolver Note or UK Revolver Note.
     Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent
to request a Borrowing of Revolver Loans, in substantially the form attached
hereto as Exhibit G or otherwise in form reasonably satisfactory to Agent.
     Notice of Conversion/Continuation: a Notice of Conversion/Continuation to
be provided by Borrower Agent to request a conversion or continuation of any
Loans as LIBOR Loans, in substantially the form attached hereto as Exhibit H or
otherwise in form reasonably satisfactory to Agent.
     Obligations: all (a) principal of and premium, if any on the Loans,
(b) Domestic LC Obligations and UK LC Obligations and other obligations of
Obligors with respect to Letters of Credit, (c) interest, expenses, fees and
other sums payable by Obligors under Loan Documents, (d) obligations of Obligors
under any indemnity for Claims, (e) Extraordinary Expenses, (f) Bank Product
Debt and (g) other Debts,

-19-



--------------------------------------------------------------------------------



 



obligations and liabilities of any kind owing by Obligors pursuant to the Loan
Documents, whether now existing or hereafter arising, whether evidenced by a
note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several.
     Obligor: each Borrower, Guarantor or other Person that is liable for
payment of any Obligations or that has granted a Lien in favor of Agent on its
assets to secure any Obligations.
     Ordinary Course of Business: the ordinary course of business of any
Borrower or Subsidiary, consistent with past practices and undertaken in good
faith.
     Organic Documents: with respect to any Person, as applicable, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
articles of association, memorandum, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person or in respect of a UK Borrower or other UK Obligor, its certificate of
incorporation, memorandum of association and articles of association.
     OSHA: the Occupational Safety and Health Act of 1970.
     Other Agreement: each Note; LC Document; Fee Letter; Lien Waiver; Related
Real Estate Document; Borrowing Base Certificate, Compliance Certificate,
financial statement or report delivered hereunder; or other document or
agreement (other than this Agreement or a Security Document), including any
Post-Closing Agreement, now or hereafter delivered by an Obligor or other Person
(providing that an Obligor is also party to thereto) to Agent or a Lender in
connection with any transactions relating hereto.
     Other Taxes: all present or future stamp or documentary taxes or any other
excise or property taxes, charges or similar levies arising from any payment
made under any Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, any Loan Document.
     Overadvance: as defined in Section 2.1.5.
     Overadvance Loan: a Domestic Base Rate Loan or UK Base Rate Loan, as
applicable, made when an Overadvance exists or is caused by the funding thereof.
     Participant: as defined in Section 14.2.
     Participating Member State: any member state of the European Communities
that adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
     Patent Security Agreement: each patent security agreement pursuant to which
an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on such
Obligor’s interests in its patents, as security for the Obligations.
     Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001), as amended.
     Payment Item: each check, draft or other item of payment payable to a
Borrower, including those constituting proceeds of any Collateral.
     PBGC: the Pension Benefit Guaranty Corporation.

-20-



--------------------------------------------------------------------------------



 



     Percentage: for any Lender (other than any Defaulting Lender), as
applicable, the percentage of the aggregate Domestic Revolver Commitments
represented by its Domestic Revolver Commitment, or the percentage of the
aggregate UK Revolver Commitments represented by its UK Revolver Commitment.
     Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
     Pensions Regulator: the body corporate called the Pensions Regulator
established under Part I of the Pension Act.
     Pensions Act: the Pensions Act 2004 of the United Kingdom.
     Pensions Schemes Act: the Pensions Schemes Act 1993 of the United Kingdom.
     Permitted Asset Disposition: (a) a sale of Inventory in the Ordinary Course
of Business; (b) a disposition of Property that, in the aggregate during any 12
consecutive Fiscal Month period, has a fair market or book value (whichever is
more) of $5,000,000 or less; (c) a disposition of Inventory that is obsolete,
unmerchantable or otherwise unsaleable in the Ordinary Course of Business and
sales, discounts and write-offs of Accounts in the Ordinary Course of Business;
(d) termination of a lease, sublease, license, sublicense, use agreement or
similar agreement of real or personal Property which could not reasonably be
expected to have a Material Adverse Effect; (e) the leasing (including
subleasing) or licensing (including sublicensing) of Intellectual Property,
personal Property or real Property in the Ordinary Course of Business or the
abandonment of Intellectual Property in the Ordinary Course of Business;
(f) dispositions of obsolete, uneconomical, negligible, worn-out or surplus
property; (g) sales of Cash Equivalents and marketable securities; (h) sales,
transfers, leases, exchanges and dispositions (1) among the Domestic Obligors,
(2) among the UK Borrowers, (3) from the UK Obligors or non-Obligors to the
Domestic Obligors or UK Obligors, (4) among non-Obligors, or (5) to the extent
constituting a Permitted Foreign Investment, from Domestic Obligors or Domestic
Subsidiaries to UK Obligors or non-Obligor Subsidiaries; (i) granting of
Permitted Liens; (j) mergers, consolidations, amalgamations, liquidations and
dissolutions to the extent permitted by Section 10.2.10, (k) termination of any
Hedging Agreement; (l) any disposition of Real Estate to a Governmental
Authority as a result of casualty or a condemnation of such Real Estate;
(m) issuances of Equity Interests to qualifying directors of Foreign
Subsidiaries, (n) the capitalization or forgiveness of Debt owed to it by other
Obligors or Subsidiaries if such capitalization or forgiveness is required in
order to comply with so-called “thin capitalization” rules; (o) the
cancellation, forgiveness, set off or acceptance of prepayments of Debt owed to
a Borrower to the extent not otherwise prohibited by the terms of this
Agreement; (p) the UK Restructuring; (q) dispositions set forth on
Schedule 10.2.7; (q) dispositions approved in writing by Agent and Required
Lenders.
     Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of (i) purchasers in connection with
Permitted Asset Dispositions and (ii) sellers in connection with Acquisitions
permitted hereunder; (f) arising under the Loan Documents; or (g) in an
aggregate amount of $5,000,000 or less at any time.

-21-



--------------------------------------------------------------------------------



 



     Permitted Discretion: Agent’s reasonable credit judgment (from the
perspective of an asset-based lender), exercised in good faith, based upon its
consideration of any factor that it reasonably believes to be relevant,
including, without limitation, any factor that it believes (a) could adversely
affect the quantity, mix or value of Collateral (including any Applicable Law
that may inhibit collection of an Account), the enforceability or priority of
Agent’s Liens, or the amount in liquidation of any Collateral; (b) suggests that
any collateral report or financial information delivered by any Obligor is
incomplete, inaccurate or misleading in any material respect; (c) increases the
likelihood of any Insolvency Proceeding involving an Obligor, or (d) creates or
could result in a Default or Event of Default. In exercising such judgment,
Agent may consider any factors that could increase the credit risk of lending to
Borrowers on the security of the Collateral. In exercising its Permitted
Discretion with respect to modifying eligibility criteria for Eligible Domestic
Accounts, Eligible Domestic Inventory, Eligible UK Accounts and Eligible UK
Inventory, Agent will use commercially reasonable efforts to notify Borrower
Agent prior to modifying the criteria provided in the definitions thereof on the
Closing Date or thereafter.
     Permitted Foreign Investment: an Investment by any Domestic Borrower in a
Foreign Subsidiary in the form of an intercompany loan, advance or transfer of
Property (other than Accounts or Inventory); provided, that (i) any loan or
advance is evidenced by a promissory note in favor of such Domestic Borrower,
(ii) any promissory note is pledged to Agent as security for the Obligations in
form reasonably satisfactory to Agent, and (iii) the aggregate amount of all
Permitted Foreign Investments made does not exceed in the aggregate during any
Fiscal Year $5,000,000, and in the aggregate during the term of this Agreement,
$10,000,000.
     Permitted Lien: as defined in Section 10.2.2.
     Permitted Notes Redemption: as defined in Section 10.2.9.
     Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $5,000,000 at any time.
     Person: any individual, corporation, limited liability company,
partnership, joint venture, joint stock company, land trust, business trust,
unincorporated organization, Governmental Authority or other entity.
     Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
     Pledge Agreement: each pledge agreement executed by an Obligor in favor of
Agent.
     Pounds Sterling and £: lawful money of the United Kingdom.
     Preferred Stock: as applied to the Equity Interests of any Person, the
Equity Interests of any class or classes (however designated) which are
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over Equity Interests of any other class of such
Person.
     Preferential Indebtedness: Debt of any UK Obligor not organized under the
laws of the United States (collectively, the “Foreign Entities”) which would,
pursuant to the provision of any law relating to liquidation, bankruptcy,
insolvency or creditors’ rights generally, be paid in priority or preference to
other Debt in a winding up, dissolution, administration, insolvency or other
similar process of law in any jurisdiction, and is of the types listed in
Schedule 6 to the Insolvency Act (or any statutory re-enactment or modification
thereof pursuant to which the payment of certain obligations of a Person are
given statutory preference over the payment of other such obligations). For the
avoidance of doubt and for

-22-



--------------------------------------------------------------------------------



 



purposes of calculating the UK Inventory Formula Amount, Preferential
Indebtedness shall mean (and with all references herein being as set forth in
Schedule 6 to the Insolvency Act of 1986) the sum of (a) as of any date of
determination (which, for purposes of this definition shall mean the date on
which any Person is calculating Preferential Indebtedness for purposes of
ascertaining the Borrowing Base), sums due at such date from any Foreign Entity
on account of deductions of income tax from emoluments paid during the
immediately preceding twelve Fiscal Month period (with such deductions being
those which any Foreign Entity was liable to make under section 203 of the
Income and Corporation Taxes Act 1998 (“pay as you earn”), less the amount of
the repayments of income tax which any Foreign Entity was liable to make during
such period); plus (b) sums due at the relevant date of determination from any
Foreign Entity for that period under Section 559 of the Income and Corporation
Taxes Act 1988 of the United Kingdom, if any, plus (c) any value added tax which
is referable to the immediately preceding six month period from the date of
determination (where the whole of the prescribed (meaning prescribed by
regulations under the Value Added Tax Act (1994) of the United Kingdom)
accounting period to which any value added tax is attributable falls within the
six-month period, the whole amount of that tax is referable to that period, and
in any other case the amount of any value added tax which is referable to the
six month period is the proportion of the tax which is equal to such proportion,
if any, of the accounting reference period in question as falls within such six
month period); plus (d) all sums which on the relevant date of determination are
due from any Foreign Entity on account of Class 1 or Class 2 contributions under
the Social Security Contributions and Benefits Act 1992 of the United Kingdom or
the Social Security (Northern Ireland) Act 1975 of the United Kingdom and which
became due from such Foreign Entity in the immediately preceding twelve month
period; plus (e) all sums which on the relevant date of determination have been
assessed on and are due from any Foreign Entity on account of Class 4
contributions under either of those Acts of 1975, being sums which (i) are due
to the Commissioners of Inland Revenue (rather than to the Secretary of State of
the United Kingdom or a Northern Ireland department), and (ii) are assessed on
such Foreign Entity up through and including the most recent April 5 to have
occurred prior to the relevant date of determination, but not exceeding, in the
whole, one year’s assessment; plus (f) any sum which is owed by any Foreign
Entity and is a sum to which Schedule 4 to the Pension Schemes Act applies
(contributions to occupational pension schemes and state scheme premiums); plus
(g) so much of any amount which (i) is owed by any Foreign Entity to a person
who is or has been an employee of such Foreign Entity and (ii) is payable by way
of remuneration in respect of the whole or any part of the period of the
immediately preceding four months from the date of determination, as does not
exceed so much as may be prescribed by order made by the Secretary of State of
the United Kingdom which is, as of the date of this Agreement, £800; plus (h) an
amount owed by way of accrued holiday remuneration, in respect of any period of
employment before the date of determination, to a person whose employment by any
Foreign Entity has been terminated, whether before, on or after that date; plus
(i) so much of any sum owed in respect of money advanced for the purpose as has
been applied for the payment of a debt which, if it had not been paid, would
have been a debt falling within paragraphs (g) or (h) hereof; plus (j) so much
of any amount which (i) is ordered (whether before or after the date of
determination) to be paid by any Foreign Entity under the Reserve Forces
(Safeguard of Employment) Act 1985 of the United Kingdom, and (ii) is so ordered
in respect of a default made by such Foreign Entity before that date in the
discharge of its obligations under that Act, as does not exceed such amount as
may be prescribed by order made by the Secretary of State of the United Kingdom.
For purposes of determining whether a sum is payable by any Foreign Entity to a
person by way of renumeration for subparagraphs (g) – (j) hereof, the
interpretation of “Category 5” shall govern.
     Pro Forma Basis: relative to a Specified Transaction, means that such
Specified Transaction and the following transactions in connection therewith
shall be deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Acquisition or permitted Investment described in the
definition of “Specified Transaction”, shall be included and (ii) in the case of
a disposition of all or substantially all of the assets of or all of the Equity
Interests of any Subsidiary of a Borrower or any division or product line of a
Borrower or any of its Subsidiaries, shall be excluded, (b) any retirement of
Debt, and (c) any Debt incurred or assumed by a

-23-



--------------------------------------------------------------------------------



 



Borrower or any of its Subsidiaries in connection therewith and if such Debt has
a floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Debt as at the relevant
date of determination.
     Pro Rata: with respect to any Lender, relative to such Lender’s Domestic
Revolver Commitment or UK Revolver Commitment, as applicable, (i) a percentage
(carried out to the ninth decimal place) determined (a) while Domestic Revolver
Commitments are outstanding, by dividing the amount of such Lender’s Domestic
Revolver Commitment by the aggregate amount of all Domestic Revolver
Commitments, and (b) at any other time, by dividing the amount of such Lender’s
Domestic Loans and Domestic LC Obligations by the aggregate amount of all
outstanding Domestic Loans and Domestic LC Obligations; or (ii) a percentage
(carried out to the ninth decimal place) determined (a) while UK Revolver
Commitments are outstanding, by dividing the amount of such Lender’s UK Revolver
Commitment by the aggregate amount of all UK Revolver Commitments; and (b) at
any other time, by dividing the amount of such Lender’s UK Revolver Loans and UK
LC Obligations by the aggregate amount of all outstanding UK Revolver Loans and
UK LC Obligations.
     Properly Contested: with respect to any obligation of an Obligor, (i) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (ii) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(iii) appropriate reserves have been established in accordance with GAAP;
(iv) the failure to pay could not reasonably be expected to have a Material
Adverse Effect, nor result in forfeiture or sale of any assets of the Obligor;
(v) no Lien is imposed on assets of the Obligor, unless bonded and stayed to the
reasonable satisfaction of Agent; and (v) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
     Property: any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
     Protective Advances: a Domestic Protective Advance or a UK Protective
Advance.
     Purchase Money Debt: (a) Debt (other than the Obligations) for payment of
any of the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions or refinancings (but not increases) thereof.
     Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering
only the fixed assets acquired with such Debt (and proceeds thereof) and
constituting a Capital Lease or a purchase money security interest under the
UCC.
     RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
     Real Estate: all right, title and interest (whether as owner, lessor or
lessee) in any real Property or any buildings, structures, parking areas or
other improvements thereon.
     Refinancing Conditions: the following conditions for Refinancing Debt:
(a) it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, refinanced or replaced (except by
the amount of any accrued interest, reasonable closing costs, expenses fees and
premium paid in connection with such extension, renewal refinancing or
replacement); (b) it has a final maturity no sooner than, a weighted average
life no less than, and a cash interest rate no greater than, the Debt being
extended, renewed, refinanced or replaced; (c) it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed,
refinanced or replaced; (d) the representations, covenants and defaults
applicable to it are not, taken as a whole, less favorable to

-24-



--------------------------------------------------------------------------------



 



Borrowers than those applicable to the Debt being extended, renewed, refinanced
or replaced; (e) no additional Lien is granted to secure it unless otherwise
permitted hereunder; (f) the obligor or obligors under any such Refinancing Debt
are the same as the obligor(s) under the Debt being extended, renewed,
refinanced or replaced on such Debt; and (g) upon giving effect to it, no
Default or Event of Default exists.
     Refinancing Debt: Borrowed Money that is the result of an extension,
renewal or refinancing of the Existing Senior Notes or Debt permitted under
Section 10.2.1(b), (d) or (f).
     Reimbursement Date: as defined in Section 2.3.2.
     Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance satisfactory reasonably to Agent
and received by Agent for review as they become available: (a) a mortgagee title
policy (or binder therefor) covering Agent’s interest under the Mortgage, in a
form and amount and by an insurer acceptable to Agent, which must be fully paid
on such effective date; (b) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as Agent may require with
respect to other Persons having an interest in the Real Estate; (c) a current,
as-built survey of the Real Estate, containing a metes-and-bounds property
description and flood plain certification, and certified by a licensed surveyor
reasonably acceptable to Agent; (d) flood insurance in an amount, with
endorsements and by an insurer reasonably acceptable to Agent, if the Real
Estate is within a flood plain; (e) a current appraisal of the Real Estate,
prepared by an appraiser acceptable to Agent, and in form and substance
satisfactory to Required Lenders; (f) if available, an environmental assessment,
prepared by environmental engineers acceptable to Agent, and accompanied by such
reports, certificates, studies or data as Agent may reasonably require, which
shall all be in form and substance satisfactory to Required Lenders; and (g) an
Environmental Agreement and such other documents, instruments or agreements as
Agent may reasonably require with respect to any environmental risks regarding
the Real Estate.
     Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
     Report: as defined in Section 12.2.3.
     Reportable Event: any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
     Required Lenders: (i) as long as three or fewer Lenders have Revolver
Commitments, then any two Lenders having, in the aggregate, Revolver Commitments
in excess of 50% of the aggregate Revolver Commitments, and (ii) as long as four
or more Lenders have Revolver Commitments, then Lenders (subject to Section 4.2)
having (a) Revolver Commitments in excess of 50% of the aggregate Revolver
Commitments; and (b) if the Revolver Commitments have terminated, Loans in
excess of 50% of all outstanding Loans; provided, that the Commitments of
Defaulting Lenders shall be treated as being equal to zero for the purposes of
calculating Required Lenders.
     Reserve Percentage: the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”).

-25-



--------------------------------------------------------------------------------



 



     Restricted Investment: any Investment by a Borrower or Subsidiary, other
than (a) Investments in Subsidiaries to the extent existing on the Closing Date
and other Investments existing on the Closing Date and set forth on
Schedule 10.2.5; (b) Cash Equivalents (provided, however, that, to the extent
such Cash Equivalents are owned by an Obligor, such Cash Equivalents are subject
to Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to Agent); (c) Investments consisting of lease, utility and other
similar deposits or any other deposit permitted under Section 10.2.2 in the
Ordinary Course of Business; (d) prepayments and deposits to suppliers in the
Ordinary Course of Business; (e) Hedging Agreements to the extent permitted by
Section 10.2.16; (f) Investments (i) by a Domestic Obligor in any other Domestic
Obligor, (ii) by a UK Obligor in any other UK Obligor, or any Domestic Obligor
or (iii) by Subsidiaries that are non-Obligors into Obligors or other
non-Obligors; (g) the establishment of wholly owned Subsidiaries to the extent
they comply with Section 10.1.9; (h) Investments in securities or other assets
of trade creditors, customers or other Persons in the Ordinary Course of
Business that are received in settlement of bona fide disputes or pursuant to
any plan of reorganization or liquidation or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers; (i) guarantees,
Contingent Obligations and other Investments permitted under Section 10.2.1;
(j) Investments to the extent such Investments reflect an increase in the value
of Investments otherwise permitted under Section 10.2.5 hereof; (k) the
capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules; (l) the cancellation,
forgiveness, set off or acceptance of prepayments of Debt owed to such Borrower
to the extent not otherwise prohibited by the terms of this Agreement; (m) loans
and advances to an officer or employee for salary, travel expenses, commissions
and similar items in the Ordinary Course of Business, not to exceed, in the
aggregate, $2,000,000 at any time outstanding; (n) prepaid expenses and
extensions of trade credit made in the Ordinary Course of Business; (o) deposits
with financial institutions permitted hereunder; and (p) other Investments not
otherwise listed above not to exceed, in the aggregate, $1,000,000 at any time
outstanding.
     Restrictive Agreement: an agreement (other than a Loan Document) that
conditions or restricts the right of any Borrower, Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant Liens on any assets, to declare or
make Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
     Revolver Commitment: for any Lender, its Domestic Revolver Commitment or
its UK Revolver Commitment. “Revolver Commitments” means the aggregate amount of
such commitments of all Lenders.
     Revolver Loan: any Domestic Revolver Loan or UK Revolver Loan, as
applicable.
     Revolver Note: a Domestic Revolver Note or a UK Revolver Note, as
applicable.
     Revolver Termination Date: January 7, 2012.
     Royalties: all royalties, fees, expense reimbursement and other amounts
payable by a Borrower under a License.
     S&P: Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.
     Secured Parties: Agent, Issuing Bank, Lenders and providers of Bank
Products.
     Security Documents: the Pledge Agreements, Guaranties, Mortgages, Copyright
Security Agreements, Patent Security Agreements, Trademark Security Agreements,
Deposit Account Control Agreements, the UK Security Documents, and all other
documents, instruments and agreements executed and delivered by an Obligor now
or hereafter securing (or given with the intent to secure) any Obligations.

-26-



--------------------------------------------------------------------------------



 



     Senior Officer: the chairman of the board, president, chief executive
officer, managing director, treasurer, controller, director of finance, chief
financial officer or finance officer of a Borrower or, if the context requires,
an Obligor, or, in respect of a UK Borrower, or, if the context requires, a UK
Obligor, a director.
     Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in Domestic LC Obligations and UK LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.
     Solvent: as to any Person, such Person (a) owns Property whose fair
saleable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair saleable value (as defined below) is
greater than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to generally pay all of its debts as they mature;
(d) has capital that is not unreasonably small for its business and is
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage; (e) is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by
way of assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair saleable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase on a going concern basis.
     Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of a Borrower or any of its Subsidiaries, (b) any Acquisition
permitted hereunder, (c) any proposed incurrence of Debt or (d) the proposed
making of a Distribution, in each case, to the extent permitted hereunder.
     Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) reasonably satisfactory to Agent.
     Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by the Company (including indirect ownership by the Company
through other entities in which the Company directly or indirectly owns 50% of
the voting securities or Equity Interests).
     Swingline Loan: any Domestic Swingline Loan or UK Swingline Loan.
     Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
     Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in trademarks, as security for the Obligations.
     Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
     Type: any type of a Loan (i.e., Domestic Base Rate Loan, UK Base Rate Loan
or LIBOR Loan) that has the same interest option and, in the case of LIBOR
Loans, the same Interest Period.

-27-



--------------------------------------------------------------------------------



 



     UCC: the Uniform Commercial Code as in effect in the State of Illinois or,
when the laws of any other jurisdiction govern the perfection or enforcement of
any Lien, the Uniform Commercial Code as in effect in such jurisdiction.
     UK Accounts Formula Amount: 85% of the Value of Eligible UK Accounts.
     UK Availability: the sum of the UK Borrowing Base minus the principal
balance of all UK Revolver Loans.
     UK Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the UK LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default arising therefrom); and (f) such additional
reserves, in such amounts and with respect to such matters, as Agent in its
Permitted Discretion may elect to impose from time to time; limited, in each
case with respect to the amounts calculated in clauses (a), (b) and (e) above,
to such amounts as are attributable to UK Borrowers.
     UK Base Rate: the rate of interest announced by Bank of America from time
to time as its reference rate for Pounds Sterling that is used as a reference
point for pricing loans made in Pounds Sterling. Such rate is a rate set by Bank
of America based upon various factors including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     UK Base Rate Loan: any Loan that bears interest based on the UK Base Rate.
     UK Borrower: any UK Subsidiary reasonably acceptable to Agent that becomes
party to this Agreement as a UK Borrower by executing a Borrower Joinder
Agreement, which may include CVS Holdings Limited, Commercial Vehicle Systems
Limited, Bostrom Limited, Bostrom International Limited, and/or KAB Seating
Limited.
     UK Borrowing Base: on any date of determination, an amount equal to the
lesser of (a) the aggregate amount of UK Revolver Commitments minus the UK LC
Reserve; or (b) the Dollar Equivalent of the sum of the UK Accounts Formula
Amount, plus the UK Inventory Formula Amount, minus the UK Availability Reserve.
     UK Closing Date: as defined in Section 6.2.
     UK Dominion Account: one or more special accounts established by UK
Borrower at Bank of America over which Agent has exclusive control of withdrawal
purposes over which the relevant UK Borrower has granted Agent a first ranking
fixed charge.
     UK Guarantors: each Person who guarantees payment or performance solely of
any UK Obligations.
     UK Inventory Formula Amount: the sum of (A) the lesser of (1) 65% of the
Value of Eligible UK Finished Goods and (2) 85% of the NOLV Percentage of the
Eligible UK Finished Goods; plus (B) the lesser of (1) 65% of the Value of
Eligible UK Raw Materials Inventory and (2) 85% of the NOLV Percentage of
Eligible UK Raw Materials Inventory; plus (C) the lesser of (i) 50% of the Value
of UK Work-In-Progress Inventory and (ii) 85% of the NOLV Percentage of UK
Work-In-Progress Inventory minus any Preferential Indebtedness.

-28-



--------------------------------------------------------------------------------



 



     UK LC Application: an application by Borrower Agent to Issuing Bank for
issuance of a UK Letter of Credit, in form and substance reasonably satisfactory
to Issuing Bank.
     UK LC Conditions: the following conditions necessary for issuance of a UK
Letter of Credit: (a) each of the conditions set forth in Section 6; (b) after
giving effect to such issuance, total UK LC Obligations do not exceed the UK
Letter of Credit Subline, no UK Overadvance exists and, if no UK Revolver Loans
are outstanding, the UK LC Obligations do not exceed the UK Borrowing Base
(without giving effect to the UK LC Reserve for purposes of this calculation);
(c) the expiration date of such UK Letter of Credit is (i) no more than 365 days
from issuance, in the case of standby UK Letters of Credit, (ii) no more than
120 days from issuance, in the case of documentary UK Letters of Credit, and
(iii) at least 10 Business Days prior to the Revolver Termination Date (except,
in each case, for UK Letters of Credit which include an automatic renewal
period); (d) the UK Letter of Credit and payments thereunder are denominated in
Pounds Sterling; (e) the purpose and form of the proposed UK Letter of Credit is
reasonably satisfactory to Agent and Issuing Bank in their discretion; and
(f) prior to or upon giving effect to the issuance of such UK Letter of Credit,
no Default or Event of Default exists or would exist.
     UK LC Documents: all documents, instruments and agreements (including UK LC
Requests and UK LC Applications) delivered by UK Borrowers or any other Person
to Issuing Bank or Agent in connection with issuance, amendment or renewal of,
or payment under, any UK Letter of Credit.
     UK LC Obligations: the sum (without duplication) of (a) all amounts owing
by UK Borrowers for any drawings under UK Letters of Credit; (b) the stated
amount of all outstanding UK Letters of Credit; and (c) all fees and other
amounts due and owing with respect to UK Letters of Credit.
     UK LC Request: a request for issuance of a UK Letter of Credit, to be
provided by Borrower Agent to Issuing Bank, in form satisfactory to Agent and
Issuing Bank.
     UK LC Reserve: the aggregate of all UK LC Obligations, other than (a) those
that have been Cash Collateralized; (b) if no Event of Default exists, those
constituting charges or other amounts owing to the Issuing Bank; and (c) all
fees owing with respect to UK Letters of Credit.
     UK Letter of Credit: any standby or documentary letter of credit issued by
Issuing Bank for the account of a UK Borrower, or any indemnity, guarantee,
exposure transmittal memorandum or similar form of credit support issued by
Agent or Issuing Bank for the benefit of a UK Borrower.
     UK Letter of Credit Subline: $0.
     UK Obligations: all (a) principal of and premium, if any, on the Loans made
to UK Borrowers, (b) interest, expenses, fees and other sums payable by UK
Obligors under Loan Documents, (c) obligations of UK Obligors under any
indemnity for Claims, (e) Extraordinary Expenses attributable to UK Obligors,
(f) Bank Product Debt attributable to UK Obligors, and (g) other Debts,
obligations and liabilities of any kind owing by UK Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several, it being understood that unless and until the conditions described in
Section 6.2 are satisfied, no UK Commitments have been established, the Lenders
are not obligated to extend UK Revolver Loans or issue UK Letters of Credit, and
no UK Obligations will have been incurred by any UK Obligor.
     UK Obligor: each UK Borrower, UK Guarantor, or other Peron that is liable
for payment solely of any UK Obligations or that has granted a Lien in favor of
Agent on its assets to secure solely UK Obligations.

-29-



--------------------------------------------------------------------------------



 



     UK Overadvance: as defined in Section 2.1.5.
     UK Overadvance Loan: a UK Base Rate Loan made when a UK Overadvance exists
or is caused by the funding thereof.
     UK Protective Advance: as defined in Section 2.1.6.
     UK Reservations: in respect of a UK Borrower or UK Obligor: (a) the
principal that equitable remedies may be granted or refused at the discretion of
a court and the limitation of enforcement by laws relating to insolvency,
reorganization and other laws generally affecting the rights of creditors;
(b) the time barring of claims under any limitation statute or law, the
possibility that an undertaking to assume liability for or indemnify a person
against non-payment of UK stamp duty may be void and defenses of set-off or
counterclaim; (c) similar principals, rights and defenses under the laws of
England and Wales; and (d) any other matters which are set out as qualifications
or reservations as to matters of law of general application in any legal opinion
delivered pursuant to this Agreement.
     UK Restructuring: the series of transactions related to that certain
transfers of assets and the exchanging of debt between UK Obligors, and the
necessary corporate structure changes required in connection therewith, in such
manner as disclosed to Agent prior to the date hereof.
     UK Revolver Commitment: for any Lender, its obligation to make UK Revolver
Loans and participate in UK LC Obligations up to the maximum principal amount
shown on Schedule 1.1, or as hereafter determined pursuant to each Assignment
and Acceptance to which it is a party. “UK Revolver Commitments” means the
aggregate amount of such commitments of all Lenders. The UK Revolver Commitments
of each Lender are expressed in Dollars, but UK Revolver Loans shall be made in
Pounds Sterling or Euro at the election of the Borrower Agent. For the avoidance
of doubt, the UK Revolver Commitment as of the Closing Date shall be $0.
     UK Revolver Loan: a loan made pursuant to Section 2.1, and any UK Swingline
Loan, UK Overadvance Loan or UK Protective Advance.
     UK Revolver Maximum Amount: $0.
     UK Revolver Note: a promissory note to be executed by UK Borrowers in favor
of a Lender substantially in the form of Exhibit B, which shall be in the amount
of such Lender’s UK Revolver Commitment and shall evidence the UK Revolver Loans
made by such Lender.
     UK Revolving Facility Exposure: for any Lender at any time, the Dollar
Equivalent of the principal amount of all UK Revolver Loans made to UK Borrowers
by such Lender and outstanding at such time.
     UK Security Documents: such agreements and instruments as required or
reasonably requested to be executed by Agent in order to grant Agent to the
extent legally possible a perfected first-priority Lien on the assets of the UK
Obligors, including, without limitation, such debentures, share charges and
security trust deeds in such form, reasonably acceptable to Agent, as requested
by Agent.
     UK Subsidiary: any direct or indirect Subsidiary of the Company organized
under the laws of the United Kingdom.
     UK Swingline Loan: any Borrowing of UK Base Rate Loans funded with Agent’s
funds, until such Borrowing is settled among Lenders pursuant to Section 4.1.3.

-30-



--------------------------------------------------------------------------------



 



     Unfunded Pension Liability: the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Sections 412 and 430 of the Code for the
applicable plan year.
     Unpaid Sum: any sum due and payable but unpaid by a Borrower under this
Agreement.
     Upstream Payment: a Distribution by a Subsidiary of a Borrower to such
Borrower or another Subsidiary (to the extent such Subsidiary is such Person’s
direct parent), or in the case of National Seating Company, pro rata
Distributions to the Company and each other holder of Equity Interests of
National Seating Company.
     US Dominion Account: any Dominion Account other than a UK Dominion Account.
     Value: (a) for Inventory, its value determined on the basis of the lower of
cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
     Voting Stock: for any Person, all classes of Equity Interests of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.
     1.2. Accounting Terms.
          Under the Loan Documents (except as otherwise specified herein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Closing Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Agent and Section 10.3 is
amended in a manner satisfactory to Required Lenders to take into account the
effects of the change.
          Notwithstanding anything to the contrary contained herein, financial
ratios and other financial calculations pursuant to this Agreement shall,
following any Specified Transaction, be calculated on a Pro Forma Basis.
          If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either
Borrower Agent or the Required Lenders shall so request, Agent, Lenders and
Borrower Agent shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) Borrower Agent shall provide to Agent
and Lenders as reasonably requested hereunder a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. It is agreed that a change in GAAP contemplated above shall
include the International Financial Reporting Standards, or certain of the
standards contained therein, becoming the required methodology of financial
reporting.
     1.3. Uniform Commercial Code.

-31-



--------------------------------------------------------------------------------



 



          As used herein, the following terms are defined in accordance with the
UCC in effect in the State of Illinois from time to time: “Chattel Paper,”
“Commercial Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General
Intangibles,” “Goods,” “Instrument,” “Inventory,” “Investment Property,”
“Letter-of-Credit Right” and “Supporting Obligation.”
     1.4. Certain Matters of Construction.
          The terms “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision. Any pronoun used shall be deemed to cover all genders.
In the computation of periods of time from a specified date to a later specified
date, “from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, amendments and
successor provisions; (b) any document, instrument or agreement include any
amendments, amendments and restatements, refinancings, replacements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean time of day at Agent’s notice address under Section 15.3.1
(or in the case of any UK Obligation, the time of day at Agent’s UK Notice
Office); or (g) discretion of Agent, Issuing Bank or any Lender mean the sole
and absolute discretion of such Person. All calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars or Pounds Sterling, as applicable. All references to thresholds or
limits in Dollars or $ will also be deemed to include the Dollar Equivalent
thereof. Unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, including references to “knowledge of any Obligor”, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
     1.5. Certifications.
          All certifications to be made hereunder by an officer or
representative of an Obligor shall be made by such person in his or her capacity
solely as an officer or a representative of such Obligor, on such Obligor’s
behalf and not in such person’s individual capacity.
     1.6. Times of Day.
          Unless otherwise specified, all references herein to times of day
shall be references to Central time (daylight or standard, as applicable).

-32-



--------------------------------------------------------------------------------



 



SECTION 2. CREDIT FACILITIES
     2.1. Revolver Commitments.
          2.1.1. Revolver Loans.
          (a) Domestic Revolver Loans. Each Lender agrees, severally on a Pro
Rata basis up to its Domestic Revolver Commitment, on the terms set forth
herein, to make Domestic Revolver Loans to the Domestic Borrowers from time to
time prior to the Commitment Termination Date. The Domestic Revolver Loans may
be repaid and reborrowed as provided herein. In no event shall Lenders have any
obligation to honor a request for a Domestic Revolver Loan if the sum of (i) the
Domestic Revolving Facility Exposure and (ii) the aggregate outstanding
principal amount of Domestic Swingline Loans, would exceed the lesser of the
Domestic Revolver Commitments and the Domestic Borrowing Base. Domestic Revolver
Loans may be made as Domestic Base Rate Loans or LIBOR Revolving Loans.
          (b) UK Revolver Loans. Each Lender agrees, severally on a Pro Rata
basis up to its UK Revolver Commitment, on the terms set forth herein, to make
UK Revolver Loans to UK Borrowers from time to time prior to the Commitment
Termination Date. The UK Revolver Loans may be repaid and reborrowed as provided
herein. In no event shall Lenders have any obligation to honor a request for a
UK Revolver Loan if the sum of the Dollar Equivalent of (i) the UK Revolving
Facility Exposure and (ii) the aggregate outstanding principal amount of UK
Swingline Loans, would exceed the lesser of the UK Revolver Commitments and the
UK Borrowing Base. UK Revolver Loans may be made as UK Base Rate Loans or LIBOR
Revolving Loans, and may be made in Pounds Sterling or Euro, at the option of
Borrower Agent.
          (c) Limitation on Revolver Loans. Notwithstanding the foregoing, so
long as any Existing Senior Notes are outstanding, in no event shall Lenders be
obligated to make Revolver Loans in excess of the Indenture Formula Amount,
including, without limitation, the making of any Revolver Loans to a Borrower
that would exceed any sublimit of the Indenture Formula Amount as further
described in Section 4.03(b)(1) of the Indenture. To the extent any Refinancing
Debt replaces the Existing Senior Notes, in no event shall Lenders be obligated
to make Revolver Loans in an amount that would exceed any similar formula, if
any, in such Refinancing Debt.
          2.1.2. Revolver Notes and Denominations.
          The Revolver Loans made by each Lender and interest accruing thereon
shall be evidenced by the records of Agent and such Lender. Promptly following
the request of any Lender, Borrowers shall deliver a Revolver Note to such
Lender. Borrowings by a Domestic Borrower shall be denominated only in Dollars
and Borrowings by a UK Borrower shall be denominated only in either Pounds
Sterling or Euro.
          2.1.3. Use of Proceeds.
          The proceeds of Revolver Loans shall be used by Borrowers solely
(a) to satisfy existing Debt; (b) to pay fees and transaction expenses
associated with the closing of this credit facility; (c) to pay Obligations in
accordance with this Agreement; and (d) for working capital and other lawful
corporate purposes of Borrowers (including Capital Expenditures and the
financing of Investments and Acquisitions permitted hereunder).

-33-



--------------------------------------------------------------------------------



 



          2.1.4. Voluntary Reduction or Termination of Revolver Commitments.
          (a) The Revolver Commitments shall terminate on the Revolver
Termination Date, unless sooner terminated in accordance with this Agreement.
Upon at least 10 Business Days prior written notice to Agent at any time after
the first Loan Year, Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable (unless given in connection with refinancing the
Obligations). On the Commitment Termination Date, Borrowers shall make Full
Payment of all Obligations.
          (b) Domestic Borrowers may permanently reduce the Domestic Revolver
Commitments, on a Pro Rata basis for each Lender, upon at least 10 Business Days
prior written notice to Agent, which notice shall specify the amount of the
reduction and shall be irrevocable once given (unless given in connection with
refinancing the Obligations). Each reduction shall be in a minimum amount of
$10,000,000, or an increment of $1,000,000 in excess thereof; provided, that in
no event shall such permanent reduction reduce the Domestic Revolver
Commitments, in the aggregate, to an amount less than $35,000,000. In connection
with any reduction in the Domestic Revolver Commitments, UK Borrowers will
automatically be deemed to have requested a reduction of the UK Revolver
Commitments in a proportionate amount.
          (c) UK Borrowers may permanently reduce the UK Revolver Commitments,
on a Pro Rata basis for each Lender, upon at least 10 Business Days prior
written notice to Agent, which notice shall specify the amount of the reduction
and shall be irrevocable once given (unless given in connection with refinancing
the Obligations). Each notice shall be in a minimum amount of $1,000,000, or an
increment of $500,000 in excess thereof. In connection with any reduction in the
UK Revolver Commitments, Domestic Borrowers will automatically be deemed to have
requested a reduction of the Domestic Revolver Commitments in a proportionate
amount.
          2.1.5. Overadvances. If (a) the aggregate Domestic Revolver Loans
exceed the Domestic Borrowing Base, or, if applicable, when combined with the
aggregate UK Revolver Loans, the Indenture Formula Amount (“Domestic
Overadvance”), or (b) the Dollar Equivalent of the aggregate UK Revolver Loans
exceed the UK Borrowing Base (“UK Overadvance”), the excess amount shall be
payable by Borrowers on demand by Agent, but all such Revolver Loans shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents. Unless its authority has been revoked in
writing by Required Lenders, Agent may require Lenders to honor requests for
Domestic Overadvance Loans or UK Overadvance Loans and to forbear from requiring
Borrowers to cure an Overadvance, (a) when no other Event of Default is known to
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Domestic Overadvance Loans or UK Overadvance
Loans are required), and (ii) the Overadvance, when combined with all other
Domestic or UK Overadvances and Protective Advances, as applicable, is not known
by Agent to exceed 10% of the Domestic Borrowing Base or UK Borrowing Base, as
applicable; and (b) regardless of whether an Event of Default exists, if Agent
discovers an Overadvance not previously known by it to exist, as long as from
the date of such discovery the Overadvance (i) is not increased by more than 5%
of the Domestic Borrowing Base or UK Borrowing Base, as applicable, and
(ii) does not continue for more than 30 consecutive days. In no event shall
Domestic Overadvance Loans be made that would cause the outstanding Domestic
Revolver Loans and Domestic LC Obligations to exceed the aggregate Domestic
Revolver Commitments and in no event shall UK Overadvance Loans be made that
would cause the outstanding UK Revolver Loans and UK LC Obligations to exceed
the aggregate UK Revolver Commitments. Any funding of a Domestic Overadvance
Loan or UK Overadvance Loan or sufferance of an Overadvance shall not constitute
a waiver by Agent or Lenders of the Event of Default caused thereby. In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.
          2.1.6. Protective Advances. Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied,
(i) to make Domestic Base Rate Loans (“Domestic Protective Advances”), up to an
aggregate amount, when combined with all other Domestic Protective Advances and
Domestic Overadvances outstanding at any time, not to exceed 10% of the Domestic

-34-



--------------------------------------------------------------------------------



 



Borrowing Base; and (ii) to make UK Base Rate Loans (“UK Protective Advances”),
up to an aggregate amount, when combined with all other UK Protective Advances
and UK Overadvances, not to exceed 10% of the UK Borrowing Base; in each case,
(1) if Agent deems such Loans necessary or desirable to preserve or protect
Collateral, or to enhance the collectibility or repayment of Obligations or
(2) to pay any other amounts chargeable to Obligors under any Loan Documents,
including costs, fees and expenses. Each Lender shall participate in each
Domestic Protective Advance or UK Protective Advance, as applicable, on a Pro
Rata basis. In no event shall any Domestic Protective Advance be made that would
cause the outstanding Domestic Revolver Loans and Domestic LC Obligations to
exceed the aggregate Domestic Revolver Commitments and in no event shall any UK
Protective Advance be made that would cause the outstanding UK Revolver Loans
and UK LC Obligations to exceed the aggregate UK Revolver Commitments. Required
Lenders may at any time revoke Agent’s authority to make further Protective
Advances by written notice to Agent. Absent such revocation, Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.
     2.2. UK Facilities.
          2.2.1. UK Loans. Borrower Agent may, upon (i) written notice to Agent
and (ii) subject to the requirements of Section 2.2.2, on one occasion only,
request that the UK Revolver Commitments be established in an aggregate amount
not to exceed the UK Revolver Maximum Amount. Upon the approval of such request
by Agent (which approval shall not be unreasonably withheld), Agent shall
deliver a copy thereof to each Lender. Such notice shall set forth the amount of
the requested aggregate UK Revolver Commitments (which shall be in a minimum
amount of $10,000,000 with minimum increments of $1,000,000), and the date on
which such establishment is requested to become effective (which shall be not
less than 20 Business Days nor more than 60 Business Days after the date of such
notice). Each Lender may, but is not obligated to, by notice to Borrower Agent
and Agent given not more than 10 Business Days after the date of Agent’s notice,
agree to provide a UK Revolver Commitment in all or a portion of the offered
amount (each such Lender so agreeing being a “UK Providing Lender”) or decline
to provide a UK Revolver Commitment (and any such Lender that does not deliver
such a notice within such period of 10 Business Days shall be deemed to have
declined to provide a UK Revolver Commitment, and each Lender so declining or
being deemed to have declined being a “UK Non-Providing Lender”). In the event
that, on the 10th Business Day after Agent shall have delivered a notice
pursuant to the second sentence of this paragraph, the UK Providing Lenders
shall have agreed pursuant to the preceding sentence to provide UK Revolver
Commitments in an aggregate amount less than the UK Revolver Commitments
requested by Borrower Agent, Borrower Agent may arrange for one or more banks or
other entities (any such bank or other entity referred to in this clause being
an “UK Augmenting Lender”), to extend UK Revolver Commitments in an aggregate
amount equal to the unsubscribed amount; provided that each UK Augmenting
Lender, if not already a Lender hereunder or an Affiliate of a Lender hereunder,
shall be subject to the approval of Agent (which approval shall not be
unreasonably withheld, delayed or conditioned) and UK Borrowers, Borrower Agent
and each UK Augmenting Lender shall execute all such documentation as Agent
shall reasonably specify to evidence its UK Revolver Commitment. At the election
of Borrower Agent, any establishment of the UK Revolver Commitments may be made
in an amount that is less than the amount requested by Borrower Agent if
Borrower Agent is unable to arrange for, or chooses not to arrange for, UK
Augmenting Lenders.
          2.2.2. Conditions. Notwithstanding the foregoing, no establishment of
the UK Revolver Commitments, or the addition of a new Lender, shall become
effective under this Section 2.2 unless, on the date of such establishment, the
conditions set forth in Section 6.2 (other than clause (a)) and Section 6.3
shall be satisfied or waived and Agent shall have received a certificate to that
effect dated such date and executed by a Senior Officer of the Borrowing Agent.
In connection with the establishment of UK Revolver Commitments, , Agent and
Lenders, without the consent of Borrowers (but subject to the consent of each
Lender directly affected thereby) may re-allocate Revolver Commitments
(including adjusting the relative percentage of Domestic Revolver Commitments
and UK Revolver Commitments held by each Lender) among themselves and adjust
Schedule 1.1 so as to reflect such adjustments, provided that the aggregate
amount of Domestic Revolver Commitments and UK Revolver Commitments shall not
change.

-35-



--------------------------------------------------------------------------------



 



     2.3. Letter of Credit Facilities.
          2.3.1. Issuance of Letters of Credit. Issuing Bank agrees to issue
Domestic Letters of Credit and UK Letters of Credit, from time to time until 10
Business Days prior to the Revolver Termination Date (or until the Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following:
          (a) Each Borrower acknowledges that Issuing Bank’s willingness to
issue any Letter of Credit is conditioned upon Issuing Bank’s receipt of a
Domestic LC Application or UK LC Application with respect to the requested
Letter of Credit, as well as such other instruments and agreements as Issuing
Bank may customarily require for issuance of a letter of credit of similar type
and amount. Issuing Bank shall have no obligation to issue any Domestic Letter
of Credit or UK Letter of Credit unless (i) Issuing Bank receives a Domestic LC
Request or UK LC Request, as applicable, and Domestic LC Application or UK LC
Application, as applicable, at least three Business Days (or such shorter time
as agreed to by Issuing Bank) prior to the requested date of issuance; (ii) each
Domestic LC Condition or UK LC Condition, as applicable, is satisfied or waived;
and (iii) if a Defaulting Lender exists, such Lender or Borrowers have entered
into arrangements satisfactory to Agent and Issuing Bank to eliminate any
funding risk associated with such Defaulting Lender. If Issuing Bank receives
written notice from a Lender at least five Business Days before issuance of a
Domestic Letter of Credit that any Domestic LC Condition has not been satisfied
or waived, or a notice from a Lender at least five Business Days before issuance
of a UK Letter of Credit that any UK LC Condition has not been satisfied or
waived, Issuing Bank shall have no obligation to issue the requested Letter of
Credit (or any other) until such notice is withdrawn in writing by that Lender
or until Required Lenders have waived such condition in accordance with this
Agreement. Prior to receipt of any such notice, Issuing Bank shall not be deemed
to have knowledge of any failure of Domestic LC Conditions or UK LC Conditions.
          (b) Domestic Letters of Credit may be requested by a Domestic Borrower
and UK Letters of Credit may be requested by a UK Borrower only (i) to support
obligations of such Borrower incurred in the Ordinary Course of Business; or
(ii) for other purposes as Agent may approve from time to time in writing. The
renewal or extension of any Domestic Letter of Credit shall be treated as the
issuance of a new Domestic Letter of Credit, except that delivery of a new
Domestic LC Application shall be required at the discretion of Issuing Bank. The
renewal or extension of any UK Letter of Credit shall be treated as the issuance
of a new UK Letter of Credit, except that delivery of a new UK LC Application
shall be required at the discretion of Issuing Bank.
          (c) Borrowers assume all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary. In connection with issuance of any
Letter of Credit, none of Agent, Issuing Bank or any Lender shall be responsible
for the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.

-36-



--------------------------------------------------------------------------------



 



          (d) In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit, Domestic LC Documents or UK LC
Documents, Issuing Bank shall be entitled to act, and shall be fully protected
in acting, upon any certification, documentation or communication in whatever
form believed by Issuing Bank, in good faith, to be genuine and correct and to
have been signed, sent or made by a proper Person. Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit,
Domestic LC Documents or UK LC Documents, and shall not be liable for the
negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
          2.3.2. Reimbursement; Participations.
          (a) If Issuing Bank honors any request for payment under a Domestic
Letter of Credit, Domestic Borrowers shall pay to Issuing Bank, within one
Business Day of notice of such payment by the Issuing Bank (“Reimbursement
Date”), the amount paid by Issuing Bank under such Domestic Letter of Credit,
together with interest at the interest rate for Domestic Base Rate Loans from
the date such Letter of Credit is honored until payment by Domestic Borrowers.
The obligation of Domestic Borrowers to reimburse Issuing Bank for any payment
made under a Domestic Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Domestic Letter of Credit or the existence
of any claim, setoff, defense or other right that Domestic Borrowers may have at
any time against the beneficiary. Whether or not Borrower Agent submits a Notice
of Borrowing, Domestic Borrowers shall be deemed to have requested a Borrowing
of Domestic Base Rate Loans in an amount necessary to pay all amounts due and
owing to Issuing Bank on any Reimbursement Date and each Lender agrees to fund
its Pro Rata share of such Borrowing whether or not the Domestic Revolver
Commitments have terminated, a Domestic Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied or waived.
          (b) Upon issuance of a Domestic Letter of Credit, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all Domestic LC Obligations relating to the Domestic Letter of Credit. If
Issuing Bank makes any payment under a Domestic Letter of Credit and Borrowers
do not reimburse such payment on the Reimbursement Date, Agent shall promptly
notify Lenders and each Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, Lender’s Pro Rata
share of such payment. Upon request by a Lender, Issuing Bank shall furnish
copies of any Domestic Letters of Credit and Domestic LC Documents in its
possession at such time.
          (c) If Issuing Bank honors any request for payment under a UK Letter
of Credit, UK Borrowers shall pay to Issuing Bank, on the Reimbursement Date,
the amount paid by Issuing Bank under such UK Letter of Credit, together with
interest at the interest rate for UK Base Rate Loans from the date such Letter
of Credit is honored until payment by UK Borrowers. The obligation of UK
Borrowers to reimburse Issuing Bank for any payment made under a UK Letter of
Credit shall be absolute, unconditional, irrevocable, and joint and several, and
shall be paid without regard to any lack of validity or enforceability of any UK
Letter of Credit or the existence of any claim, setoff, defense or other right
that UK Borrowers may have at any time against the beneficiary. Whether or not
Borrower Agent submits a Notice of Borrowing, UK Borrowers shall be deemed to
have requested a Borrowing of UK Base Rate Loans in an amount necessary to pay
all amounts due and owing to Issuing Bank on any Reimbursement Date and each
Lender agrees to fund its Pro Rata share of such Borrowing whether or not the UK
Revolver Commitments have terminated, a UK Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied or waived.

-37-



--------------------------------------------------------------------------------



 



          (d) Upon issuance of a UK Letter of Credit, each Lender shall be
deemed to have irrevocably and unconditionally purchased from Issuing Bank,
without recourse or warranty, an undivided Pro Rata interest and participation
in all UK LC Obligations relating to the UK Letter of Credit. If Issuing Bank
makes any payment under a UK Letter of Credit and UK Borrowers do not reimburse
such payment on the Reimbursement Date, Agent shall promptly notify Lenders and
each Lender shall promptly (within one Business Day) and unconditionally pay to
Agent, for the benefit of Issuing Bank, Lender’s Pro Rata share of such payment.
Upon request by a Lender, Issuing Bank shall furnish copies of any UK Letters of
Credit and UK LC Documents in its possession at such time.
          (e) The obligation of each Lender to make payments to Agent for the
account of Issuing Bank in connection with Issuing Bank’s payment under a Letter
of Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; or the
existence of any setoff or defense that any Obligor may have with respect to any
Obligations. Issuing Bank does not assume any responsibility for any failure or
delay in performance or any breach by any Borrower or other Person of any
obligations under any Domestic LC Documents or UK LC Documents. Issuing Bank
does not make to Lenders any express or implied warranty, representation or
guaranty with respect to the Collateral, Domestic LC Documents, UK LC Documents
or any Obligor. Issuing Bank shall not be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any Domestic LC Documents or UK LC Documents; the validity, genuineness,
enforceability, collectibility, value or sufficiency of any Collateral or the
perfection of any Lien therein; or the assets, liabilities, financial condition,
results of operations, business, creditworthiness or legal status of any
Obligor.
          (f) No Issuing Bank Indemnitee shall be liable to any Lender or other
Person for any action taken or omitted to be taken in connection with any
Domestic LC Documents or UK LC Documents except as a result of its actual gross
negligence or willful misconduct. Issuing Bank shall not have any liability to
any Lender if Issuing Bank refrains from any taking action under any Letter of
Credit, Domestic LC Documents or UK LC Documents until it receives written
instructions from Required Lenders.
          2.3.3. Cash Collateral.
          If any Domestic LC Obligations or UK LC Obligations, whether or not
then due or payable, shall for any reason be outstanding at any time (a) that an
Event of Default exists, (b) that, with respect to Domestic LC Obligations,
Domestic Availability is less than zero or with respect to UK LC Obligations, UK
Availability is less than zero (c) after the Commitment Termination Date, or (d)
on five Business Days prior to the Revolver Termination Date, then Borrowers
shall, at Issuing Bank’s or Agent’s request, Cash Collateralize the stated
amount of all outstanding Letters of Credit and pay to Issuing Bank the amount
of all other Domestic LC Obligations and UK LC Obligations. Borrowers shall,
promptly upon demand by Issuing Bank or Agent from time to time, Cash
Collateralize the Domestic LC Obligations and UK LC Obligations of any
Defaulting Lender. If Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Agent) advance, as Domestic
Revolver Loans in the case of Domestic LC Obligations, or as UK Revolver Loans
in the case of UK LC Obligations, the amount of the Cash Collateral required
(whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 6 are satisfied) or waived. If Borrowers are
required to provide any amount of Cash Collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to Borrowers promptly after all Events of Default
have been cured or waived.

-38-



--------------------------------------------------------------------------------



 



SECTION 3. INTEREST, FEES AND CHARGES
     3.1. Interest.
          3.1.1. Rates and Payment of Interest.
          (a) The Obligations shall bear interest (i) if a Domestic Base Rate
Loan, at the Domestic Base Rate in effect from time to time, plus the Applicable
Margin; (ii) if a UK Base Rate Loan, at the UK Base Rate in effect from time to
time, plus the Applicable Margin and the Mandatory Cost (if any); (iii) if a
LIBOR Loan, at LIBOR for the applicable Interest Period, plus the Applicable
Margin and the Mandatory Cost (if any); (iv) if any other Domestic Obligation
(including, to the extent permitted by law, interest not paid when due), at the
Domestic Base Rate in effect from time to time, plus the Applicable Margin for
Domestic Base Rate Loans and (v) if any other UK Obligation (including, to the
extent permitted by law, interest not paid when due), at the UK Base Rate in
effect from time to time plus the Applicable Margin and the Mandatory Cost (if
any) for UK Base Rate Loans. Interest shall accrue from the date the Loan is
advanced or the Obligation is incurred or payable, until paid by Borrowers. If a
Loan is repaid on the same day made, one day’s interest shall accrue.
          (b) During an Insolvency Proceeding with respect to any Borrower, or
during any other Event of Default if Required Lenders in their discretion so
elect, Obligations shall bear interest at the Default Rate (whether before or
after any judgment). Each Borrower acknowledges that the cost and expense to
Agent and Lenders due to an Event of Default are difficult to ascertain and that
the Default Rate is a fair and reasonable estimate to compensate Agent and
Lenders for this.
          (c) Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each Fiscal Month; (ii) on any date of prepayment, with
respect to the principal amount of Loans being prepaid; and (iii) on the
Commitment Termination Date. Interest accrued on any other Obligations shall be
due and payable as provided in the Loan Documents and, if no payment date is
specified, shall be due and payable on demand. Notwithstanding the foregoing,
interest accrued at the Default Rate shall be due and payable on demand.
          3.1.2. Application of LIBOR to Outstanding Loans.
          (a) Borrowers may on any Business Day, subject to delivery of a Notice
of Conversion/Continuation, elect to convert any portion of the Domestic Base
Rate Loans or UK Base Rate Loans to, or to continue any LIBOR Loan at the end of
its Interest Period as, a Domestic LIBOR Loan or UK LIBOR Loan, as applicable.
During any Event of Default, Agent may (and shall at the direction of Required
Lenders) declare that no Loan may be made, converted or continued as a LIBOR
Loan.
          (b) Whenever Borrowers desire to convert or continue Loans as LIBOR
Loans, Borrower Agent, as applicable, they shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m.(in London in respect of Loans
to be converted into UK Base Rate Loans) at least three Business Days before the
requested conversion or continuation date. Promptly after receiving any such
notice, Agent shall notify each Lender thereof. Subject to Section 3.5 and
Section 3.6, each Notice of Conversion/Continuation shall be irrevocable, and
shall specify the amount of Loans to be converted or continued, the conversion
or continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period in respect of any LIBOR Loans, Borrowers
shall have failed to deliver a Notice of Conversion/Continuation, they shall be
deemed to have elected to convert such Loans into Domestic Base Rate Loans or UK
Base Rate Loans, as applicable.

-39-



--------------------------------------------------------------------------------



 



          3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
          (a) the Interest Period shall commence on the date the Loan is made or
continued as, or converted into, a LIBOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;
          (b) if any Interest Period commences on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and
          (c) no Interest Period shall extend beyond the Revolver Termination
Date.
     3.2. Fees.
          3.2.1. Domestic Unused Line Fee. Domestic Borrowers shall pay to
Agent, for the Pro Rata benefit of Lenders, a fee equal to .50% per annum times
the amount by which the Domestic Revolver Commitments exceed the average daily
balance of Domestic Revolver Loans and stated amount of Domestic Letters of
Credit during any Fiscal Quarter. Such fee shall be calculated payable in
arrears, on the first day of each Fiscal Quarter and on the Commitment
Termination Date.
          3.2.2. UK Unused Line Fee. UK Borrowers shall pay to Agent, for the
Pro Rata benefit of Lenders, a fee equal to .50% per annum times the amount by
which the UK Revolver Commitments exceed the Dollar Equivalent average daily
balance of UK Revolver Loans and stated amount of UK Letters of Credit during
any Fiscal Quarter. Such fee shall be calculated payable in arrears, on the
first day of each Fiscal Quarter and on the Commitment Termination Date.
          3.2.3. Domestic LC Facility Fees. Domestic Borrowers shall pay (a) to
Agent, for the Pro Rata benefit of Lenders with Domestic Revolver Commitments, a
fee equal to the Applicable Margin in effect for LIBOR Revolver Loans times the
Dollar Equivalent of the average daily stated amount of Domestic Letters of
Credit, which fee shall be payable quarterly in arrears, on the first day of
each Fiscal Quarter; (b) to Issuing Bank, for its own account, a fronting fee
equal to .125% per annum on the Dollar Equivalent of the stated amount of each
Domestic Letter of Credit, which fee shall be payable quarterly in arrears, on
the first day of each Fiscal Quarter; and (c) to Issuing Bank, for its own
account, all customary and reasonable charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of
Domestic Letters of Credit, which charges shall be paid as and when incurred.
During an Event of Default, the fee payable under clause (a) shall be increased
by 2% per annum as provided in Section 3.1.1(b).
          3.2.4. UK LC Facility Fees. UK Borrowers shall pay (a) to Agent, for
the Pro Rata benefit of Lenders with UK Revolver Commitments, a fee equal to the
Applicable Margin in effect for LIBOR Revolver Loans times the Dollar Equivalent
of the average daily stated amount of UK Letters of Credit, which fee shall be
payable quarterly in arrears, on the first day of each Fiscal Quarter; (b) to
Issuing Bank, for its own account, a fronting fee equal to .125% per annum on
the Dollar Equivalent of the stated amount of each UK Letter of Credit, which
fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter; and (c) to Issuing Bank, for its own account, all customary and
reasonable charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of UK Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum as provided in
Section 3.1.1(b).

-40-



--------------------------------------------------------------------------------



 



          3.2.5. Other Fees. Borrowers shall pay to Agent the fees described in
any Fee Letter.
     3.3. Computation of Interest, Fees, Yield Protection. All interest in
respect of LIBOR Loans, as well as fees and other charges calculated on a per
annum basis shall be computed for the actual days elapsed, based on a year of
360 days. Fees, interest and charges in respect of Domestic Base Rate Loans or
UK Base Rate Loans shall be calculated for the actual days elapsed, based on a
year of 365 days (or 366 days as applicable) and shall be payable in Dollars or
Pounds Sterling, as applicable. Each determination by Agent of any interest,
fees or interest rate hereunder shall be final, conclusive and binding for all
purposes, absent manifest error. All fees shall be fully earned when due and
shall not be subject to rebate, refund or proration. All fees payable under
Section 3.2 are compensation for services and are not, and shall not be deemed
to be, interest or any other charge for the use, forbearance or detention of
money. A certificate setting forth amounts payable by Borrowers under
Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or the
affected Lender, as applicable, shall be final, conclusive and binding for all
purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.
     3.4. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all
(a) reasonable out-of-pocket legal, accounting, appraisal, consulting, and other
fees, costs and expenses incurred by it in connection with negotiation and
preparation of any Loan Documents, including any amendment or other modification
thereof; (b) legal, accounting, appraisal, consulting and other fees, costs and
expenses in connection with administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), all fees, costs
and expenses in connection with each inspection, audit or appraisal with respect
to any Obligor or Collateral, whether prepared by Agent’s personnel or a third
party. All legal, accounting and consulting fees shall be charged to Borrowers
by Agent’s professionals at their full hourly rates, regardless of any reduced
or alternative fee billing arrangements that Agent, any Lender or any of their
Affiliates may have with such professionals with respect to any other
transaction. All amounts payable by Borrowers under this Section shall be due
and payable promptly following demand therefor, or in the case of Extraordinary
Expenses, on demand.
     3.5. Illegality. If any Lender determines that any Applicable Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Loans, or to determine or charge interest rates based upon LIBOR, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to Agent, any
obligation of such Lender to make or continue LIBOR Loans or to convert Domestic
Base Rate Loans or UK Base Rate Loans to LIBOR Loans shall be suspended until
such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay or, if applicable, convert all LIBOR Loans of such Lender to Domestic
Base Rate Loans or UK Base Rate Loans, as applicable, either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans. Upon any such prepayment or conversion,
Borrowers shall also pay accrued interest on the amount so prepaid or converted.
     3.6. Inability to Determine Rates. If Agent determines, or if Required
Lenders notify Agent, for any reason in connection with a request for a
Borrowing of, or conversion to or continuation of, a LIBOR Loan that (a) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (b) adequate
and reasonable means do not exist for determining LIBOR for the requested
Interest Period, or (c) LIBOR for the requested Interest Period does not
adequately and fairly reflect the cost to such Lenders of funding

-41-



--------------------------------------------------------------------------------



 



such Loan, then Agent will promptly so notify Borrower Agent and each Lender.
Thereafter, the obligation of Lenders to make or maintain LIBOR Loans shall be
suspended until Agent (upon instruction by Required Lenders) revokes such
notice. Upon receipt of such notice, Borrower Agent may revoke any pending
request for a Borrowing of, conversion to or continuation of a LIBOR Loan or,
failing that, will be deemed to have submitted a request for a Domestic Base
Rate Loan or a UK Base Rate Loan, as applicable.
     3.7. Increased Costs; Capital Adequacy.
          3.7.1. Change in Law. If any Change in Law shall:
          (a) impose modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
          (b) subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in Domestic LC
Obligations, UK LC Obligations, or change the basis of taxation of payments to
such Lender or Issuing Bank in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 5.9 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or Issuing Bank); or
          (c) impose on any Lender or Issuing Bank or the London interbank
market any other condition, cost or expense affecting any Loan, Loan Document,
Letter of Credit or participation in Domestic LC Obligations or UK LC
Obligations;
and the result thereof shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or Issuing Bank of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, within 10
Business Days of receiving the request from such Lender or Issuing Bank,
Borrowers will pay to such Lender or Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
applicable, for such additional costs incurred or reduction suffered.
          3.7.2. Capital Adequacy. If any Lender or Issuing Bank determines that
any Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s, Issuing Bank’s or holding company’s capital as a
consequence of this Agreement, or such Lender’s or Issuing Bank’s Commitments,
Loans, Letters of Credit or participations in Domestic LC Obligations or UK LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then within 10 Business Days of receiving the
request from such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.
          3.7.3. Compensation. Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of its right to demand such compensation, but Borrowers
shall not be required to compensate a Lender or Issuing Bank for any increased
costs incurred or reductions suffered more than nine months prior to the date
that Lender or Issuing Bank notifies Borrower Agent of the Change in Law giving
rise to such increased costs or

-42-



--------------------------------------------------------------------------------



 



reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
     3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay additional
amounts with respect to a Lender under Section 5.9, then such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to it.
Borrowers shall promptly following request therefor pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
     3.9. Funding Losses. If for any reason (a) any Borrowing of, or conversion
to or continuation of, a LIBOR Loan does not occur on the date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a
day other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Agent its
customary administrative charge and to each Lender all losses and expenses that
it sustains as a consequence thereof, including loss of anticipated profits and
any loss or expense arising from liquidation or redeployment of funds or from
fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
     3.10. Maximum Interest. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and
(c) amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4. LOAN ADMINISTRATION
     4.1. Manner of Borrowing and Funding Revolver Loans.
          4.1.1. Notice of Borrowing.
          (a) Whenever Domestic Borrowers desire funding of a Borrowing of
Domestic Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing.
Such notice must be received by Agent no later than 12:00 noon Chicago time
(i) on the Business Day of the requested funding date, in the case of Domestic
Base Rate Loans, and (ii) at least three Business Days prior to the requested
funding date, in the case of LIBOR Loans. Notices received after 12:00 noon
Chicago time shall be deemed received on the next Business Day. Subject to
Section 3.5 and Section 3.6, each Notice of Borrowing shall be irrevocable and
shall specify (A) the amount of the Borrowing, (B) the requested funding date
(which must be a Business Day), (C) whether the Borrowing is to be made as
Domestic Base Rate Loans, or LIBOR Loans, and (D) in the case of LIBOR Loans,
the duration of the applicable Interest Period (which shall be deemed to be
30 days if not specified).

-43-



--------------------------------------------------------------------------------



 



          (b) Unless payment is otherwise timely made by Domestic Borrowers, the
becoming due of any Domestic Obligations (whether principal, interest, fees or
other charges, including Extraordinary Expenses, Domestic LC Obligations, Cash
Collateral and Bank Product Debt) shall be deemed to be a request for Domestic
Base Rate Loans, on the due date, in the amount of such Domestic Obligations.
The proceeds of such Domestic Revolver Loans shall be disbursed as direct
payment of the relevant Domestic Obligation. In addition, Agent may, at its
option, charge such Domestic Obligations against Borrower Agent’s primary
disbursement account maintained with Agent or any of its Affiliates.
          (c) Whenever UK Borrowers desire funding of a Borrowing of UK Revolver
Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such notice must
be received by Agent no later than 11:00 a.m. London time (i) on the Business
Day of the requested funding date, in the case of UK Base Rate Loans, and
(ii) at least three Business Days prior to the requested funding date, in the
case of LIBOR Loans. Notices received after 11:00 a.m. London time shall be
deemed received on the next Business Day. Subject to Section 3.5 and
Section 3.6, each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) whether such Borrowing is to be made in
Pounds Sterling or Euro, (C) the requested funding date (which must be a
Business Day), (D) whether the Borrowing is to be made as UK Base Rate Loans or
LIBOR Loans, and (E) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).
          (d) Unless payment is otherwise timely made by UK Borrowers, the
becoming due of any UK Obligations (whether principal, interest, fees or other
charges, including Extraordinary Expenses, UK LC Obligations, Cash Collateral
and Bank Product Debt) shall be deemed to be a request for UK Base Rate Loans,
on the due date, in the amount of such UK Obligations. The proceeds of such UK
Revolver Loans shall be disbursed as direct payment of the relevant UK
Obligation. In addition, Agent may, at its option, charge such UK Obligations
against the primary disbursement account of UK Obligors maintained with Agent or
any of its Affiliates.
          (e) If Borrowers establish a controlled disbursement account with
Agent or any Affiliate of Agent, then the presentation for payment of any check
or other item of payment drawn on such account at a time when there are
insufficient funds to cover it shall be deemed to be a request for Domestic Base
Rate Loans or UK Base Rate Loans, as applicable, on the date of such
presentation, in the amount of the check and items presented for payment. The
proceeds of such Revolver Loans may be disbursed directly to the controlled
disbursement account or other appropriate account.
          4.1.2. Fundings by Lenders. Each Lender shall timely honor its
Revolver Commitment by funding its Pro Rata share of each Borrowing of Revolver
Loans that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. Chicago time on the
proposed funding date for Domestic Base Rate Loans, by 12:00 noon London time on
the proposed funding date for UK Base Rate Loans or by 3:00 p.m. Chicago time,
in the case of a Domestic Revolving Loan or by 3:00 p.m. London time, in the
case of a UK Revolving Loan, at least two Business Days before any proposed
funding of LIBOR Loans. Each Lender shall fund to Agent such Lender’s Pro Rata
share of the Borrowing to the account specified by Agent in immediately
available funds not later than 2:00 p.m. Chicago time on the requested funding
date for Domestic Revolver Loans and not later than 2:00 p.m. London time on the
requested funding date for UK Revolver Loans unless Agent’s notice is received
after the times provided above, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. Chicago time or 11:00 a.m. London time, as applicable, on
the next Business Day. Subject to its receipt of such amounts from Lenders,
Agent shall disburse the proceeds of the Revolver Loans as directed by Borrower
Agent. Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by Agent, then Borrowers agree to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to the Borrowing.

-44-



--------------------------------------------------------------------------------



 



          4.1.3. Swingline Loans; Settlement.
          (a) Agent may, but shall not be obligated to, advance (i) Domestic
Swingline Loans to Domestic Borrowers, up to an aggregate outstanding amount
equal to 10% of the Domestic Revolver Commitments at such time, and (ii) UK
Swingline Loans to UK Borrowers, up to an aggregate outstanding amount equal to
10% of the UK Revolver Commitments at such time, unless the funding is
specifically required to be made by all Lenders hereunder. Each Domestic
Swingline Loan shall constitute a Domestic Revolver Loan and each UK Swingline
Loan shall constitute a UK Revolver Loan, as applicable, for all purposes,
except that payments thereon shall be made to Agent for its own account. The
obligation of Borrowers to repay Swingline Loans shall be evidenced by the
records of Agent and need not be evidenced by any promissory note.
          (b) To facilitate administration of the Revolver Loans, Lenders and
Agent agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place on a date determined
from time to time by Agent, which shall occur at least once each week. On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders. Between settlement dates,
Agent may in its discretion apply payments on Domestic Revolver Loans to
Domestic Swingline Loans or UK Revolver Loans to UK Swingline Loans, regardless
of any designation by Borrower or any provision herein to the contrary. Each
Lender’s obligation to make settlements with Agent is absolute and
unconditional, without offset, counterclaim or other defense, and whether or not
the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied or waived. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any Domestic Swingline Loan
may not be settled among Lenders hereunder, then each Lender having a Domestic
Revolver Commitment shall be deemed to have purchased from Agent a Pro Rata
participation in each unpaid Domestic Swingline Loan and shall transfer the
amount of such participation to Agent, in immediately available funds, within
one Business Day after Agent’s request therefor. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, a UK Swingline Loan may not
be settled among Lenders hereunder, then each Lender having a UK Revolver
Commitment shall be deemed to have purchased from Agent a Pro Rata participation
in each unpaid UK Swingline Loan and shall transfer the amount of such
participation to Agent, in immediately available funds, within one Business Day
after Agent’s request therefor.
          4.1.4. Notices. Each Borrower authorizes Agent and Lenders (and Agent
and Lenders hereby agree) to extend, convert or continue Loans, effect
selections of interest rates, and transfer funds to or on behalf of Borrowers
based on telephonic or e-mailed instructions. Borrowers shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs in any material
respect from the action taken by Agent or Lenders, the records of Agent and
Lenders shall govern. Neither Agent nor any Lender shall have any liability for
any loss suffered by a Borrower as a result of Agent or any Lender acting upon
its understanding of telephonic or e-mailed instructions from a person believed
in good faith by Agent or any Lender to be a person authorized to give such
instructions on a Borrower’s behalf.
     4.2. Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of Domestic LC Obligations or UK LC Obligations or to
otherwise perform its obligations hereunder shall not relieve any other Lender
of its obligations, and no Lender shall be responsible for default by another
Lender. Lenders and Agent agree (which agreement is solely among them, and not
for the benefit of or enforceable by any Borrower) that, solely for purposes of
determining a Defaulting

-45-



--------------------------------------------------------------------------------



 



Lender’s right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.
     4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each
Borrowing of LIBOR Loans when made shall be in a minimum amount of $1,000,000,
plus any increment of $100,000 in excess thereof. No more than six Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans denominated in
the same currency and having the same length and beginning date of their
Interest Periods shall be aggregated together and considered one Borrowing for
this purpose. Upon determining LIBOR for any Interest Period requested by
Borrowers, Agent shall promptly notify Borrowers thereof by telephone or
electronically and, if requested by Borrowers, shall confirm any telephonic
notice in writing.
     4.4. Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it, as though made by such Borrower.
     4.5. Obligations. All Revolver Loans, Domestic LC Obligations, UK LC
Obligations and other Obligations shall constitute one general obligation of
Domestic Borrowers and (unless otherwise expressly provided in any Loan
Document) shall be secured by Agent’s Lien upon all Domestic Borrowers’
Collateral; provided, however, that the UK Obligors shall only be liable for the
UK Obligations and the Collateral of the UK Obligors shall secure only the UK
Obligations, and provided further that Agent and each Lender shall be deemed to
be a creditor of, and the holder of a separate claim against, each Borrower to
the extent of any Obligations jointly or severally owed by such Borrower. In no
event shall any (i) UK Obligor be deemed to be liable, jointly, severally, or
jointly and severally, for any Domestic Obligation or (ii) any Collateral
granted to Agent, on behalf of the Secured Parties, by UK Borrowers secure the
Domestic Obligations.
     4.6. Effect of Termination. On the effective date of the termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products (including, only
with the consent of Agent, any Cash Management Services). All undertakings of
Borrowers contained in the Loan Documents shall survive any termination, and
Agent shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents until Full Payment of the Obligations.
Notwithstanding Full Payment of the Obligations, Agent shall not be required to
terminate its Liens in any Collateral unless, with respect to any damages Agent
may incur as a result of the dishonor or return of Payment Items applied to
Obligations, Agent receives (a) a written agreement, executed by Borrowers and
any Person whose advances are used in whole or in part to satisfy the
Obligations, indemnifying Agent and Lenders from any such damages; or (b) such
Cash Collateral as Agent, in its Permitted Discretion, deems necessary to
protect against any such damages. Sections 2.3, 3.4, 3.6, 3.7, 3.9, 5.5, 5.9,
5.10, 12, 15.2 and this Section, and the obligation of each Obligor and Lender
with respect to each indemnity given by it in any Loan Document, shall survive
Full Payment of the Obligations and any release relating to this credit
facility.

-46-



--------------------------------------------------------------------------------



 



SECTION 5. PAYMENTS
     5.1. General Payment Provisions. All payments of Domestic Obligations shall
be made in Dollars and all payments of UK Obligations shall be made in Pounds
Sterling, each without offset, counterclaim or defense of any kind, free of (and
without deduction for) any Taxes, and in immediately available funds, not later
than 12:00 noon Chicago time on the due date with respect to Domestic
Obligations and not later than 12:00 noon London time on the due date with
respect to UK Obligations. Any payment after such time shall be deemed made on
the next Business Day. Any payment of a LIBOR Loan prior to the end of its
Interest Period shall be accompanied by all amounts due under Section 3.9. Any
prepayment of Domestic Revolver Loans shall be applied first to Domestic Base
Rate Loans and then to LIBOR Loans. Any prepayment of UK Revolver Loans shall be
applied first to UK Base Rate Loans and then to LIBOR Loans.
     5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable
in full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. If any Asset Disposition includes the disposition of Eligible Accounts
or Eligible Inventory, Net Proceeds equal to the greater of (a) the net book
value of such Accounts and Inventory, or (b) the reduction in the Domestic
Borrowing Base or UK Borrowing Base, as applicable, upon giving effect to such
disposition, shall be applied to the Domestic Revolver Loans or UK Revolver
Loans, as applicable. Notwithstanding anything herein to the contrary, if an
Overadvance exists, Borrowers shall, on the sooner of Agent’s demand or the
first Business Day after any Borrower has knowledge thereof, repay the
outstanding Domestic Revolver Loans or UK Revolver Loans, as applicable, in an
amount sufficient to reduce the principal balance of such Domestic Revolver
Loans or UK Revolver Loans to the Domestic Borrowing Base or UK Borrowing Base,
as applicable.
     5.3. Repayment.
          5.3.1. Mandatory Prepayments.
          (a) Within five Business Days of any Permitted Asset Disposition,
Borrowers shall prepay Domestic Revolver Loans or UK Revolver Loans (according
to the ownership of such assets), in an amount equal to the Net Proceeds of such
disposition, and Borrowers shall permanently reduce the Domestic Revolver
Commitments or UK Revolver Commitments, as applicable, in the amount of such Net
Proceeds; provided, that (i) Borrowers shall not be required to effect such
permanent reduction in the Revolver Commitments unless the failure to effect
such permanent reduction would create an obligation of any Borrower to make an
offer to repurchase Existing Senior Notes, and (ii) such Net Proceeds shall not
be required to be so applied on such date to the extent that such proceeds are
used to acquire Property useful in the business of the Obligors within 180 days
of receipt of such Net Proceeds (or a binding commitment to acquire such
Property is entered into within 180 days and such reinvestment is actually made
within 360 days), and to the extent the Net Proceeds exceed $500,000, Borrower
Agent shall have delivered an officer’s certificate within five Business Days of
such Permitted Asset Disposition stating such intent. Borrowers shall prepay
Revolver Loans in the amount of any Net Proceeds not actually reinvested within
such 180 (or 360) day period and reduce the Domestic Revolver Commitments or the
UK Revolver Commitments, as applicable, in an amount equal to such prepayment.
Notwithstanding the foregoing, (i) Borrowers shall not be permitted to reinvest
Net Proceeds resulting from any Permitted Asset Disposition described in clause
(a) of the definition thereof (but shall not be required to effect any permanent
reduction in the commitments in connection with any prepayment from the New
Proceeds thereof), (ii) Borrowers shall prepay Revolver Loans with any Net
Proceeds, and shall not be permitted to reinvest such Net Proceeds at any time
when any Default or Event of Default exists, and (iii) any Property acquired
with such Net Proceeds shall be free of Liens, other than Permitted Liens.

-47-



--------------------------------------------------------------------------------



 



          (b) Within five Business Days of the receipt of any proceeds of
insurance or condemnation awards paid in respect of any Equipment or Real
Estate, Borrowers shall prepay Domestic Revolver Loans or UK Revolver Loans
(according to the ownership of such Equipment or Real Estate), and Borrowers
shall permanently reduce the Domestic Revolver Commitments or UK Revolver
Commitments, as applicable; provided, that (i) Borrowers shall not be required
to effect such permanent reduction in the Revolver Commitments unless the
failure to effect such permanent reduction would create an obligation of any
Borrower to make an offer to repurchase Existing Senior Notes and (ii) such Net
Proceeds shall not be required to be so applied on such date to the extent that
Borrower Agent shall have delivered an officer’s certificate to Agent on or
prior to such date stating that such proceeds shall actually be used to acquire
Property useful in the business of the Obligors within 180 days of receipt of
such Net Proceeds (or a binding commitment to acquire such Property is entered
into within 180 days and such reinvestment is actually made within 360 days),
provided further, that (i) no Default or Event of Default exists, (ii) the
replaced Property is free of Liens, other than Permitted Liens; and (iii) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $1,000,000. Borrowers shall prepay Revolver Loans
in the amount of any Net Proceeds not actually reinvested within such 180 (or
360) day period and reduce the Domestic Revolver Commitments or UK Revolver
Commitments, as applicable, in an amount equal to such prepayment.
          (c) On the Commitment Termination Date, Borrowers shall prepay all
Revolver Loans (unless sooner repaid hereunder).
     5.4. Payment of Other Obligations. Obligations other than Loans, including
Domestic LC Obligations, UK LC Obligations and Extraordinary Expenses, shall be
paid by Borrowers as provided in the Loan Documents or, if no payment date is
specified, on demand.
     5.5. Marshaling; Payments Set Aside. None of Agent or Lenders shall be
under any obligation to marshal any assets in favor of any Obligor or against
any Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
     5.6. Allocation of Payments.
          5.6.1. Allocations Generally. Absent an Event of Default, monies to be
applied to Obligations from payments by Obligors, shall be allocated as follows:
          (a) if a specific payment of principal, interest, fees or other sum
payable under the Loan Documents, according to the instruction of Borrower
Agent; and
          (b) if a mandatory prepayment, according to Section 5.3.1; and
          (c) if any other amount, applied to the Obligations at the discretion
of Agent (provided that monies from UK Obligors will be used solely to repay UK
Obligations).
          5.6.2. Post-Default Allocation. During an Event of Default, monies to
be applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:
          (a) first, to all costs and expenses, including Extraordinary
Expenses, owing to Agent;

-48-



--------------------------------------------------------------------------------



 



          (b) second, to all amounts owing to Agent on Domestic Swingline Loans
and UK Swingline Loans, on a pro rata basis;
          (c) third, to all amounts owing to Issuing Bank on Domestic LC
Obligations and UK LC Obligations, on a pro rata basis;
          (d) fourth, to all Obligations constituting fees (excluding amounts
relating to Bank Products);
          (e) fifth, to all Obligations constituting interest (excluding amounts
relating to Bank Products);
          (f) sixth, to provide Cash Collateral for outstanding Letters of
Credit;
          (g) seventh, to all other Obligations other than Bank Product Debt,
          (h) eighth, to Bank Product Debt to the extent reserved for in the
Domestic Borrowing Base and the UK Borrowing Base, on a pro rata basis;
          (h) ninth, to Bank Product Debt; and
          (i) tenth, to the applicable Borrower;
provided, however, that proceeds from the realization of Collateral of a UK
Obligor shall not be applied to Domestic Loans or Domestic LC Obligations, or in
each case, interest thereon.
          5.6.3. Application of Amounts. Amounts shall be applied to each
category of Obligations set forth in Section 5.6.2 until Full Payment thereof
and then to the next category. If amounts are insufficient to satisfy a
category, they shall be applied on a pro rata basis among the Obligations in the
category. Amounts distributed with respect to any Bank Product Debt shall be the
lesser of the applicable Bank Product Amount last reported to Agent or the
actual Bank Product Debt as calculated by the methodology reported to Agent for
determining the amount due. Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the Secured Party. In the absence of such notice, Agent may
assume the amount to be distributed is the Bank Product Amount last reported to
it. The allocations set forth in Section 5.6.2 are solely to determine the
rights and priorities of Agent and Lenders as among themselves, and may be
changed by agreement among them without the consent of any Obligor. Section
5.6.2 is not for the benefit of or enforceable by any Borrower.
          5.6.4. Erroneous Application. Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
     5.7. Application of Payments. The ledger balance in the main Dominion
Account as of the end of a Business Day shall be applied to the Obligations at
the beginning of the next Business Day. If, as a result of such application, a
credit balance exists, the balance shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Default or
Event of Default exists. Each Borrower irrevocably waives the right to direct
the application of any payments or Collateral proceeds, and agrees that Agent
shall have the continuing, exclusive right to apply and reapply same against the
Obligations, in such manner as Agent deems advisable, subject to the proviso in
Section 5.6.2 and the following sentence. Notwithstanding anything to the
contrary contained in this Section 5.7 or this Agreement, in no event shall
amounts on deposit in a UK Dominion Account be applied to Domestic Obligations.

-49-



--------------------------------------------------------------------------------



 



     5.8. Loan Account; Account Stated.
          5.8.1. Loan Account. Agent shall maintain in accordance with its usual
and customary practices an account or accounts (“Loan Account”) evidencing the
Debt of Borrowers resulting from each Loan or issuance of a Letter of Credit
from time to time. Any failure of Agent to record anything in the Loan Account,
or any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of each relevant Domestic Borrower for the account of the
Obligations and a single Loan Account in the name of Borrower Agent for the
account of the UK Obligations. Each Domestic Borrower confirms that such
arrangement shall have no effect on the joint and several character of its
liability with each other Domestic Borrower for the Obligations. Each UK Obligor
shall be jointly and severally liable only for the UK Obligations.
          5.8.2. Entries Binding. Entries made in the Loan Accounts shall
constitute presumptive evidence of the information contained therein. If any
information contained in the Loan Accounts are provided to or inspected by any
Person, then such information shall be conclusive and binding on such Person for
all purposes absent manifest error, except to the extent such Person notifies
Agent in writing within 30 days after receipt or inspection that specific
information is subject to dispute.
     5.9. Taxes.
          5.9.1. Payments Free of Taxes. Except as otherwise provided in this
Section 5.9, all payments by Obligors of Obligations shall be free and clear of
and without reduction for any Taxes. If Applicable Law requires any Obligor or
Agent to withhold or deduct any Tax (including backup withholding or withholding
Tax), the withholding or deduction shall be based on information provided
pursuant to Section 5.10 and Agent shall pay the amount withheld or deducted to
the relevant Governmental Authority. If the withholding or deduction is made on
account of Indemnified Taxes or Other Taxes, the sum payable by Borrowers shall
be increased so that Agent, Lender or Issuing Bank, as applicable, receives an
amount equal to the sum it would have received if no such withholding or
deduction (including deductions applicable to additional sums payable under this
Section) had been made. Without limiting the foregoing, Borrowers shall timely
pay all Other Taxes to the relevant Governmental Authorities.
          5.9.2. Payment. Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section) withheld or deducted by any Obligor or Agent, or
paid by Agent, any Lender or Issuing Bank, with respect to any Obligations,
Letters of Credit or Loan Documents, whether or not such Taxes were properly
asserted by the relevant Governmental Authority, and including all penalties,
interest and reasonable expenses relating thereto, as well as any amount that a
Lender or Issuing Bank fails to pay to Agent under Section 5.10. A certificate
as to the amount of any such payment or liability delivered to Borrower Agent by
Agent, or by a Lender or Issuing Bank (with a copy to Agent), shall be
conclusive, absent manifest error. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Borrower, Borrower Agent shall deliver to
Agent a receipt from the Governmental Authority or other evidence of payment
reasonably satisfactory to Agent.
     5.10. Lender Tax Information.
          5.10.1. Status of Lenders. Each Lender shall deliver documentation and
information to Agent and Borrower Agent, at the times and in form required by
Applicable Law or reasonably requested by Agent or Borrower Agent, sufficient to
permit Agent or Borrowers to determine (a) whether or not

-50-



--------------------------------------------------------------------------------



 



payments made with respect to Obligations are subject to Taxes, (b) if
applicable, the required rate of withholding or deduction, and (c) such Lender’s
entitlement to any available exemption from, or reduction of, applicable Taxes
for such payments or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. Nothing in this Section 5.10.1
shall be construed as requiring any Lender to make available it tax returns (or
any other information relating to its Taxes) which it deems confidential to the
relevant Borrower or any Person.
          5.10.2. Documentation. If a Borrower is resident for tax purposes in
the United States, any Lender that is a “United States person” within the
meaning of section 7701(a)(30) of the Code shall deliver to Agent and Borrower
Agent IRS Form W-9 or such other documentation or information prescribed by
Applicable Law or reasonably requested by Agent or Borrower Agent to determine
whether such Lender is subject to backup withholding or information reporting
requirements. If any Foreign Lender is entitled to any exemption from or
reduction of withholding tax for payments with respect to the Obligations, it
shall deliver to Agent and Borrower Agent, on or prior to the date on which it
becomes a Lender hereunder (and from time to time thereafter upon request by
Agent or Borrower Agent, but only if such Foreign Lender is legally entitled to
do so), (a) IRS Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party; (b) IRS Form W-8ECI; (c) IRS Form
W-8IMY and all required supporting documentation; (d) in the case of a Foreign
Lender claiming the benefits of the exemption for portfolio interest under
section 881(c) of the Code, IRS Form W-8BEN and a certificate showing such
Foreign Lender is not (i) a “bank” within the meaning of section 881(c)(3)(A) of
the Code, (ii) a “10 percent shareholder” of any Obligor within the meaning of
section 881(c)(3)(B) of the Code, or (iii) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code; or (e) any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in
withholding tax, together with such supplementary documentation necessary to
allow Agent and Borrowers to determine the withholding or deduction required to
be made.
          5.10.3. Lender Obligations. Each Lender and Issuing Bank shall
promptly notify Borrowers and Agent of any change in circumstances that would
change any claimed Tax exemption or reduction. Each Lender and Issuing Bank
shall indemnify, hold harmless and reimburse (within 10 days after demand
therefor) Borrowers and Agent for any Taxes, losses, claims, liabilities,
penalties, interest and expenses (including reasonable attorneys’ fees) incurred
by or asserted against a Borrower or Agent by any Governmental Authority due to
such Lender’s or Issuing Bank’s failure to deliver, or inaccuracy or deficiency
in, any documentation required to be delivered by it pursuant to this Section.
Each Lender and Issuing Bank authorizes Agent to set off any amounts due to
Agent under this Section against any amounts payable to such Lender or Issuing
Bank under any Loan Document.
     5.11. Nature and Extent of Each Borrower’s Liability.
          5.11.1. Joint and Several Liability. Each Domestic Borrower agrees
that is jointly and severally liable for and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents. Each UK Borrower agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of only the
UK Obligations. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations or UK
Obligations, as applicable, and that to the extent permitted by Applicable Law,
such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Agent or any Lender with respect thereto; (c) the existence,
value or condition of, or failure to perfect a Lien or to preserve rights
against, any security or guaranty for the Obligations or any action, or the
absence of any action, by Agent or any Lender in

-51-



--------------------------------------------------------------------------------



 



respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent in any applicable jurisdiction); (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise (or the equivalent in any
applicable jurisdiction); (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under
Section 502 of the Bankruptcy Code or otherwise (or the equivalent in any
applicable jurisdiction); or (h) any other action or circumstances that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Full Payment of all Obligations.
          5.11.2. Waivers.
          (a) To the extent permitted by Applicable Law, each Borrower expressly
waives all rights that it may have now or in the future under any statute, at
common law, in equity or otherwise, to compel Agent or Lenders to marshal assets
or to proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. To the extent permitted by Applicable Law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of all Obligations. It is agreed among each Borrower, Agent
and Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Agent and Lenders would decline to make Loans and issue Letters of
Credit. Each Borrower acknowledges that its guaranty pursuant to this Section is
necessary to the conduct and promotion of its business, and can be expected to
benefit such business.
          (b) Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral or any
Real Estate by judicial foreclosure or non-judicial sale or enforcement, without
affecting any rights and remedies under this Section 5.11. If, in taking any
action in connection with the exercise of any rights or remedies, Agent or any
Lender shall forfeit any other rights or remedies, including the right to enter
a deficiency judgment against any Borrower or other Person, whether because of
any Applicable Laws pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives to the extent permitted by
Applicable Law any claim based upon it, even if the action may result in loss of
any rights of subrogation that any Borrower might otherwise have had. Any
election of remedies that results in denial or impairment of the right of Agent
or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. Each Borrower waives to the extent permitted by Applicable Law all
rights and defenses arising out of an election of remedies, such as nonjudicial
foreclosure with respect to any security for the Obligations, even though that
election of remedies destroys such Borrower’s rights of subrogation against any
other Person. Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by Agent but shall be credited against the Obligations. The
amount of the successful bid at any such sale, whether Agent or any other Person
is the successful bidder, shall be conclusively deemed to be the fair market
value of the Collateral, and the difference between such bid amount and the
remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Agent or any Lender might otherwise
be entitled but for such bidding at any such sale.
          5.11.3. Extent of Liability; Contribution.
          (a) Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall be limited to the greater of (i) all
amounts for which such Borrower is primarily liable, as described below, and
(ii) such Borrower’s Allocable Amount.

-52-



--------------------------------------------------------------------------------



 



          (b) If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
          (c) Nothing contained in this Section 5.11 shall limit the liability
of any Borrower to pay Loans made directly or indirectly to that Borrower
(including Loans advanced to any other Borrower and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), Domestic LC Obligations
or UK LC Obligations relating to Letters of Credit issued to support such
Borrower’s business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Agent and Lenders shall have the right, at
any time in their Permitted Discretion, to condition Loans and Letters of Credit
upon a separate calculation of borrowing availability for each Borrower and to
restrict the disbursement and use of such Loans and Letters of Credit to such
Borrower.
          5.11.4. Joint Enterprise. Each Borrower has requested that Agent and
Lenders make this credit facility available to Borrowers on a combined basis, in
order to finance Borrowers’ business most efficiently and economically.
Borrowers’ business is a mutual and collective enterprise, and Borrowers believe
that consolidation of their credit facility will enhance the borrowing power of
each Borrower and ease the administration of their relationship with Lenders,
all to the mutual advantage of Borrowers. Borrowers acknowledge and agree that
Agent’s and Lenders’ willingness to extend credit to Borrowers and to administer
the Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
          5.11.5. Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations, subject to Section 10.2.9.
SECTION 6. CONDITIONS PRECEDENT
     6.1. Conditions Precedent to Initial Loans. In addition to the conditions
set forth in Section 6.3, Lenders shall not be required to fund any requested
Loan, issue any Letter of Credit, or otherwise extend credit to Borrowers
hereunder, until the date (“Closing Date”) that each of the following conditions
has been satisfied or waived in writing by Agent and Lenders:
          (a) Notes shall have been executed by Domestic Borrowers and delivered
to each Lender that requests issuance of a Note. Each other Loan Document (other
than the UK Security Documents) shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Domestic Obligor shall be in
compliance with all terms thereof;
          (b) Agent shall have received UCC and Lien searches and other evidence
satisfactory to Agent that the only Liens upon the Collateral Permitted Liens;
          (c) Agent shall have received the Related Real Estate Documents for
all Real Estate

-53-



--------------------------------------------------------------------------------



 



listed on Schedule 7.4 hereto and subject to a Mortgage;
          (d) Agent shall have received duly executed agreements establishing
each Dominion Account of Domestic Obligors and related lockbox, in form and
substance, and with financial institutions, reasonably satisfactory to Agent;
          (e) Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of each
Domestic Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Borrowers (taken as a whole) are Solvent;
(ii) no Default or Event of Default exists; (iii) the representations and
warranties set forth in Section 9 are true and correct; and (iv) such Borrower
has complied with all agreements and conditions to be satisfied by it under the
Loan Documents.
          (f) Agent shall have received a certificate of a duly authorized
officer of each Domestic Obligor, certifying (i) that attached copies of such
Obligor’s Organic Documents are true and complete, and in full force and effect,
without amendment except as shown; (ii) that an attached copy of resolutions
authorizing execution and delivery of the Loan Documents is true and complete,
and that such resolutions are in full force and effect, were duly adopted, have
not been amended, modified or revoked, and constitute all resolutions adopted
with respect to this credit facility; and (iii) to the title, name and signature
of each Person authorized to sign the Loan Documents. Agent may conclusively
rely on this certificate until it is otherwise notified by the applicable
Obligor in writing;
          (g) Agent shall have received a specimen of the signature of each
Person authorized by the resolution referred to in paragraph (f) above in
relation to the Loan Documents and related documents and executing Loan
Documents on the Closing Date;
          (h) Agent shall have received evidence that any process agent referred
to in Section 15.12 has accepted its appointment;
          (i) Agent shall have received a written opinion of Kirkland & Ellis
LLP, as well as any local real estate counsel to Domestic Borrowers or Agent, in
form and substance reasonably satisfactory to Agent;
          (j) Agent shall have received copies of the charter documents of each
Domestic Obligor, certified by the Secretary of State or other appropriate
official of such Obligor’s jurisdiction of organization. Agent shall have
received good standing certificates, as applicable, for each Domestic Obligor,
issued by the Secretary of State or other appropriate official of such Domestic
Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification;
          (k) Agent shall have received copies of policies or certificates of
insurance for the insurance policies carried by Borrowers, all in compliance
with the Loan Documents;
          (l) Agent and Lead Arrangers shall have completed their business,
financial and legal due diligence of Obligors, including Agent’s roll-forward of
its previous field examination, with results satisfactory to Agent and Lead
Arrangers. No material adverse change in the business, assets, property,
liabilities, operations or financial condition of the Obligors taken as a whole
shall have occurred since December 31, 2007;
          (m) Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the Closing Date;

-54-



--------------------------------------------------------------------------------



 



          (n) Agent and Lead Arrangers shall have received financial projections
in form and substance satisfactory for them for each year through the Commitment
Termination Date (with the current year to be presented on a month-by month
basis) and interim consolidated financial statements for the Company and its
Subsidiaries for the period ending not more than 30 days prior to the Closing
Date;
          (o) Agent shall have received a Borrowing Base Certificate prepared as
of November 30, 2008. Upon giving effect to the initial funding of Loans and
issuance of Letters of Credit, and the payment by Borrowers of all fees and
expenses incurred in connection herewith as well as any payables stretched
beyond their customary payment practices, Domestic Availability shall be at
least $17,500,000; and
          (p) a copy of any other authorization or other document, opinion or
assurance which Agent reasonably deems necessary or desirable in connection with
the entry into and performance of the transactions contemplated by any Loan
Document or for the validity and enforceability of any Loan Document.
     6.2. Conditions Precedent to UK Loans.
          In addition to the conditions set forth in Section 6.1 and
Section 6.3, Lenders shall not be required to fund any requested UK Revolver
Loans established pursuant to Section 2.2.1, issue any UK Letter of Credit, or
otherwise extend credit to UK Borrowers hereunder, until the date (the “UK
Closing Date”) that each of the following conditions has been satisfied or
waived by Agent and Lenders having UK Revolver Commitments:
          (a) the UK Revolver Commitments shall have been established in
accordance with Section 2.2.1;
          (b) each UK Borrower shall have executed a Borrower Joinder Agreement;
          (c) UK Revolver Notes shall have been executed by UK Borrowers and
delivered to each Lender that requests issuance of a UK Revolver Note. Each
other Loan Document, including the UK Security Documents, required to be
executed by UK Borrowers or UK Obligors shall have been duly executed and
delivered to Agent by each of the UK Obligor signatories thereto, and each UK
Obligor shall be in compliance in all material respects with all terms thereof;
          (d) all actions, filings and documentation necessary to perfect
security interests granted to Agent by the UK Obligors in the UK Security
Documents have been taken, filed or received, to Agent’s reasonable
satisfaction;
          (e) Agent shall have received duly executed agreements establishing
each UK Dominion Account and related lockbox, in form and substance, and with
financial institutions, reasonably satisfactory to Agent;
          (f) Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of each UK
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the UK Borrowers (taken as a whole) are Solvent;
(ii) no Default or Event of Default exists; and (iii) the representations and
warranties set forth in Section 9 are true and correct;
          (g) Agent shall have received a certificate of a duly authorized
officer or director of each UK Obligor, certifying (i) that attached copies of
such UK Obligor’s Organic Documents are true and complete, and in full force and
effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that

-55-



--------------------------------------------------------------------------------



 



such resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Agent may conclusively rely
on this certificate until it is otherwise notified by the applicable Obligor in
writing;
          (h) Agent shall have received a specimen of the signature of each
Person authorized by the resolution referred to in paragraph (f) above in
relation to the Loan Documents and related documents and executing or joining
Loan Documents on the UK Closing Date;
          (i) Agent shall have received a certificate of each UK Borrower
(signed by a director or officer) confirming that borrowing or guaranteeing or
securing, as appropriate, the UK Obligations would not cause any borrowing,
guarantee, security or similar limit binding on any UK Borrower to be exceeded;
          (j) to the extent not previously provided pursuant to Section 6.1(k),
Agent shall have received copies of policies or certificates of insurance for
the insurance policies carried by UK Borrowers, all in compliance with the Loan
Documents;
          (k) Agent shall have received a Borrowing Base Certificate prepared as
of the last day of the Fiscal Month most recently ended;
          (l) UK Borrowers shall have paid all fees and expenses to be paid to
Agent and Lenders on the UK Closing Date;
          (l) a copy of any other authorization or other document or assurance
which Agent reasonably deems necessary or desirable in connection with the entry
into and performance of the transactions contemplated by any Loan Document or
for the validity and enforceability of any Loan Document.
     6.3 Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit unless the following conditions are satisfied:
          (a) No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance or grant;
          (b) The representations and warranties of each Obligor in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date, and, in
each such case, shall be true and correct in all material respects as of such
earlier date);
          (c) All conditions precedent in any other Loan Document shall be
satisfied or waived; and
          (d) With respect to issuance of a Domestic Letter of Credit or UK
Letter of Credit, the Domestic LC Conditions and UK LC Conditions, respectively,
shall be satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied or
waived on the date of such request and on the date of such funding, issuance or
grant.
SECTION 7. COLLATERAL

-56-



--------------------------------------------------------------------------------



 



     7.1. Grant of Security Interest. To secure the prompt payment and
performance of all Obligations, each Domestic Borrower and Domestic Guarantor
hereby grants to Agent for the benefit of Secured Parties, a continuing security
interest in and Lien upon all Property of such Borrower, including all of the
following Property, whether now owned or hereafter acquired, and wherever
located:
          (a) all Accounts;
          (b) all Chattel Paper, including electronic chattel paper;
          (c) all Commercial Tort Claims listed on Schedule 7.1 (as amended from
time to time);
          (d) all Deposit Accounts;
          (e) all Documents;
          (f) all General Intangibles, including Intellectual Property
(excluding intent to use trademark applications and contracts that prohibit the
granting of security interests or encumbrances);
          (g) all Goods, including Inventory, Equipment and fixtures;
          (h) all Instruments;
          (i) all Investment Property;
          (j) all Letter-of-Credit Rights;
          (k) all Supporting Obligations;
          (l) all monies, whether or not in the possession or under the control
of Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
          (m) all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
          (n) all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 7.1 or otherwise
constitute Collateral: (i) all motor vehicles and other assets the perfection of
a security interest in which is excluded from the UCC in the relevant
jurisdiction; (ii) any General Intangible or other rights arising under
contracts, Instruments, licenses, license agreements (including Licenses) or
other documents, to the extent (and only to the extent) that the grant of a
security interest would (x) constitute a violation of a restriction in favor of
a third party on such grant, unless and until any required consents shall have
been obtained, (y) give any other party the right to terminate its obligations
thereunder, or (z) violate any law, provided, however, that (1) any portion of
any such General Intangible or other right shall cease to be excluded pursuant
to this clause (ii) at the time and to the extent that the grant of a security
interest therein does not result in any of the consequences specified above and
(2) the limitation set forth in this clause (ii) above shall not affect, limit,
restrict or impair the grant by a Grantor of a security interest pursuant to
this Agreement in any such General Intangible or other right, to the extent that
an otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the Illinois UCC, (iii) Property
(and proceeds thereof) owned by any Obligor on the date hereof or hereafter
acquired that is subject to a Lien securing a

-57-



--------------------------------------------------------------------------------



 



purchase money obligation or Capital Lease permitted to be incurred pursuant to
this Agreement, for so long as the contract or other agreement in which such
Lien is granted (or the documentation providing for such purchase money
obligation or Capital Lease) validly prohibits the creation of any other Lien on
such Property; (iv) applications filed in the United States Patent and Trademark
Office to register trademarks or service marks on the basis of any Obligor’s
“intent to use” such trademarks or service marks unless and until the filing of
a “Statement of Use” or “Amendment to Allege Use” has been filed and accepted,
whereupon such applications shall be automatically subject to the Lien granted
herein and deemed included in the Collateral; (v) any property or assets to the
extent that such grant of a security interest is prohibited by any Applicable
Law, requires a consent not obtained of any Governmental Authority pursuant to
such Applicable Law; (vi) more than 65% of the Equity Interests of any Foreign
Subsidiary which represent Voting Stock to the extent a greater percentage would
result in adverse tax consequences to the Borrowers; or (vii) all tax, payroll,
employee benefit, fiduciary and trust accounts (clauses (i) through
(vi) collectively, the “Excluded Collateral”). Furthermore, any assets or
Property constituting “Excluded Collateral” are expressly excluded from each
term used in the definition of Collateral (and any component definition
thereof); provided, that in no event shall any Collateral that is also Eligible
Domestic Inventory or Eligible UK Inventory be considered “Excluded Collateral”
for any purpose.
     7.2. UK Security Documents.
          7.2.1. On or prior to the date of any establishment of UK Revolver
Commitments, each UK Borrower shall have duly authorized, executed and delivered
the UK Security Documents to secure the prompt payment of all UK Obligations,
with the intent being that Lenders receive valid and enforceable, except as
enforceability may be limited by (a) applicable bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability or (b) in respect of UK
Borrowers, due to the time barring of claims under limitation acts in England,
in connection with defenses or setoff or counterclaim under English law or the
possibility that an undertaking to assume liability for or indemnify a Person
against non-payment of stamp duty may be void under English law, perfected first
priority Liens (subject to Permitted Liens) in all or substantially all of the
assets (other than Excluded Collateral), including all Accounts, Chattel Paper,
Commercial Tort Claim, all Deposit Accounts, and Documents, all General
Intangibles, including Intellectual Property, all Goods including Inventory,
Equipment and fixtures, all Instruments, all Investment Property, all Letter of
Credit rights, all Supporting Obligations and all monies whether or not in the
possession or under the control of Agent, a Lender or a bailee or Affiliate of
Agent or a Lender, including any Cash Collateral owned by each UK Borrower, to
obtain such Liens which Liens shall secure the UK Obligations on the terms more
particularly set out therein and be of the respective priority and shall be in
form and substance reasonably satisfactory to Agent.
     7.3. Lien on Deposit Accounts; Cash Collateral.
          7.3.1. Domestic Deposit Accounts. To further secure the prompt payment
and performance of all Obligations, each Domestic Borrower hereby grants to
Agent, for the benefit of Secured Parties, a continuing security interest in and
Lien upon all amounts credited to any Deposit Account of such Borrower,
including any sums in any blocked or lockbox accounts or in any accounts into
which such sums are swept. Each Domestic Borrower hereby authorizes and directs
each bank or other depository to deliver to Agent, on a daily basis, all
balances in any Deposit Account (other than payroll, tax, petty cash, employee
benefit and trust deposit accounts) maintained by such Borrower, for application
to the Obligations, without inquiry into the authority and right of Agent to
make such request.
          7.3.2 UK Deposit Accounts. To further secure the prompt payment and
performance of all UK Obligations, each UK Borrower hereby grants to Agent, for
the benefit of Secured Parties, a continuing security interest in and first
priority Lien upon all amounts credited to any Deposit Account of such UK
Borrower, including any sums in any blocked or lockbox accounts or in any
accounts into which such sums are swept. Each UK Borrower hereby authorizes and
directs each bank or other depository to

-58-



--------------------------------------------------------------------------------



 



deliver to Agent, upon request, all balances in any Deposit Account maintained
by such Borrower, without inquiry into the authority and right of Agent to make
such request. In connection with the execution and delivery of the UK Security
Documents, the respective UK Borrowers shall take such actions as may be
reasonably necessary or desirable to create, maintain, effect, perfect, preserve
and protect the Liens granted (or purported to be granted) thereby.
          7.3.3. Cash Collateral. Any Cash Collateral shall be invested, at
Borrower Agent’s election, in Cash Equivalents, and Agent shall have no
responsibility for any investment or loss. Each Borrower hereby grants to Agent,
for the benefit of Secured Parties, a security interest in all Cash Collateral
held from time to time and all proceeds thereof, as security for the Domestic
Obligations and UK Obligations, as applicable, whether such Cash Collateral is
held in a Cash Collateral Account or elsewhere. Agent may apply Cash Collateral
in Domestic Deposit Accounts and UK Deposit Accounts, as applicable, to the
payment of any Domestic Obligations or UK Obligations, as applicable, in
accordance with the provisions of Section 5.6, as they become due and payable.
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Agent. No Borrower or other Person claiming through or
on behalf of any Borrower shall have any right to any Cash Collateral, until
Full Payment of all Obligations or such amounts are due to be returned to the
Borrowers in accordance with the terms of this Agreement.
     7.4. Real Estate Collateral.
          7.4.1. Lien on Real Estate. The Obligations shall also be secured by
Mortgages upon all owned Real Estate owned by Borrowers, as listed on
Schedule 7.4 hereto. The Mortgages shall be duly recorded, at Borrowers’
expense, in each office where such recording is required to constitute a fully
perfected Lien on the Real Estate covered thereby. If any Borrower acquires any
owned Real Estate hereafter, Borrowers shall, promptly notify Agent of such
Acquisition and shall, within 45 days of Agent’s request, execute, deliver and
record a Mortgage sufficient to create a first priority Lien (subject to
Permitted Liens) in favor of Agent on such Real Estate, and shall promptly
deliver all Related Real Estate Documents.
          7.4.2. Collateral Assignment of Leases. To further secure the prompt
payment and performance of all Obligations, each Borrower hereby grants a
security interest and collaterally assigns to Agent, for the benefit of Secured
Parties, all of such Borrower’s right, title and interest in, to and under all
now or hereafter existing leases of real Property to which such Borrower is a
party, whether as lessor or lessee, and all extensions, renewals, modifications
and proceeds thereof; provided, however, the foregoing provision shall exclude
any real Property lease (i) in which Borrower is expressly prohibited from
assigning or transferring its right, title and interest to such real Property
lease or (ii) in which such collateral assignment or grant of security interest
would cause a default thereunder, a loss of rights by such Borrower therein or
thereunder or an increase in the obligations of such Borrower (other than an
obligation to provide notice or other ministerial acts) provided, further that
in the event consent is obtained for such assignment and/or transfer, upon the
granting of the consent, the real Property lease so excluded from this
collateral assignment shall, by virtue of this proviso (without any act or
delivery by any Person), be then subject to the collateral assignment set forth
in this Section 7.4.2.
     7.5. Other Collateral.
          7.5.1. Commercial Tort Claims. Borrowers shall promptly notify Agent
in writing if any Borrower obtains knowledge that it holds a Commercial Tort
Claim (other than, as long as no Default or Event of Default exists, a
Commercial Tort Claim for less than $1,000,000) and, upon Agent’s request, shall
promptly take such actions as Agent deems appropriate to confer upon Agent (for
the benefit of Secured Parties) a duly perfected, first priority Lien upon such
claim.

-59-



--------------------------------------------------------------------------------



 



          7.5.2. Certain After-Acquired Collateral. Borrowers shall promptly
notify Agent in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, Investment Property or Letter-of-Credit Rights, and,
upon Agent’s request, shall promptly take such actions as Agent deems
appropriate to effect Agent’s duly perfected, first priority (subject to
Permitted Liens) Lien upon such Collateral (which is not yet subject to a Lien
in favor of Agent), including obtaining any appropriate possession, control
agreement or Lien Waiver. Borrower Agent shall provide Agent, on a quarterly
basis, notification of any Intellectual Property or rights therein obtained
since the last day of the previous Fiscal Quarter, including the owner of such
Intellectual Property and a detailed description thereof. If any Collateral
(other than (i) Property in transit among locations of Domestic Borrowers or
among the UK Borrowers, (ii) Inventory out for processing, and (iii) Property
out for repair or refurbishment or Property in the possession of employees in
the Ordinary Course of Business, in each case with respect to this clause (iii),
valued at less then $500,000), is in the possession of a third party, at Agent’s
request, Borrowers shall use commercially reasonable efforts to obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Agent.
     7.6. No Assumption of Liability. The Lien on Collateral granted hereunder
is given as security only and shall not subject Agent or any Lender to, or in
any way modify, any obligation or liability of Borrowers relating to any
Collateral.
     7.7. Further Assurances. Promptly following written request, Borrowers
shall deliver such instruments, collateral assignments, or other documents or
agreements, and shall take such actions, as Agent deems appropriate under
Applicable Law to evidence or perfect its Lien on any Collateral, or otherwise
to give effect to the intent of this Agreement. Each Borrower and Domestic
Guarantor authorizes Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Borrower, or words
to similar effect.
     7.8. Foreign Subsidiary Stock. The Collateral shall include only 65% of the
Voting Stock of any Foreign Subsidiary to the extent such Voting Stock secures
any Domestic Obligation, but shall include 100% of such Voting Stock to the
extent securing any UK Obligation.
SECTION 8. COLLATERAL ADMINISTRATION
     8.1. Borrowing Base Certificates. By the 20th day after the last day of
each prior Fiscal Month, Borrowers shall deliver to Agent (and Agent shall
promptly deliver same to Lenders) a Borrowing Base Certificate prepared as of
the close of business on the last day of the previous month and at such other
times as Agent may request. If at any time, Domestic Availability is less than
$12,500,000 on each day for five consecutive Business Days, until such time as
Domestic Availability has been greater than $12,500,000 on each day for more
than 30 consecutive days, by the third Business Day of each week thereafter,
Borrowers shall deliver an additional report, in form and substance acceptable
to Agent, reflecting Borrowers’ updated gross accounts receivable, prepared as
of the close of business on the last day of the prior week. All calculations of
Domestic Availability and UK Availability in any Borrowing Base Certificate
shall originally be made by Borrower Agent and certified by a Senior Officer,
provided that Agent may from time to time review and adjust any such calculation
in its Permitted Discretion (a) to reflect its reasonable estimate of declines
in value of any Collateral, due to collections received in the Dominion Account
or otherwise; (b) to adjust advance rates to reflect changes in dilution,
quality, mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Domestic Availability Reserve or UK Availability Reserve, as
applicable.

-60-



--------------------------------------------------------------------------------



 



     8.2. Administration of Accounts.
          8.2.1. Records and Schedules of Accounts. Each Borrower shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon, and shall submit to Agent sales, collection, reconciliation
and other reports in form satisfactory to Agent, on such periodic basis as Agent
may request. Each Borrower shall also provide to Agent, on or before the 20th
day after the last day of each prior Fiscal Month, a detailed aged trial balance
of all Accounts as of the end of the preceding Fiscal Month, specifying each
Account’s Account Debtor name and address, amount, invoice date and due date.
With respect to any item delivered pursuant to this Section 8.2.1, each Borrower
shall also provide to Agent such additional documentation showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information on such periodic basis
as Agent may request. If Accounts in an aggregate face amount of $1,000,000 or
more cease to be Eligible Domestic Accounts or Eligible UK Accounts, Borrowers
shall notify Agent of such occurrence promptly (and in any event within one
Business Day) after any Borrower has knowledge thereof.
          8.2.2. Taxes. If an Account of any Borrower includes a charge for any
Taxes then due, Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Borrower and to
charge Borrowers therefor; provided, however, that neither Agent nor Lenders
shall be liable for any Taxes that may be due from Borrowers or with respect to
any Collateral.
          8.2.3. Account Verification. Whether or not a Default or Event of
Default exists, Agent shall have the right at any time, in the name of Agent,
any designee of Agent or any Borrower, to verify the validity, amount or any
other matter relating to any Accounts of Borrowers by mail, telephone or
otherwise. Borrowers shall cooperate fully with Agent in an effort to facilitate
and promptly conclude any such verification process.
          8.2.4. Maintenance of Dominion Account. Borrowers shall maintain
Dominion Accounts pursuant to lockbox or other arrangements reasonably
acceptable to Agent. Borrowers shall obtain an agreement (in form and substance
reasonably satisfactory to Agent) from each lockbox servicer and Dominion
Account bank, establishing Agent’s control over and Lien in the lockbox or
Dominion Account, which shall be exercised at all times, requiring immediate
deposit of all remittances received in the lockbox to a Dominion Account, and
waiving or subordinating offset rights of such servicer or bank, except for
customary administrative charges. If a Dominion Account is not maintained with
Bank of America, Agent may, at all times, require immediate transfer of all
funds in such account to a Dominion Account maintained with Bank of America,
provided, however, that Borrowers may maintain a balance of no more than
$500,000 at any time in its master disbursement account. Agent and Lenders
assume no responsibility to Borrowers for any lockbox arrangement or Dominion
Account, including any claim of accord and satisfaction or release with respect
to any Payment Items accepted by any bank.
          8.2.5. Maintenance of UK Dominion Account. Each UK Borrower shall
maintain UK Dominion Accounts pursuant to lockbox or other arrangements
acceptable to Agent. All Accounts owed to any UK Borrower shall be paid into a
UK Dominion Account.
          8.2.6. Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account. Notwithstanding anything to the contrary contained
herein, the Obligors shall be entitled to maintain amounts of cash and Cash
Equivalents in petty cash (in an aggregate amount for all such accounts not to
exceed $500,000), trust, tax, employee benefit and payroll accounts which are
not Dominion Accounts.

-61-



--------------------------------------------------------------------------------



 



     8.3. Administration of Inventory.
          8.3.1. Records and Reports of Inventory. Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Agent inventory and
reconciliation reports in form satisfactory to Agent, on such periodic basis as
Agent may request. Each Borrower shall conduct a physical inventory in time and
manner consistent with such Borrower’s past practices (and on a more frequent
basis if requested by Agent when an Event of Default exists) and periodic cycle
counts consistent with historical practices, and shall provide to Agent a report
based on each such inventory and count promptly upon completion thereof,
together with such supporting information as Agent may request. Agent may
participate in and observe each physical count, provided that Agent shall be
reimbursed for its participation only in connection with inspections in
accordance with Section 10.1.1.
          8.3.2. Returns of Inventory. No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the Ordinary Course of Business; (b) no Overadvance
exists or would result therefrom; (c) Agent is promptly notified if the
aggregate Value of all Inventory returned in any Fiscal Month exceeds
$2,000,000; and (d) any net cash payment for such proceeds received by a
Borrower for a return is promptly remitted to Agent for application to the
Obligations without a corresponding commitment reduction.
          8.3.3. Acquisition, Sale and Maintenance. Each Borrower shall take all
steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA, in each case except to the extent failure to comply
with any Applicable Law could not result in a Material Adverse Effect. No
Borrower shall sell any Inventory on consignment or approval or any other basis
under which the customer may return or require a Borrower to repurchase such
Inventory, except in the Ordinary Course of Business. Borrowers shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity in all material respects
with all Applicable Law and shall make current rent payments (within applicable
grace periods provided for in leases) at all location where any material portion
of the Collateral is located.
     8.4. Administration of Equipment.
          8.4.1. Records and Schedules of Equipment. Each Borrower shall keep
accurate and complete records of its Equipment, including kind, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Agent, on such
periodic basis as Agent may request, a current schedule thereof, in form and
containing such detail as is satisfactory to Agent. Promptly upon request,
Borrowers shall deliver to Agent evidence of their ownership or interests in any
Equipment.
          8.4.2. Dispositions of Equipment. No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Agent,
other than (a) a Permitted Asset Disposition; and (b) replacement of Equipment
that is worn, damaged or obsolete with Equipment of like function and value, if
the replacement Equipment is acquired substantially contemporaneously with such
disposition and is free of Liens.
          8.4.3. Condition of Equipment. The Equipment is in satisfactory
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of the Equipment is
preserved at all times, reasonable wear, tear, casualty and condemnation
excepted. No Borrower shall permit any Equipment to become affixed to real
Property unless any landlord or mortgagee delivers a Lien Waiver.
     8.5. Administration of Deposit Accounts. Schedule 8.5 sets forth all
Deposit Accounts maintained by Borrowers, including all Dominion Accounts as of
the Closing Date. Each Borrower shall take all actions necessary to establish
Agent’s control of each such Deposit Account (other than an account exclusively
used for payroll, payroll taxes, taxes, or employee benefits, or an account, not
being a UK Dominion Account, containing not more that $10,000 at any time
(subject to the limitations in Section 8.2.6)). Each Borrower shall be the sole
account holder of each Deposit Account and shall not allow any other Person
(other than Agent) to have control over a Deposit Account or any Property
deposited therein. Each Borrower shall promptly notify Agent of any opening or
closing of a Deposit Account and, with the consent of Agent, will amend
Schedule 8.5 to reflect same.

-62-



--------------------------------------------------------------------------------



 



     8.6. General Provisions.
          8.6.1. Location of Collateral. All tangible items of Collateral, other
than Property (i) in transit, (ii) Inventory out for processing, or (iii) out
for repair, refurbishment, processing, or in the possession of employees in the
Ordinary Course of Business and in each case with respect to this clause
(iii) valued at less than $500,000, shall at all times other than in the
Ordinary Course of Business be kept by Borrowers at the business locations set
forth in Schedule 8.6.1 (as amended from time to time) except that Borrowers may
(a) make sales or other dispositions of Collateral in accordance with
Section 10.2.7; and (b) (i) move Collateral to any location in the United
States, and (ii) move Collateral located in the United Kingdom or member state
of the European Union to another location in the United Kingdom, member state of
the European Union or the United States, in each case upon five Business Days
prior written notice to Agent.
          8.6.2. Insurance of Collateral; Condemnation Proceeds.
          (a) Each Borrower shall maintain insurance with respect to the
Collateral, covering casualty, hazard, theft, malicious mischief, flood and
other risks, in amounts, with endorsements and with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent) satisfactory to Agent. Agent
agrees that the insurance maintained by each Borrower on the Closing Date
satisfies this Section 8.6.2. All proceeds under each policy shall be payable to
Agent. From time to time upon request, Borrowers shall promptly following
request, deliver to Agent the certified copies of its insurance policies and
updated flood plain searches. Unless Agent shall agree otherwise, each policy
shall include satisfactory endorsements (i) showing Agent as loss payee; (ii) to
the extent available requiring 30 days prior written notice to Agent in the
event of cancellation of the policy for any reason whatsoever; and (iii) to the
extent available specifying that the interest of Agent shall not be impaired or
invalidated by any act or neglect of any Borrower or the owner of the Property,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the policy. If any Borrower fails to provide and pay for any
insurance, Agent may, at its option, but shall not be required to, procure the
insurance and charge Borrowers therefor. Each Borrower agrees to deliver to
Agent, promptly as rendered, copies of all reports made to insurance companies.
While no Event of Default exists, Borrowers may settle, adjust or compromise any
insurance claim, as long as the proceeds are delivered to Agent in accordance
with Section 5.3.1(b). If an Event of Default exists, only Agent shall be
authorized to settle, adjust and compromise such claims.
          (b) Any proceeds of insurance (other than proceeds from workers’
compensation or D&O insurance or business interruption insurance) and any awards
arising from condemnation of any Collateral shall be paid to Agent in accordance
with Section 5.3.1(b). Any such proceeds or awards that relate to Inventory
shall be applied to payment of the Domestic Revolver Loans or UK Revolver Loans,
as applicable.
          8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.

-63-



--------------------------------------------------------------------------------



 



          8.6.4. Defense of Title to Collateral. Each Borrower shall at all
times defend its title to Collateral and Agent’s Liens therein against all
Persons, claims and demands whatsoever, except Permitted Liens and other claims
or demands permitted to exist hereunder.
     8.7. Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section.
Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:
          (a) Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control in accordance with the terms of the Loan Documents; and
          (b) During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document; (vi) receive, open and dispose of mail
addressed to a Borrower, and notify postal authorities to deliver any such mail
to an address designated by Agent; (vii) endorse any Chattel Paper, Document,
Instrument, bill of lading, or other document or agreement relating to any
Accounts, Inventory or other Collateral; (viii) use a Borrower’s stationery and
sign its name to verifications of Accounts and notices to Account Debtors;
(ix) to the extent a Borrower has rights sufficient to allow Agent to do so, use
information contained in any data processing, electronic or information systems
relating to Collateral; (x) make and adjust claims under insurance policies;
(xi) take any action as may be necessary or appropriate to obtain payment under
any letter of credit, banker’s acceptance or other instrument for which a
Borrower is a beneficiary; and (xii) take all other actions as Agent deems
appropriate to fulfill any Borrower’s obligations under the Loan Documents.
SECTION 9. REPRESENTATIONS AND WARRANTIES
     9.1. General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments, Loans
and Letters of Credit, each Borrower represents and warrants that:
          9.1.1. Organization and Qualification. Each Obligor is duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization. Each Obligor is duly qualified, authorized to
do business and in good standing (if applicable) as a foreign corporation or
company in each jurisdiction where failure to be so qualified could reasonably
be expected to have a Material Adverse Effect.
          9.1.2. Power and Authority. Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents. The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not (a) require any consent or approval of any holders of Equity
Interests of any Obligor, other than those already obtained; (b) contravene the
Organic Documents of any Obligor; (c) violate or cause a default under any
Applicable Law, Material Contract or Restrictive Agreement except to the extent
such violation or default could not reasonably be expected to result in a
Material Adverse Effect; or (d) result in or require the imposition of any Lien
(other than Permitted Liens) on any Property of any Obligor.

-64-



--------------------------------------------------------------------------------



 



          9.1.3. Enforceability. Subject to the UK Reservations, each Loan
Document is a legal, valid and binding obligation of each Obligor party thereto,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.
          9.1.4. Capital Structure. Schedule 9.1.4 shows, for each Obligor, its
name, its jurisdiction of organization, its authorized and issued Equity
Interests, the holders of its Equity Interests, and all agreements binding on
such holders with respect to their Equity Interests as of the Closing Date.
Except as disclosed on Schedule 9.1.4, in the five years preceding the Closing
Date, no Obligor has acquired any substantial assets from any other Person nor
been the surviving entity in a merger or combination. Each Borrower has good
title to its Equity Interests in its Subsidiaries, subject only to Agent’s Lien
and other Permitted Liens, and all such Equity Interests are duly issued, fully
paid and non-assessable to the extent applicable. Except as set forth on
Schedule 9.1.4, as of the Closing Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Obligor.
          9.1.5. Title to Properties; Priority of Liens. Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its material Real Estate, and good and marketable title to all of its
material personal Property, including all such Property reflected in any
financial statements delivered to Agent or Lenders, in each case free of Liens
except Permitted Liens and minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Property for its intended purposes. Each Borrower and Subsidiary has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens. To the extent required by the Loan
Documents, all Liens of Agent in the Collateral are duly perfected, valid and
enforceable first priority Liens, subject only to Permitted Liens and minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such Property for its intended purposes;
provided, however, that for registered United States trademarks, United States
trademark applications, United States patents, United States patent
applications, and registered United States copyrights, the security interest
will be perfected upon filing, to the extent perfection of a security interest
can be accomplished by such a filing, of the Trademark Security Agreement with
the United States Patent and Trademark Office, the Patent Security Agreement
with the United States Patent and Trademark Office, or the Copyright Security
Agreement with the United States Copyright Office, and such perfected security
interest is enforceable as such against any and all creditors of and purchasers
from Obligors in the United States.
          9.1.6. Accounts. Agent may rely, in determining which Accounts are
Eligible Domestic Accounts and Eligible UK Accounts, on all statements and
representations made by Borrowers with respect thereto. Borrowers warrant, with
respect to each Account at the time it is shown as an Eligible Domestic Account
or Eligible UK Account in a Borrowing Base Certificate, that:
          (a) it is genuine and in all respects what it purports to be, and is
not evidenced by a judgment;
          (b) it arises out of a completed, bona fide sale and delivery of goods
in the Ordinary Course of Business, and substantially in accordance with any
purchase order, contract or other document relating thereto;
          (c) it is for a sum certain, maturing as stated in the invoice
covering such sale, a copy of which has been furnished or is available to Agent
on request;
          (d) it is absolutely owing by the Account Debtor, without contingency
in any respect;

-65-



--------------------------------------------------------------------------------



 



          (e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
          (f) no extension, compromise, settlement, modification, credit,
deduction or return has been authorized with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected in Borrowers’ records related thereto and in the
reports submitted to Agent hereunder; and
          (g) to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
          9.1.7. Financial Statements. The consolidated balance sheets, and
related statements of income, cash flow and shareholder’s equity, of Borrowers
and Subsidiaries that have been and are hereafter delivered to Agent and
Lenders, are prepared in accordance with GAAP, and fairly present in all
material respects the financial positions and results of operations of Borrowers
and Subsidiaries at the dates and for the periods indicated, subject to, in the
case of monthly or quarterly balance sheets and related statements, to the
absence of footnotes and year end audit adjustments. All projections delivered
by the Obligors to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since December 31, 2007, there has been no
change in the condition (financial or otherwise) of the Obligors, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect. The
Obligors and their Subsidiaries, taken as a whole, are Solvent.
          9.1.8. Surety Obligations. No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
          9.1.9. Taxes. Each Borrower and Subsidiary has filed all federal,
state, national, regional, provincial and material local tax returns and other
material reports and all other tax returns and reports and all state and foreign
income reports and declarations required by any Jurisdiction to which any of
them is subject that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested or to
the extent permitted by Section 10.2.1(s) or 10.2.2(r). The provision for Taxes
on the books of each Borrower and Subsidiary is adequate for all years not
closed by applicable statutes, and for its current Fiscal Year.
          9.1.10. Brokers. There are no brokerage commissions, finder’s fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
          9.1.11. Intellectual Property. Each Obligor owns or has the lawful
right to use all Intellectual Property necessary for the conduct of its business
to the knowledge of such Obligor without infringing or misappropriating any
Intellectual Property rights of others except to the extent that such failure to
own or have such rights to use or any conflict would not reasonably be expected
to result in a Material Adverse Effect. There is no pending or, to any
Borrower’s knowledge, threatened Intellectual Property Claim with respect to any
Obligor or any of their Property (including any Intellectual Property

-66-



--------------------------------------------------------------------------------



 



that could reasonably be expected to have a Material Adverse Effect). Except as
disclosed on Schedule 9.1.11, no Obligor pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property (excluding
“shrink-wrap”, “click-wrap”, or other “off-the-shelf” software). All registered
Intellectual Property owned by any Obligor is shown on Schedule 9.1.11.
          9.1.12. Governmental Approvals. Each Borrower and Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties except to the extent the failure to have such Governmental Approval
would not reasonably be expected to result in a Material Adverse Effect. All
necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect.
          9.1.13. Compliance with Laws. Subject to the UK Reservations, each
Borrower and Subsidiary has duly complied, and its Properties and business
operations are in compliance, in all material respects with all Applicable Law,
except where noncompliance could not reasonably be expected to have a Material
Adverse Effect. There have been no citations, notices or orders of material
noncompliance issued to any Borrower or Subsidiary under any Applicable Law
which could reasonably be expected to have a Material Adverse Effect. No
Inventory has been produced in violation of the FLSA.
          9.1.14. Compliance with Environmental Laws. Except as disclosed on
Schedule 9.1.14, no Obligor’s past or present operations, Real Estate or other
Properties are subject to any federal, state or local investigation to determine
whether any remedial action of a material nature is needed to address any
environmental pollution, hazardous material or environmental clean-up. No
Obligor has received any Environmental Notice which would reasonably be expected
to result in a material liability to Borrowers. No Obligor has any contingent
liability with respect to any Environmental Release, environmental pollution or
hazardous material on any Real Estate now or previously owned, leased or
operated by it where such liability could reasonably be expected to result in a
Material Adverse Effect.
          9.1.15. Burdensome Contracts. No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect. No Borrower or Subsidiary is
party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.15 as of the Closing Date or as otherwise permitted pursuant to
Section 10.2.15. No such Restrictive Agreement prohibits the execution, delivery
or performance of any Loan Document by an Obligor. The Obligations do not exceed
the Indenture Formula Amount.
          9.1.16. Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect if determined adversely to any
Borrower or Subsidiary.
          9.1.17. No Defaults. No event or circumstance has occurred or exists
that constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract or
any Restrictive Agreement. As of the Closing Date, there is no basis upon which
any party (other than a Borrower or Subsidiary) could terminate a Material
Contract prior to its scheduled termination date.

-67-



--------------------------------------------------------------------------------



 



          9.1.18. ERISA.
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, and other federal and state laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter or prototype opinion from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would reasonably be expected to prevent, or cause the loss of, such
qualification. Each Obligor and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.
          (b) There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
          (c) (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability that could
reasonably be expected to have a Material Adverse Effect; (iii) no Obligor or
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
          (d) Except as disclosed on Schedule 9.18, with respect to any Foreign
Plan, (i) all employer and employee contributions required by law or by the
terms of the Foreign Plan have been made, or, if applicable, accrued, in
accordance with normal accounting practices; (ii) the fair market value of the
assets of each funded Foreign Plan, the liability of each insurer for any
Foreign Plan funded through insurance, or the book reserve established for any
Foreign Plan, together with any accrued contributions, is sufficient to procure
or provide for the accrued benefit obligations with respect to all current and
former participants in such Foreign Plan according to the actuarial assumptions
and valuations most recently used to account for such obligations in accordance
with applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.
          (e) Except as disclosed on Schedule 9.18, neither the Company nor any
Subsidiary is or has at any time been an employer (for the purposes of
Sections 38 to 51 of the Pensions Act) of an occupational pension scheme which
is not a money purchase scheme (both terms as defined in the Pensions Schemes
Act).
          (f) Neither the Company nor any Subsidiary is or has at any time been
“connected” with or an “associate” of (as those terms are used in Sections 38
and 43 of the Pensions Act) such an employer.
          9.1.19. Trade Relations. There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of the Borrowers taken as a whole.
          9.1.20. Labor Relations. Except as described on Schedule 9.1.20, as of
the Closing Date no Obligor is party to or bound by any collective bargaining
agreement, or material management agreement or consulting agreement. Except as
described on Schedule 9.1.20, as of the Closing Date there

-68-



--------------------------------------------------------------------------------



 



are no material grievances, disputes or controversies with any union or other
organization of any Obligor’s employees, or, to any Borrower’s knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.
          9.1.21. Payable Practices. No Obligor has made any material change in
its historical accounts payable practices from those in effect on the Closing
Date.
          9.1.22. Not a Regulated Entity. No Obligor is (a) an “investment
company” or a “person directly or indirectly controlled by or acting on behalf
of an investment company” within the meaning of the Investment Company Act of
1940; or (b) subject to regulation under the Federal Power Act, the Interstate
Commerce Act, any public utilities code or any other Applicable Law regarding
its authority to incur Debt.
          9.1.23. Margin Stock. No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors.
     9.2. Complete Disclosure. No Loan Document (as amended or updated as
provided for herein)(including, without limitation, any financial statements
delivered to Agent or Lenders at any time) other than projections, budgets,
estimates and other forward looking statements, contains any untrue statement of
a material fact, nor fails to disclose any material fact necessary to make the
statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect.
SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
     10.1. Affirmative Covenants. As long as any Revolver Commitments or
Revolver Loans remain outstanding (other than contingent obligations or Letters
of Credit collateralized in a manner reasonably acceptable to Issuing Bank),
each Borrower shall, and shall cause each Subsidiary to:
          10.1.1. Inspections; Appraisals
          (a) Permit Agent from time to time, subject (except when an Event of
Default exists) to reasonable notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records (other than
information which is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation of the Obligors to any other Person), and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense; provided, however, the Obligors
shall, absent a continuing Event of Default, be given the opportunity to be
present at any communications with their accountants. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them. Agent may allow Borrower Agent to receive copies of any appraisals.
          (b) Reimburse Agent for all reasonable charges, costs and expenses of
Agent in connection with (i) examinations of any Obligor’s books and records or
any other financial or Collateral matters as Agent deems appropriate, up to
three times per Loan Year, and (ii) appraisals of Inventory, Equipment and Real
Estate up to two times in the Fiscal Year ending December 31, 2009 and up to one

-69-



--------------------------------------------------------------------------------



 



time per calendar year thereafter; provided, however, that if an examination or
appraisal is initiated during an Event of Default, all charges, costs and
expenses therefor shall be reimbursed by Borrowers without regard to such
limits. Subject to and without limiting the foregoing, Borrowers specifically
agree to pay Agent’s then standard charges for each day that an employee of
Agent or its Affiliates is engaged in any examination activities, and shall pay
the standard charges of Agent’s internal appraisal group. This Section shall not
be construed to limit Agent’s right to conduct examinations or to obtain
appraisals at any time in its discretion, nor to use third parties for such
purposes.
          10.1.2. Financial and Other Information. Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP in all material respects reflecting all
financial transactions; and furnish to Agent and Lenders:
          (a) as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and shareholders’ equity for such
Fiscal Year, on a consolidated basis for Borrowers and Subsidiaries, which
consolidated statements shall be audited and certified (without qualification)
by any Big Four firm of independent certified public accountants of recognized
standing selected by Borrowers or such other firm reasonably acceptable to
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent;
          (b) as soon as available, and in any event within 30 days after the
end of each Fiscal Month (but within 45 days after the last Fiscal Month in a
Fiscal Quarter and 60 days after the last Fiscal Month in a Fiscal Year),
unaudited balance sheets as of the end of such Fiscal Month and the related
statements of income and cash flow for such Fiscal Month and for the portion of
the Fiscal Year then elapsed, on consolidated basis for Borrowers and
Subsidiaries, setting forth in comparative form corresponding figures for the
preceding Fiscal Year and certified by a Senior Officer of the Company as
prepared in accordance with GAAP and fairly presenting in all material respects
the financial position and results of operations for such Fiscal Month and
period, subject to normal year-end adjustments and the absence of footnotes;
          (c) concurrently with delivery of financial statements under clauses
(a) and (b) above, or more frequently if requested by Agent while an Event of
Default exists, (i) a Compliance Certificate executed by a Senior Officer of the
Company and (ii) a calculation of the Indenture Formula Amount.
          (d) concurrently with delivery of financial statements under clause
(a) above, copies of all management letters and other material reports submitted
to Borrowers by their accountants in connection with such financial statements;
          (e) concurrently with delivery of financial statements under clause
(b) above, at the end of any Fiscal Quarter, a written report satisfactory in
form and scope to Agent, as to all Hedging Agreements entered into by any
Borrower or Guarantor, including, without limitation, detailed calculations with
respect to the conversion values of all currency exchange Hedging Agreements and
such other items as Agent, in its sole discretion, may from time to time
request.
          (f) not later than 30 days after the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow, Domestic Availability and UK Availability for the next Fiscal Year,
month by month and for the following Fiscal Years (through 2012), year by year;
          (g) promptly following Agent’s request, a summary listing of each
Borrower’s trade payables, and a detailed trade payable aging, all in form
satisfactory to Agent;
          (h) promptly after the sending or filing thereof, copies of any proxy
statements,

-70-



--------------------------------------------------------------------------------



 



financial statements or reports that any Borrower has made generally available
to its shareholders; copies of any regular, periodic and special reports or
registration statements or prospectuses that any Borrower files with the
Securities and Exchange Commission or any other Governmental Authority, or any
securities exchange; and copies of any press releases or other statements made
available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
          (i) promptly after the sending or filing thereof, copies of any annual
report to be filed in connection with any Pension Plan, and promptly following
Agent’s request, after the sending or filing thereof, copies of any annual
report to be filed in connection with each other Plan or Foreign Plan; and
          (j) such other reports and information (financial or otherwise,
including, without limitation, consolidating balance sheets, related statements
of income, cash flow and shareholder’s equity, but excluding any information
subject to the attorney-client privilege or other confidentiality arrangements
with third parties) promptly following Agent’s request therefor from time to
time in connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.
Promptly following retention of accountants for their annual audit, Borrowers
shall send a letter to the accountants, with a copy to Agent and Lenders,
notifying the accountants that one of the purposes for retaining their services
and obtaining audited financial statements is for use by Agent and Lenders.
Agent is authorized to send such notice if Borrowers fail to do so for any
reason.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 10.1.2 to Agent may be made available by Agent to Lenders by posting
such information on the Intralinks website on the Internet at
http://www.intralinks.com. Information delivered pursuant to this Section 10.1.2
may also be delivered by electronic communication pursuant to procedures
approved by Agent pursuant to Section 15.3 hereto. Information required to be
delivered pursuant to this Section 5.01 (to the extent not made available as set
forth above) shall be deemed to have been delivered to Agent on the date on
which such information has been posted on (i) Company’s website on the Internet
at http://www.cvgrp.com or (ii) are made available via EDGAR, or any successor
system of the SEC, on the Company’s Annual Report on Form 10-K, Quarterly Report
on Form 10-Q, or 8-K, as applicable. Information required to be delivered
pursuant to this Section 10.1.2 shall be in a format which is suitable for
transmission.
Unless (i) expressly marked by Borrowers as “PUBLIC” or (ii) copies of the
Company’s public filings with the SEC, any notice or other communication
delivered pursuant to this Section 10.1.2, or otherwise pursuant to this
Agreement, shall be deemed to contain material non-public information.
          10.1.3. Notices. Notify Agent (for further distribution to Lenders) in
writing, promptly after a Borrower’s obtaining knowledge thereof, of any of the
following that affects an Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if an adverse
determination could have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract, the
Senior Notes, any Subordinated Debt, or any contract that relates to Debt in any
aggregate amount of $5,000,000 or more; (d) the existence of any Default or
Event of Default; (e) any judgment in an amount exceeding $1,000,000; (f) the
assertion of any Intellectual Property Claim, if an adverse resolution could
have a Material Adverse Effect; (g) any violation or asserted violation of any
Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws), if an
adverse resolution could reasonably be expected to have a Material Adverse
Effect; (h) any Environmental Release by an Obligor or on any Property owned,
leased or occupied by an Obligor that could reasonably be expected to have a
Material Adverse Effect; or receipt of any Environmental Notice that could
reasonably be expected to have a Material Adverse Effect or materially impact
the value of any Property of such Borrower; (i) the occurrence of any ERISA
Event that could reasonably be expected to have a Material Adverse Effect; or
(j) the discharge of or any withdrawal or resignation by Borrowers’ independent
accountants.

-71-



--------------------------------------------------------------------------------



 



          10.1.4. Landlord and Storage Agreements. Promptly following request,
provide Agent with copies of all existing agreements, and promptly after
execution thereof provide Agent with copies of all future agreements, between an
Obligor and any landlord, warehouseman, processor, shipper, bailee or other
Person that owns any premises at which any material Collateral may be kept or
that otherwise may possess or handle any material Collateral.
          10.1.5. Compliance with Laws. Comply with all Applicable Laws,
including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes, and maintain all Governmental
Approvals necessary to the ownership of its Properties or conduct of its
business, unless failure to comply (other than failure to comply with
Anti-Terrorism Laws) or maintain could not reasonably be expected to have a
Material Adverse Effect. Without limiting the generality of the foregoing, if
any Environmental Release occurs at or on any Properties of any Borrower or
Subsidiary, it shall act promptly and diligently to investigate and report to
Agent and all appropriate Governmental Authorities the extent of, and to make
appropriate remedial action to eliminate, such Environmental Release, whether or
not directed to do so by any Governmental Authority, if, as required by
Environmental Law or necessary to preserve the value as a whole of such
Properties.
          10.1.6. Taxes. Pay and discharge all Taxes on or prior to the date
which they become delinquent or penalties attach, unless such Taxes are being
Properly Contested or permitted by Section 10.2.1(s) or 10.2.1(r).
          10.1.7. Insurance. In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers (with a Best Rating
of at least A7, unless otherwise approved by Agent), with respect to the
Properties and business of Borrowers and Subsidiaries of such type (including
product liability, workers’ compensation, larceny, embezzlement, or other
criminal misappropriation insurance), in such amounts, and with such coverages
and deductibles as required pursuant to Section 8.6.2.
          10.1.8. Licenses. Keep each License materially affecting any
Collateral (including the manufacture, distribution or disposition of Inventory)
in full force and effect except (i) to the extent not otherwise required herein,
(ii) for any Permitted Asset Disposition or (iii) to the extent any failure to
so maintain such License would not reasonably be expected to result in a
Material Adverse Effect (it being understood that a failure to maintain or
replace any license necessary in connection with the manufacture, distribution
or disposition of Inventory results in a Material Adverse Effect unless such
license is being abandoned in the reasonable business judgment of Borrowers);
pay all undisputed Royalties when due; and notify Agent of any known default or
known breach asserted by any Person to have occurred under any material License.
          10.1.9. Future Subsidiaries. Notify Agent within five Business Days
(or such later date as agreed to by Agent) of any Person becoming a Subsidiary
and, (i) if such Person is not a Foreign Subsidiary, cause such Subsidiary
(other than an Immaterial Subsidiary) to guaranty the Obligations and (ii) if
such Person is a Subsidiary formed under the laws of the United Kingdom, cause
such Subsidiary (other than an Immaterial Subsidiary) to guaranty the UK
Obligations, in each case in a manner reasonably satisfactory to Agent, and to
execute and deliver such documents, instruments and agreements and to take such
other actions as Agent shall require to evidence and perfect a Lien in favor of
Agent (for the benefit of Secured Parties) on all assets of such Person,
including delivery of such legal opinions, in form and substance reasonably
satisfactory to Agent, as it shall deem appropriate. If at any time any
Subsidiary that is an Immaterial Subsidiary as of the Closing Date, shall cease
to be an Immaterial Subsidiary, such Subsidiary shall be required, no later than
the last Business Day of the Fiscal Month during which such Subsidiary is no
longer an Immaterial Subsidiary, to guaranty the Obligations in accordance with
this Section 10.1.9.

-72-



--------------------------------------------------------------------------------



 



     10.2. Negative Covenants. As long as any Revolver Commitments or
Obligations are outstanding, each Borrower shall not, and shall cause each
Subsidiary not to:
          10.2.1. Permitted Debt. Create, incur, guarantee or suffer to exist
any Debt, except:
          (a) the Obligations;
          (b) Subordinated Debt;
          (c) Permitted Purchase Money Debt;
          (d) Borrowed Money and other Debt (other than the Obligations and
Subordinated Debt), but only to the extent identified on Schedule 10.2.1, and
outstanding on the Closing Date and not satisfied with proceeds of the initial
Loans;
          (e) Bank Product Debt,
          (f) Permitted Contingent Obligations;
          (g) Refinancing Debt as long as each Refinancing Condition is
satisfied;
          (h) Debt under any Hedging Agreement to the extent such Hedging
Agreement is permitted by this Agreement;
          (i) Intercompany Debt incurred in the Ordinary Course of Business to
the extent permitted by Section 10.2.5;
          (j) Debt in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, export or import indemnitees or similar
instruments, customs bonds, governmental contracts, leases, surety appeal or
similar bonds and completion guarantees provided by an Obligor or Subsidiary in
the Ordinary Course of its Business;
          (k) Debt in respect of taxes, assessments or governmental charges to
the extent that payment thereof shall not at the time be required to be made in
accordance with Section 10.1.6;
          (l) Debt consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the Ordinary Course of
Business;
          (m) Debt in respect of netting services and overdraft protections or
other cash management services in connection with deposit accounts and
securities accounts, in each case in the Ordinary Course of Business;
          (n) Debt incurred by Foreign Subsidiaries that are not Obligors for
working capital purposes in an amount not to exceed $5,000,000 at any time
outstanding, so long as no Default or Event of Default exists or would result
therefrom;
          (o) Debt in connection with any Permitted Foreign Investment;
          (p) Contingent Obligations in respect of Debt of any Obligor otherwise
permitted under Section 10.2.1 incurred in the Ordinary Course of Business,
subject, if applicable, to Section 10.2.5;
          (q) Debt incurred in connection with the financing of insurance
premiums in the Ordinary Course of Business;

-73-



--------------------------------------------------------------------------------



 



          (r) without duplication of any other Debt, non-cash accruals of
interest, accretion or amortization of original issue discount and
payment-in-kind interest with respect to Debt permitted hereunder; and
          (s) Debt that is not included in any of the preceding clauses of this
Section, is not secured by a Lien and does not exceed $1,000,000 in the
aggregate at any time.
          10.2.2. Permitted Liens. Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):
          (a) Liens in favor of Agent;
          (b) Purchase Money Liens securing Permitted Purchase Money Debt;
          (c) Liens for Taxes not yet due or being Properly Contested;
          (d) contractual Liens and Liens imposed by law (other than Liens for
Taxes or imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if
(i) payment of the obligations secured thereby is not yet due and payable or is
being Properly Contested, and (ii) such Liens do not materially impair the value
or use of the Property or materially impair operation of the business of any
Obligor;
          (e) Liens incurred or deposits made in the Ordinary Course of Business
to secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), surety, stay customs and appeal bonds, statutory
obligations and other similar obligations, or arising as a result of progress
payments under government contracts;
          (f) Liens arising in the Ordinary Course of Business that are subject
to Lien Waivers;
          (g) Liens arising by virtue of a judgment or judicial order against
any Obligor to the extent such judgment does not constitute an Event of Default;
          (h) easements, rights-of-way, survey exceptions, title exceptions,
restrictions, covenants or other agreements of record, minor defects or other
irregularities in title and other similar charges or encumbrances on Real
Estate, that do not secure any monetary obligation and do not materially
interfere with the Ordinary Course of Business;
          (i) municipal and zoning ordinances, building and other land use laws
imposed by any governmental authority which are not violated in any material
respect by existing improvements or the present use of Property, or in the case
of any Real Estate subject to a mortgage, encumbrances disclosed in the title
insurance policy issued to, and reasonably approved by, Agent;
          (j) leases, subleases, licenses, sublicenses granted to others in the
Ordinary Course of Business;
          (k) any interest or title of a lessor or sublessor, licensor or
sublicensor under any lease or license not prohibited by this Agreement or the
other Security Documents;
          (l) except with respect to UK Dominion Accounts, normal and customary
rights of setoff upon deposits or securities in favor of depository institutions
or brokerages, and Liens of a collecting bank on payment items in the course of
collection, bankers’ Liens securing amounts owing to such bank with respect to
overdrafts, cash management and operating account arrangements, including

-74-



--------------------------------------------------------------------------------



 



those involving pooled accounts and netting arrangements; provided that in no
case shall such Liens secure (either directly or indirectly) the repayment of
any Debt (other than on account of such overdrafts, netting or cash management);
          (m) Liens on insurance proceeds and deposits arising in the ordinary
course of business in connection with the financing of insurance premiums;
          (n) Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by such
Person in the Ordinary Course of Business in accordance with the past practices
of such Person;
          (o) Liens on Property of a Person existing at the time such Person is
acquired or merged with or into or consolidated with any Obligor or a Subsidiary
thereof (and not created in anticipation or contemplation thereof);
          (p) security given to a public or private utility or any Governmental
Authority as required in the Ordinary Course of Business;
          (q) the filing of financing statements solely as a precautionary
measure in connection with operating leases or consignments;
          (r) other Liens with respect to obligations that do not in the
aggregate exceed $1,000,000 at any time outstanding;
          (s) the replacement, extension or renewal of any Permitted Lien;
provided, that such Lien shall at no time be extended to cover any assets or
property other than such assets or property subject thereto on the Closing Date
or the date such Lien was incurred, as applicable;
          (t) Liens granted in connection with Debt permitted by
Section 10.2.1(n) provided that such Liens attach only to Property of Foreign
Subsidiaries and not to any Collateral; and
          (u) existing Liens shown on Schedule 10.2.2.
          10.2.3. [RESERVED].
          10.2.4. Distributions; Upstream Payments. Make or declare any
Distributions other than, (a) Upstream Payments and (b) dispositions by Obligors
and Subsidiaries permitted hereunder.
          10.2.5. Restricted Investments. Make any Restricted Investment, other
than Permitted Foreign Investments, so long as no Default or Event of Default
exists or would result therefrom.
          10.2.6. Acquisitions. Make any Acquisition (other than to the extent
constituting Restricted Investments).
          10.2.7. Disposition of Assets. Make any Asset Disposition, except a
Permitted Asset Dispositions so long as (other than with respect to (i) sales of
Inventory in the Ordinary Course of Business and (ii) intercompany asset
transfers to the extent permitted hereunder) no Event of Default exists and all
Net Proceeds of such disposition are remitted to Agent unless otherwise
reinvested pursuant to Section 5.3.1.
          10.2.8. [RESERVED].

-75-



--------------------------------------------------------------------------------



 



          10.2.9. Restrictions on Payment of Certain Debt. Make any payments
(whether voluntary or mandatory, or a prepayment, redemption, retirement,
defeasance or acquisition) with respect to any (a) Subordinated Debt, except
regularly scheduled payments of principal, interest and fees, but only to the
extent permitted under any subordination agreement relating to such Debt (and a
Senior Officer of the Company shall certify to Agent, not less than five
Business Days prior to the date of payment, that all conditions under such
agreement have been satisfied or waived); or (b) the Existing Senior Notes,
other than (i) payment of regularly scheduled interest and reimbursement for
fees and expenses of the trustee as provided therein or (ii) in connection with
replacing the Existing Senior Notes with Refinancing Debt, provided that the
Refinancing Conditions are met. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, in no event shall there be any
restriction on the ability of Subsidiaries or Obligors to repay any intercompany
Debt owed to the Company.
          10.2.10. Fundamental Changes. (a) Merge, combine or consolidate with
any Person, or liquidate, wind up its affairs or dissolve itself (unless, in the
case of any liquidation, winding up or dissolution, the assets of such entity
are transferred to its corporate parent), in each case whether in a single
transaction or in a series of related transactions, except for the UK
Restructuring and for mergers, consolidations, amalgamations or combinations of
(i) a wholly-owned Domestic Subsidiary (or National Seating Company) with
another wholly-owned Domestic Subsidiary (provided that if any such Subsidiary
is an Obligor, the Obligor will be the surviving company) or into a Domestic
Borrower, (ii) a wholly-owned UK Subsidiary with another wholly-owned UK
Subsidiary or into a UK Borrower, (iii) a Domestic Borrower with and into a
Domestic Borrower, so long as, in the case of the Company, the Company is the
surviving entity, (iv) a UK Borrower with and into a UK Borrower; or (v) a
Foreign Subsidiary with and into another Foreign Subsidiary, provided that if
any such Subsidiary is an Obligor, the Obligor will be the surviving company; or
(b) unless 30 days’ advance written notice is given to Agent, (i) change its
name or conduct business under any fictitious name, (ii) change its tax, charter
or other organizational identification number, or (iii) change its form or state
of jurisdiction of organization.
          10.2.11. Subsidiaries. Form or acquire any Subsidiary after the
Closing Date, except in accordance with Sections 10.1.9, 10.2.5 or 10.2.6; or
permit any existing Subsidiary to issue any additional Equity Interests except
director’s qualifying shares.
          10.2.12. Organic Documents. Amend, modify or otherwise change any of
its Organic Documents as in effect on the Closing Date to the extent such
amendment, modification or change could reasonably be expected to result in a
Material Adverse Effect.
          10.2.13. Tax Consolidation. File or consent to the filing of any
consolidated income tax return with any Person other than Borrowers and
Subsidiaries.
          10.2.14. Accounting Changes. Make any material change in accounting
treatment or reporting practices, except as permitted by GAAP and in accordance
with Section 1.2; or change its Fiscal Year without consent of Agent.
          10.2.15. Restrictive Agreements. Become a party to any Restrictive
Agreement, except a Restrictive Agreement (a) in effect on the Closing Date;
(b) relating to Debt permitted hereunder, as long as the restrictions apply only
to collateral for such Debt; (c) constituting customary restrictions on
assignment, encumbrances or subletting in leases and other contracts; (d)
constituting customary restrictions and conditions contained in any agreement
relating to the sale of any Property permitted under Section 10.2.7 pending the
consummation of such sale; (e) in effect at the time such Subsidiary becomes a
Subsidiary of a Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of such Borrower; or (f) by
the documents described on Schedule 10.2.15.
          10.2.16. Hedging Agreements. Enter into any Hedging Agreement, except
to hedge risks arising in the Ordinary Course of Business and not for
speculative purposes.

-76-



--------------------------------------------------------------------------------



 



          10.2.17. Conduct of Business. Engage in any business, other than its
business as conducted on the Closing Date and any activities ancillary,
incidental, complementary or reasonably related thereto.
          10.2.18. Affiliate Transactions. Enter into or be party to any
transaction with an Affiliate, except (a) transactions contemplated or otherwise
permitted by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered, and loans and advances
permitted by Section 10.2.5; (c) payment of customary directors’ fees and
indemnities; (d) transactions solely among Obligors; (e) transactions with
Affiliates that were consummated prior to the Closing Date, as shown on
Schedule 10.2.18; and (f) transactions with Affiliates in the Ordinary Course of
Business, upon fair and reasonable terms fully disclosed to Agent and no less
favorable than would be obtained in a comparable arm’s-length transaction with a
non-Affiliate.
          10.2.19. Plans. Become party to any (i) Multiemployer Plan or
(ii) Foreign Plan (which would reasonably be expected to result in a material
liability to Borrowers), in each case other than any in existence on the Closing
Date.
          10.2.20. Amendments to Subordinated Debt or Indenture. Amend,
supplement or otherwise modify (i) any document, instrument or agreement
relating to any Subordinated Debt, if such modification (a) increases the
principal balance of such Debt (other than as a result of capitalization of fees
and interest), or increases any required payment of principal or interest (other
than as a result of capitalization of fees and interest), (b) accelerates the
date on which any installment of principal or any interest is due, or adds any
additional redemption, put or prepayment provisions, (c) shortens the final
maturity date or otherwise accelerates amortization, (d) increases the interest
rate, (e) modifies any covenant in a manner or adds any representation, covenant
or default that is more onerous or restrictive in any material respect (when
taken as a whole) for any Obligor, or that is otherwise materially adverse to
any Obligor or Lenders, or (f) results in the Obligations not being fully
benefited by the subordination provisions thereof; or (ii) the Indenture or any
other document to the extent such amendment, supplement or modification results
in the Obligations not constituting indebtedness permitted under
Section 4.03(b)(1) of the Indenture if applicable.
     10.3. Financial Covenants. As long as any Revolver Commitments or
Obligations are outstanding, Borrowers shall:
          10.3.1. Fixed Charge Coverage Ratio. Maintain a Fixed Charge Coverage
Ratio of at least 1.0 to 1.0. as of the end of any Fiscal Quarter commencing
with the Fiscal Quarter ending March 31, 2010.
          10.3.2. Capital Expenditures. Not permit the aggregate amount of
Capital Expenditures made by Borrowers and their Subsidiaries to exceed (i)
$17,000,000 at any time during the Fiscal Year ending December 31, 2009 or (ii)
$18,500,000 so long as Borrowers maintain a Fixed Charge Coverage Ratio of at
least 1.0 to 1.0 as of the end of each Fiscal Quarter following the date on
which the aggregate amount of Capital Expenditures exceeds $17,000,000 during
the Fiscal Year ending December 31, 2009.
          10.3.3. EBITDA. Maintain cumulative year-to-date EBITDA as of the end
of each Fiscal Quarter below, at least equal to the following amounts:

          Period Ending   EBITDA
March 31, 2009
  $ 2,115,000  
June 30, 2009
  $ 8,130,000  
September 30, 2009
  $ 14,730,000  
December 31, 2009
  $ 23,000,000  

-77-



--------------------------------------------------------------------------------



 



          10.3.4. Domestic Availability. Maintain Domestic Availability of at
least $7,500,000 at all times.
SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
     11.1. Events of Default. Each of the following shall be an “Event of
Default” hereunder, if the same shall occur for any reason whatsoever, whether
voluntary or involuntary, by operation of law or otherwise:
          (a) a Borrower fails to pay any Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);
          (b) any representation, warranty or other written statement of an
Obligor made in connection with any Loan Documents or transactions contemplated
thereby is incorrect or misleading in any material respect when given;
          (c) a Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.2 or 10.3;
          (d) an Obligor breaches or fails to perform any covenant contained in
any Loan Documents (other than as specified in clauses (a), (b) and (c) above),
and such breach or failure is not cured (i) within five days for any such breach
or failure to perform any covenant contained in Section 7.4 of this Agreement,
and (ii) within 30 days for any such breach or failure to perform any other
covenant contained in any Loan Document, in each case after a Senior Officer of
such Obligor has knowledge thereof or receives notice thereof from Agent,
whichever is sooner;
          (e) a Guarantor repudiates, revokes or attempts to revoke its
Guaranty; an Obligor denies or contests the validity or enforceability of any
Loan Documents or Obligations, or the perfection or priority of any Lien granted
to Agent except for immaterial Collateral with a value not in excess of
$1,000,000 at any time; or any Loan Document ceases to be in full force or
effect for any reason (other than a waiver or release by Agent and Lenders or
action or inaction by the Collateral Agent or as otherwise permitted hereunder);
          (f) any breach or default of an Obligor occurs under any document,
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to any Debt (other than the Obligations) in excess
of $5,000,000, if the maturity of or any payment with respect to such Debt may
be accelerated or demanded due to such breach;
          (g) other than any judgment disclosed on Schedule 11.1 (to the extent
the aggregate amount of any such judgment plus accrued interest thereon does not
exceed $2,500,000), any judgment or order for the payment of money is entered
against an Obligor in an amount that exceeds, individually or cumulatively with
all unsatisfied judgments or orders against all Obligors, $2,000,000 (net of any
insurance coverage therefor not denied in writing by the insurer);
          (h) an Obligor is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business; there
is a cessation of any material part of an Obligor’s business for a material
period of time (other than as permitted hereunder); any material

-78-



--------------------------------------------------------------------------------



 



Collateral or Property of an Obligor is taken or impaired through condemnation;
an Obligor agrees to or commences any liquidation, dissolution or winding up of
its affairs (except as otherwise permitted hereunder); or an Obligor is not
Solvent;
          (i) an Insolvency Proceeding is commenced by an Obligor; an Obligor
makes an offer of settlement, extension or composition to its unsecured
creditors generally; or an Insolvency Proceeding is commenced against an Obligor
and: the Obligor consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor, the petition
is not dismissed within 30 days after filing, or an order for relief is entered
in the proceeding;
          (j) a UK Obligor is unable or admits inability to pay its debts as
they fall due or is deemed (other than under Section 123(1)(a) of the Insolvency
Act) where the relevant amount is $1,000,000 or more to or declared to be unable
to pay its debts under applicable law, suspends or threatens to suspend making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness;
          (k) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability of an Obligor to a Pension Plan, Multiemployer Plan or
PBGC, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan;
          (l) the Pensions Regulator issues a Financial Support Direction or a
Contribution Notice to any Obligor unless the aggregate liability of the
Obligors under all Financial Support Directions and Contributions Notices is
less than £1,000,000; or
          (p) a Change of Control occurs.
     11.2. Remedies upon Default. If an Event of Default described in
Section 11.1(i) or (j) occurs with respect to any Borrower, then to the extent
permitted by Applicable Law, all Obligations shall become automatically due and
payable and all Revolver Commitments shall terminate, without any action by
Agent or notice of any kind. In addition, or if any other Event of Default
exists, Agent may in its discretion (and shall upon written direction of
Required Lenders) do any one or more of the following from time to time:
          (a) declare any Obligations immediately due and payable, whereupon
they shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;
          (b) terminate, reduce or condition any Revolver Commitment, or make
any adjustment to the Domestic Borrowing Base or the UK Borrowing Base;
          (c) require Obligors to Cash Collateralize Domestic LC Obligations, UK
LC Obligations, Bank Product Debt and other Obligations that are contingent or
not yet due and payable, and, if Obligors fail promptly to deposit such Cash
Collateral, Agent may (and shall upon the direction of Required Lenders) advance
the required Cash Collateral as Revolver Loans (whether or not an Overadvance
exists or is created thereby, or the conditions in Section 6 are satisfied);
provided, that if Borrowers are required to provide an amount of cash collateral
pursuant to this Section 11.2, such amount (to the extent not applied in
accordance with Section 5.6) shall be returned to Borrowers within three
Business Days after all Events of Default have been cured or waived; and

-79-



--------------------------------------------------------------------------------



 



          (d) exercise any other rights or remedies afforded under any
agreement, by law, at equity or otherwise, including the rights and remedies of
a secured party under the UCC. Such rights and remedies include the rights to
(i) take possession of any Collateral; (ii) require Borrowers to assemble
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent; (iii) subject to the terms of any Lease Agreement or Lease
Waiver, as applicable, enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by a Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.
     11.3. License. For the purpose of enabling Agent, upon the occurrence and
during the continuance of an Event of Default, to exercise the rights and
remedies under Section 11.2 at such time as Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, Borrower hereby
grants to Agent a non-exclusive license (subject to the rights of third parties
and to the extent not prohibited in the case of licensed in Intellectual
Property and (i) in the case of trademarks, to sufficient rights to quality
control and inspection in favor of Borrower to avoid the risk of invalidation of
such trademarks, and (ii) in the case of trade secrets, to an obligation of
Agent to take steps reasonable under the circumstances to keep trade secrets
confidential to avoid the risk of invalidation of such trade secrets) to use,
license or sub-license (without payment of royalty or other compensation to any
Person) any or all Intellectual Property of Borrowers, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
     11.4. Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency)(other
than tax, payroll, trust or employee benefit accounts) at any time held and
other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Person
may have.
     11.5. Remedies Cumulative; No Waiver.
          11.5.1. Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.

-80-



--------------------------------------------------------------------------------



 



          11.5.2. Waivers. No waiver or course of dealing shall be established
by (a) the failure or delay of Agent or any Lender to require strict performance
by Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure by the Obligors to satisfy any conditions precedent; or (c) acceptance
by Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.
SECTION 12. AGENT
     12.1. Appointment, Authority and Duties of Agent.
          12.1.1. Appointment and Authority. Each Lender appoints and designates
Bank of America as Agent hereunder. Agent may, and each Lender authorizes Agent
to, enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Domestic Accounts, Eligible UK
Account, Eligible Domestic Inventory or Eligible UK Inventory, or whether to
impose or release any reserve, which determinations and judgments, if exercised
in good faith, shall exonerate Agent from liability to any Lender or other
Person for any error in judgment.
          12.1.2. Duties. Agent shall not have any duties except those expressly
set forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty on Agent’s part to exercise such right, unless instructed to do so
by Required Lenders in accordance with this Agreement.
          12.1.3. Agent Professionals. Agent may perform its duties through
agents and employees. Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. Agent
shall not be responsible for the negligence or misconduct of any agents,
employees or Agent Professionals selected by it with reasonable care.
          12.1.4. Instructions of Required Lenders. The rights and remedies
conferred upon Agent under the Loan Documents may be exercised without the
necessity of joinder of any other party, unless required by Applicable Law.
Agent may request instructions from Required Lenders with respect to any act
(including the failure to act) in connection with any Loan Documents, and may
seek assurances to its satisfaction from Lenders of their indemnification
obligations under Section 12.6 against all Claims that could be incurred by
Agent in connection with any act. Agent shall be entitled to refrain from any
act until it has received such instructions or assurances, and Agent shall not
incur liability to any Person by

-81-



--------------------------------------------------------------------------------



 



reason of so refraining. Instructions of Required Lenders shall be binding upon
all Lenders, and no Lender shall have any right of action whatsoever against
Agent as a result of Agent acting or refraining from acting in accordance with
the instructions of Required Lenders. Notwithstanding the foregoing,
instructions by and consent of all Lenders shall be required in the
circumstances described in Section 15.1.1, and in no event shall Required
Lenders, without the prior written consent of each Lender, direct Agent to
accelerate and demand payment of Loans held by one Lender without accelerating
and demanding payment of all other Loans, nor to terminate the Revolver
Commitment of one Lender without terminating the Revolver Commitments of all
Lenders. In no event shall Agent be required to take any action that, in its
opinion, is contrary to Applicable Law or any Loan Documents or could subject
any Agent Indemnitee to personal liability.
     12.2. Agreements Regarding Collateral and Field Examination Reports.
          12.2.1. Lien Releases; Care of Collateral. Lenders authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; (d) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of Agent pursuant to the Security Documents; or
(e) with the written consent of the Required Lenders. Lenders hereby authorize
Agent to execute and deliver any instruments, documents and agreements necessary
or desirable to evidence and confirm the release of any Collateral pursuant to
the foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Agent shall have no obligation whatsoever to any Lenders
to assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
          12.2.2. Possession of Collateral. Agent and Lenders appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions.
          12.2.3. Reports. Agent shall promptly forward to each Lender, when
complete, copies of any field audit, examination or appraisal report prepared by
or for Agent with respect to any Obligor or Collateral (“Report”). Each Lender
agrees (a) that neither Bank of America nor Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (b) that the
Reports are not intended to be comprehensive audits or examinations, and that
Agent or any other Person performing any audit or examination will inspect only
specific information regarding Obligations or the Collateral and will rely
significantly upon Borrowers’ books and records as well as upon representations
of Borrowers’ officers and employees; and (c) to keep all Reports confidential
and strictly for such Lender’s internal use, and not to distribute any Report
(or the contents thereof) to any Person (except to such Lender’s Participants,
attorneys and accountants) or use any Report in any manner other than
administration of the Loans and other Obligations. Each Lender agrees to
indemnify and hold harmless Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Report, as well as from any Claims arising as a direct or indirect
result of Agent furnishing a Report to such Lender.
     12.3. Reliance By Agent. Agent shall be entitled to rely, and shall be
fully protected in relying, upon any certification, notice or other
communication (including those by telephone, telex, telegram, telecopy or
e-mail) believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person, and upon the advice and statements of Agent
Professionals.

-82-



--------------------------------------------------------------------------------



 



     12.4. Action Upon Default. Agent shall not be deemed to have knowledge of
any Default or Event of Default unless it has received written notice from a
Lender or Borrower specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default or Event of Default, it shall promptly notify
Agent and the other Lenders thereof in writing. Each Lender agrees that, except
as otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding.
     12.5. Ratable Sharing. If any Lender shall obtain any payment or reduction
of any Obligation, whether through set-off or otherwise, in excess of its share
of such Obligation, determined on a Pro Rata basis or in accordance with
Section 5.6.1, as applicable, such Lender shall forthwith purchase from Agent,
Issuing Bank and the other Lenders such participations in the affected
Obligation as are necessary to cause the purchasing Lender to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
     12.6. Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND
HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT). In
Agent’s discretion, it may reserve for any such Claims made against an Agent
Indemnitee, and may satisfy any judgment, order or settlement relating thereto,
from proceeds of Collateral prior to making any distribution of Collateral
proceeds to Lenders. If Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Agent in settlement or satisfaction of such
proceeding, together with all interest, costs and expenses (including attorneys’
fees) incurred in the defense of same, shall be promptly reimbursed to Agent by
each Lender to the extent of its Pro Rata share.
     12.7. Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents; the execution, validity,
genuineness, effectiveness or enforceability of any Loan Documents; the
genuineness, enforceability, collectibility, value, sufficiency, location or
existence of any Collateral, or the validity, extent, perfection or priority of
any Lien therein; the validity, enforceability or collectibility of any
Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.

-83-



--------------------------------------------------------------------------------



 



     12.8. Successor Agent and Co-Agents.
          12.8.1. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or
(b) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$200,000,000 and in each case (provided no Event of Default exists) is
reasonably acceptable to Borrowers. If no successor agent is appointed prior to
the effective date of the resignation of Agent, then Agent may appoint a
successor agent from among Lenders. Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 15.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.
          12.8.2. Separate Collateral Agent. It is the intent of the parties
that there shall be no violation of any Applicable Law denying or restricting
the right of financial institutions to transact business in any jurisdiction. If
Agent believes that it may be limited in the exercise of any rights or remedies
under the Loan Documents due to any Applicable Law, Agent may appoint an
additional Person who is not so limited, as a separate collateral agent or
co-collateral agent; provided such collateral agent or co-collateral agent is
reasonably acceptable to Borrowers (unless an Event of Default exists). If Agent
so appoints a collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as Agent.
Lenders shall execute and deliver such documents as Agent deems appropriate to
vest any rights or remedies in such agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Agent until
appointment of a new agent.
     12.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in Domestic LC
Obligations and UK LC Obligations hereunder. Each Lender has made such inquiries
concerning the Loan Documents, the Collateral and each Obligor as such Lender
feels necessary. Each Lender further acknowledges and agrees that the other
Lenders and Agent have made no representations or warranties concerning any
Obligor, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Obligations. Each Lender will, independently and
without reliance upon the other Lenders or Agent, and based upon such financial
statements, documents and information as it deems appropriate at the time,
continue to make and rely upon its own credit decisions in making Loans and
participating in Domestic LC Obligations and UK LC Obligations, and in taking or
refraining from any action under any Loan Documents. Except for notices, reports
and other information expressly requested by a Lender, Agent shall have no duty
or responsibility to provide any Lender with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
     12.10. Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and

-84-



--------------------------------------------------------------------------------



 



Required Lenders consented, then, in addition to any other rights and remedies
that any Person may have, Agent may, by notice to such Lender within 10 days
after such event, require such Lender to assign all of its rights and
obligations under the Loan Documents to Eligible Assignee(s) specified by Agent,
pursuant to appropriate Assignment and Acceptance(s) and within 20 days after
Agent’s notice. Agent is irrevocably appointed as attorney-in-fact to execute
any such Assignment and Acceptance if Lender fails to execute same. Such Lender
shall be entitled to receive, in cash, concurrently with such assignment, all
amounts owed to it under the Loan Documents, including all principal, interest
and fees through the date of assignment (but excluding any prepayment charge).
     12.11. Remittance of Payments and Collections.
          12.11.1. Remittances Generally. All payments by any Lender to Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Agent and request for payment is made by Agent by 11:00 a.m.
on a Business Day, payment shall be made by Lender not later than 2:00 p.m. on
such day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
          12.11.2. Failure to Pay. If any Lender fails to pay any amount when
due by it to Agent pursuant to the terms hereof, such amount shall bear interest
from the due date until paid at the rate determined by Agent as customary in the
banking industry for interbank compensation. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Lender to Agent, nor shall
any Defaulting Lender be entitled to interest on any amounts held by Agent
pursuant to Section 4.2.
          12.11.3. Recovery of Payments. If Agent pays any amount to a Lender in
the expectation that a related payment will be received by Agent from an Obligor
and such related payment is not received, then Agent may recover such amount
from each Lender that received it. If Agent determines at any time that an
amount received under any Loan Document must be returned to an Obligor or paid
to any other Person pursuant to Applicable Law or otherwise, then,
notwithstanding any other term of any Loan Document, Agent shall not be required
to distribute such amount to any Lender. If any amounts received and applied by
Agent to any Obligations are later required to be returned by Agent pursuant to
Applicable Law, each Lender shall pay to Agent, on demand, such Lender’s Pro
Rata share of the amounts required to be returned.
     12.12. Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
     12.13. Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.

-85-



--------------------------------------------------------------------------------



 



     12.14. No Third Party Beneficiaries. This Section 12 is an agreement solely
among Lenders and Agent, and shall survive Full Payment of the Obligations. This
Section 12 does not confer any rights or benefits upon Borrowers or any other
Person other than as set forth in Section 12.8. As between Borrowers and Agent,
any action that Agent may take under any Loan Documents or with respect to any
Obligations shall be conclusively presumed to have been authorized and directed
by Lenders.
SECTION 13. COLLECTION ALLOCATION MECHANISM
     13.1. Implementation of CAM.
          13.1.1. CAM Generally. On the CAM Exchange Date, (a) the Revolver
Commitments shall automatically and without further act be terminated as
provided in Section 11 and (b) Lenders shall automatically and without further
act be deemed to have made reciprocal purchases of interests in the Designated
Obligations such that, in lieu of the interest of each Lender in the particular
Designated Obligations that it shall own as of such date and immediately prior
to the CAM Exchange, such Lender shall own an interest equal to such Lender’s
CAM Percentage in each Designated Obligation. Each Lender, each Person acquiring
a participation from any Lender as contemplated by Section 14.1, and each
Borrower hereby consents and agrees to the CAM Exchange. Each Borrower and each
Lender agrees from time to time to execute and deliver to Agent all such
promissory notes and other instruments and documents as Agent shall request to
evidence and confirm the respective interests and obligations of Lenders after
giving effect to the CAM Exchange, and each Lender agrees to surrender any
promissory notes originally received by it hereunder to Agent against delivery
of any promissory notes so executed and delivered; provided that the failure of
any Borrower to execute or deliver or of any Lender to accept any such
promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
          13.1.2. Distributions to Lenders. As a result of the CAM Exchange, on
and after the CAM Exchange Date, each payment received by Agent pursuant to any
Loan Document in respect of the Designated Obligations shall be distributed to
Lenders pro rata in accordance with their respective CAM Percentages (as may be
recalculated pursuant to Section 13.1.3 below).
          13.1.3. Letters of Credit. In the event that after the CAM Exchange,
the aggregate amount of the Designated Obligations shall change as a result of
Issuing Bank’s honoring a request for payment under a Letter of Credit, and such
payment is not reimbursed by Borrowers, then (a) Agent shall recalculate the CAM
Percentage after giving effect to such payment and each Lender’s purchase of its
interest and participation in such Letter of Credit pursuant to Section 2.3.2,
and Lenders shall automatically and without further act have been deemed to have
made reciprocal purchases of interests in the Designated Obligations such that
each Lender shall own an interest equal to such Lender’s recalculated CAM
Percentage and (b) in the event distributions shall have been made in accordance
with the preceding clause (a), Lenders shall make such payments to one another
as shall be necessary in order that the amounts received by them shall be equal
to the amounts they would have received had the payment by Issuing Bank under
the Letter of Credit been made immediately prior to the CAM Exchange. Each such
recalculation shall be binding on each Lender and their successors and assigns
and shall be conclusive absent manifest error.
SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
     14.1. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Borrowers, Agent, Lenders, and their respective
successors and assigns, except that (a) no Borrower shall have the right to
assign its rights or delegate its obligations under any Loan Documents; and
(b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 14.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.

-86-



--------------------------------------------------------------------------------



 



     14.2. Participations.
          14.2.1. Permitted Participants; Effect. Any Lender may, in the
ordinary course of its business and in accordance with Applicable Law, at any
time sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Revolver
Commitment for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agent and the other Lenders or Obligors shall not have any obligation or
liability to any such Participant. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 5.9 unless
Borrowers agree otherwise in writing.
          14.2.2. Voting Rights. Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (i) forgives principal
(other than mandatory prepayments), interest or fees (other than wavier of
default interest), (ii) reduces the stated interest rate or fees payable with
respect to any Loan or Revolver Commitment in which such Participant has an
interest (other than wavier of default interest), (iii) postpones the Commitment
Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Revolver Commitment, or
(iv) releases any Borrower, Guarantor or substantial portion of the Collateral
(except as otherwise permitted herein).
          14.2.3. Benefit of Set-Off. Borrowers agree that each Participant
shall have a right of set-off in respect of its participating interest to the
same extent as if such interest were owing directly to a Lender, and each Lender
shall also retain the right of set-off with respect to any participating
interests sold by it. By exercising any right of set-off, a Participant agrees
to share with Lenders all amounts received through its set-off, in accordance
with Section 12.5 as if such Participant were a Lender.
     14.3. Assignments.
          14.3.1. Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.

-87-



--------------------------------------------------------------------------------



 



          14.3.2. Effect; Effective Date. Upon delivery to Agent of an
assignment notice substantially in the form of Exhibit D and a processing fee of
$3,500 (unless otherwise agreed by Agent in its discretion), the assignment
shall become effective as specified in the notice, if it complies with this
Section 14.3. From such effective date, the Eligible Assignee shall for all
purposes be a Lender under the Loan Documents, and shall have all rights and
obligations of a Lender thereunder (provided that any liability of Borrowers to
such assignee under Section 3.7, 3.8 and 5.9 shall be limited to the amount, if
any, that would have been payable thereunder by Borrowers in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment). Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.
SECTION 15. MISCELLANEOUS
     15.1. Consents, Amendments and Waivers.
          15.1.1. Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of Required Lenders) and each Obligor party to such Loan Document;
provided, however, that
          (a) without the prior written consent of Agent, no modification shall
be effective with respect to any provision in a Loan Document that relates to
any rights, duties or discretion of Agent;
          (b) without the prior written consent of Issuing Bank, no modification
shall be effective with respect to any Domestic LC Obligations, UK LC
Obligations or Section 2.3;
          (c) without the prior written consent of each affected Lender, no
modification shall be effective that would (i) increase the Revolver Commitment
of such Lender; or (ii) reduce the amount of, or waive or delay payment of, any
principal, interest or fees payable to such Lender (other than waiver of default
interest or waiver of any Default or Event of Default); and
          (d) without the prior written consent of all Lenders (except a
Defaulting Lender as provided in Section 4.2), no modification shall be
effective that would (i) extend the Revolver Termination Date; (ii) alter
Sections 5.6 or 15.1.1; (iii) amend the definitions of Domestic Borrowing Base,
UK Borrowing Base (and the defined terms used in such definitions), Pro Rata or
Required Lenders; (iv) increase any advance rate or increase total Revolver
Commitments; (vi) release Collateral with a book value greater than $10,000,000
during any calendar year, except as contemplated by the Loan Documents; or
(vii) release any Obligor from liability for any Obligations, if such Obligor is
Solvent at the time of the release except as permitted by the Loan Documents.
          15.1.2. Limitations. The agreement of Borrowers shall not be necessary
to the effectiveness of any modification of a Loan Document that deals solely
with the rights and duties of Lenders, Agent and/or Issuing Bank as among
themselves. Only the consent of the parties to the Fee Letter or any agreement
relating to a Bank Product shall be required for any modification of such
agreement, and any non-Lender that is party to a Bank Product agreement shall
have no right to participate in any manner in modification, amendment,
supplement, extension or restatement of any other Loan Document. Any waiver or
consent granted by Agent or Lenders hereunder shall be effective only if in
writing and only for the matter specified.

-88-



--------------------------------------------------------------------------------



 



          15.1.3. Payment for Consents. No Borrower will, directly or
indirectly, pay any remuneration or other thing of value, whether by way of
additional interest, fee or otherwise, to any Lender (in its capacity as a
Lender hereunder) as consideration for agreement by such Lender with any
modification of any Loan Documents, unless such remuneration or value is
concurrently paid, on the same terms, on a Pro Rata basis to all Lenders
providing their consent.
          15.1.4. Technical Amendments. Notwithstanding anything to the contrary
contained in Section 15.1, if Agent and Borrowers shall have jointly identified
any error of a technical nature in any provision of the Loan Documents, then
Agent and Borrowers shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.
     15.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. In no
event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee or a Claim solely among the Indemnitees.
     15.3. Notices and Communications.
          15.3.1. Notice Address. Subject to Section 4.1.4, all notices and
other communications by or to a party hereto shall be in writing and shall be
given to any Borrower, at Borrower Agent’s address shown on the signature pages
hereof, and to any other Person at its address shown on the signature pages
hereof (or, in the case of a Person who becomes a Lender after the Closing Date,
at the address shown on its Assignment and Acceptance), or at such other address
as a party may hereafter specify by notice in accordance with this Section 15.3.
Each such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower Agent shall be deemed received by all
Borrowers.
          15.3.2. Electronic Communications; Voice Mail. Electronic mail and
internet websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution and delivery of executed signature pages, matters permitted under
Section 4.1.4 and such other communications as agreed by Agent. Agent and
Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.
          15.3.3. Non-Conforming Communications. Agent and Lenders may rely upon
any notices purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.

-89-



--------------------------------------------------------------------------------



 



     15.4. Performance of Borrowers’ Obligations. Agent may, in its discretion
at any time and from time to time, at Borrowers’ expense, with, unless an Event
of Default is continuing, five days prior notice to Borrower, pay any amount or
do any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section shall be reimbursed to Agent by Borrowers, promptly following demand,
with interest from the date incurred to the date of payment thereof at the
Default Rate applicable to Domestic Base Rate Loans and UK Base Rate Loans. Any
payment made or action taken by Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.
     15.5. Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
     15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
     15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
     15.8. Counterparts. Any Loan Document may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Loan Agreement shall become effective
when Agent has received counterparts bearing the signatures of all parties
hereto. Delivery of a signature page of any Loan Document by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of such agreement.
     15.9. Entire Agreement. Time is of the essence of the Loan Documents. The
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof, and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
     15.10. Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
     15.11. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person;
(ii) Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed

-90-



--------------------------------------------------------------------------------



 



appropriate; and (iii) Borrowers are capable of evaluating and understanding,
and do understand and accept, the terms, risks and conditions of the
transactions contemplated by the Loan Documents; (b) each of Agent, Lenders,
their Affiliates and any arranger is and has been acting solely as a principal
in connection with this credit facility, is not the financial advisor, agent or
fiduciary for Borrowers, any of their Affiliates or any other Person, and has no
obligation with respect to the transactions contemplated by the Loan Documents
except as expressly set forth therein; and (c) Agent, Lenders, their Affiliates
and any arranger may be engaged in a broad range of transactions that involve
interests that differ from Borrowers and their Affiliates, and have no
obligation to disclose any of such interests to Borrowers or their Affiliates.
To the fullest extent permitted by Applicable Law, each Borrower hereby waives
and releases any claims that it may have against Agent, Lenders, their
Affiliates and any arranger with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by a Loan Document.
     15.12. Process Agent. Without prejudice to any other mode of service
allowed under any relevant law, each Borrower (other than a UK Borrower
incorporated in England and Wales):
          (i) irrevocably appoints National Registered Agents, Inc. as its agent
for service of process in relation to any proceedings before the Illinois courts
in connection with any Loan Document; and
          (ii) agrees that failure by an agent for service of process to notify
the relevant Borrower of the process will not invalidate the proceedings
concerned.
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to Agent. Failing this,
Agent may appoint another agent for this purpose.
     15.13. Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below) with the same
degree of care that it uses to protect its confidentiality information, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (provided such Persons are informed of the
confidential nature of the Information and instructed to keep such Information
confidential) involved in the transaction; (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; (c) to the extent required by Applicable
Law or by any subpoena or similar legal process; (d) to any other party hereto;
(e) in connection with any action or proceeding, or other exercise of rights or
remedies, relating to any Loan Documents or Obligations; (f) subject to an
agreement containing provisions substantially the same as this Section, to any
Transferee or, any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than Borrowers.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information describing this credit facility, including the names and
addresses of Borrowers and a general description of Borrowers’ businesses, and
may use Borrowers’ logos, trademarks, product photographs or name in advertising
materials. As used herein, “Information” means all information received from an
Obligor or Subsidiary relating to it or its business or to the Collateral that
is identified as confidential when delivered. Any Person required to maintain
the confidentiality of Information pursuant to this Section shall be deemed to
have complied if it exercises the same degree of care to maintain the
confidentiality of such Information that it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that
(i) Information may include material non-public information concerning an
Obligor or Subsidiary; (ii) it has developed compliance procedures regarding the
use of material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws. This Section 15.13 shall survive Full Payment of the
Obligations.

-91-



--------------------------------------------------------------------------------



 



     15.14. Certifications Regarding Existing Senior Notes. Borrowers certify to
Agent and Lenders that neither the execution or performance of the Loan
Documents nor the incurrence of any Obligations by Borrowers violates the
Existing Senior Notes or Indenture, including Section 4.03 (b)(1) thereof. Agent
may condition Borrowings, Letters of Credit and other credit accommodations
under the Loan Documents from time to time upon Agent’s receipt of evidence that
the Revolver Commitments and Obligations continue to be permitted under the
Indenture at such time.
     15.15. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF ILLINOIS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS).
     15.16. Consent to Forum.
          15.16.1. EACH PARTY HERETO HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
ILLINOIS, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY TO ANY LOAN
DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND
DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER
JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
14.3.1. Nothing herein shall limit the right of Agent or any Lender to bring
proceedings against any Obligor in any other court, nor limit the right of any
party to serve process in any other manner permitted by Applicable Law. Nothing
in this Agreement shall be deemed to preclude enforcement by Agent of any
judgment or order obtained in any forum or jurisdiction.
     15.17. Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral (except as required under the Loan Documents); (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent or any Lender, on any theory of
liability, for special, indirect, consequential, exemplary or punitive damages
(as opposed to direct or actual damages) in any way relating to any Enforcement
Action, Obligations, Loan Documents or transactions relating thereto; and
(g) notice of acceptance hereof. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights following consultation with legal counsel. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

-92-



--------------------------------------------------------------------------------



 



     15.18. Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth.
     15.19. Foreign Obligors. Notwithstanding any other terms of this Agreement
or any other Loan Document, (a) no Obligor that is organized under the laws of a
jurisdiction outside the United States of America (a “Foreign Obligor”) shall be
obligated in respect of any Obligations of any Domestic Obligor and (b) no
assets or Collateral of any such Foreign Obligor shall secure any (nor shall
proceeds thereof be used to make) payment of any Domestic Obligations.
[Remainder of page intentionally left blank; signatures begin on following page]

-93-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed and delivered as of
the date set forth above.

            BORROWERS:

COMMERCIAL VEHICLE GROUP, INC.
      By:   /s/ Chad M. Utrup       Name:   Chad M. Utrup      Title:   Chief
Financial Officer     Address:  
7800 Walton Parkway
New Albany, OH 43054
Attn: Chief Financial Officer
Telecopy: (614) 289-5365        NATIONAL SEATING COMPANY
CVG CS LLC
MONONA CORPORATION
MONONA WIRE CORPORATION
MONONA (MEXICO) HOLDINGS LLC
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
CVG OREGON, LLC
CVS HOLDINGS, INC.
SPRAGUE DEVICES, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG EUROPEAN HOLDINGS, LLC
CVG LOGISTICS, LLC
      By:   /s/ Chad M. Utrup       Name:   Chad M. Utrup      Title:   Chief
Financial Officer   

-94-



--------------------------------------------------------------------------------



 



         

            AGENT AND LENDERS:

BANK OF AMERICA, N.A.,
as Agent and Lender
      By:   /s/ Philip Nomura       Name:   Philip Nomura      Title:   Vice
President     Address:  
135 S. LaSalle 4th Floor
Chicago, IL 60603
Telecopy: (312) 904-7190     

-95-



--------------------------------------------------------------------------------



 



EXHIBIT A
to
Loan and Security Agreement
REVOLVER NOTE

          January [     ], 2009   $                                          
Chicago, Illinois

     COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation, [DOMESTIC BORROWER
2], a                     , and [DOMESTIC BORROWER 3], a                     
(collectively, “Domestic Borrowers”), for value received, hereby unconditionally
promise to pay, on a joint and several basis, to the order of
                                         (“Lender”), the principal sum of
                                         DOLLARS ($                    ), or
such lesser amount as may be advanced by Lender as Domestic Revolver Loans and
owing as Domestic LC Obligations from time to time under the Loan Agreement
described below, together with all accrued and unpaid interest thereon. Terms
are used herein as defined in that certain Loan and Security Agreement dated as
of January [   ], 2009, among COMMERCIAL VEHICLE GROUP, INC., Domestic
Borrowers, UK Borrowers, BANK OF AMERICA, N.A., as agent, and certain other
financial institutions, as such agreement may be amended, restated,
supplemented, modified, renewed or extended from time to time (the “Loan
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
     Principal of and interest on this Note from time to time outstanding shall
be due and payable as provided in the Loan Agreement. This Note is issued
pursuant to and evidences Domestic Revolver Loans and Domestic LC Obligations
under the Loan Agreement, to which reference is made for a statement of the
rights and obligations of Lender and the duties and obligations of Domestic
Borrowers. The Loan Agreement contains provisions for acceleration of the
maturity of this Note upon the happening of certain stated events, and for the
borrowing, prepayment and reborrowing of amounts upon specified terms and
conditions.
     The holder of this Note is hereby authorized by Domestic Borrowers to
record on a schedule annexed to this Note (or on a supplemental schedule) the
amounts owing with respect to Domestic Revolver Loans and Domestic LC
Obligations, and the payment thereof. Failure to make any notation, however,
shall not affect the rights of the holder of this Note or any obligations of
Domestic Borrowers hereunder or under any other Loan Documents.
     Time is of the essence of this Note. Each Domestic Borrower and all
endorsers, sureties and guarantors of this Note hereby severally waive (to the
extent permitted by applicable law) demand, presentment for payment, protest,
notice of protest, notice of intention to accelerate the maturity of this Note,
diligence in collecting, the bringing of any suit against any party, and any
notice of or defense on account of any extensions, renewals, partial payments,
or changes in any manner of or in this Note or in any of its terms, provisions
and covenants, or any releases or substitutions of any security, or any delay,
indulgence or other act of any trustee or any holder hereof, whether before or
after maturity. Subject to the terms, conditions and provisions set forth in the
Loan Agreement, Domestic Borrowers jointly and severally agree to pay, and to
save the holder of this Note harmless against, any liability for the payment of
all costs and expenses (including without limitation reasonable attorneys’ fees)
if this Note is collected by or through an attorney-at-law.
     In no contingency or event whatsoever shall the amount paid or agreed to be
paid to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by Domestic Borrowers or
inadvertently received by the holder of this Note, such excess shall be returned
to Domestic

 



--------------------------------------------------------------------------------



 



Borrowers or credited as a payment of principal, in accordance with the terms,
conditions and provisions of the Loan Agreement. It is the intent hereof that
Domestic Borrowers not pay or contract to pay, and that holder of this Note not
receive or contract to receive, directly or indirectly in any manner whatsoever,
interest in excess of that which may be paid by Domestic Borrowers under
Applicable Law.
     This Note shall be governed by the laws of the State of Illinois, without
giving effect to any conflict of law principles (except for such principles
governing choice of law) (but giving effect to federal laws relating to national
banks).
     IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

            COMMERCIAL VEHICLE GROUP, INC.
      By           Name:           Title:           [DOMESTIC BORROWER 2]
      By           Name:           Title:           [DOMESTIC BORROWER 3]
      By           Name:           Title:        

-2-



--------------------------------------------------------------------------------



 



ANNEX I
Schedule of Payments

                                          Amount                         of    
    Date   Amount   Type       Principal   Unpaid     of   of   of   Interest  
Paid or   Principal   Made Notation   Loan   Loan   Period   Prepaid   Balance  
By

-3-



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Loan and Security Agreement
REVOLVER NOTE

          [                    ] [   ], 2009   £                       Chicago,
Illinois

     [UK BORROWER], a                     , for value received, hereby
unconditionally promises to pay, [on a joint and several basis], to the order of
                                         (“Lender”), the principal sum of
                                         POUNDS STERLING
(£                    ), or such lesser amount as may be advanced by Lender as
UK Revolver Loans and owing as UK LC Obligations from time to time under the
Loan Agreement described below, together with all accrued and unpaid interest
thereon. Terms are used herein as defined in that certain Loan and Security
Agreement dated as of January [   ], 2009, among COMMERCIAL VEHICLE GROUP, INC.,
Domestic Borrowers, UK Borrowers, BANK OF AMERICA, N.A., as agent, and certain
other financial institutions, as such agreement may be amended, restated,
supplemented, modified, renewed or extended from time to time (the “Loan
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.
     Principal of and interest on this Note from time to time outstanding shall
be due and payable as provided in the Loan Agreement. This Note is issued
pursuant to and evidences UK Revolver Loans and UK LC Obligations under the Loan
Agreement, to which reference is made for a statement of the rights and
obligations of Lender and the duties and obligations of the UK Borrowers. The
Loan Agreement contains provisions for acceleration of the maturity of this Note
upon the happening of certain stated events, and for the borrowing, prepayment
and reborrowing of amounts upon specified terms and conditions.
     The holder of this Note is hereby authorized by the UK Borrowers to record
on a schedule annexed to this Note (or on a supplemental schedule) the amounts
owing with respect to UK Revolver Loans and UK LC Obligations, and the payment
thereof. Failure to make any notation, however, shall not affect the rights of
the holder of this Note or any obligations of the UK Borrowers hereunder or
under any other Loan Documents.
     Time is of the essence of this Note. The UK Borrowers and all endorsers,
sureties and guarantors of this Note hereby severally waive (to the extent
permitted by applicable law) demand, presentment for payment, protest, notice of
protest, notice of intention to accelerate the maturity of this Note, diligence
in collecting, the bringing of any suit against any party, and any notice of or
defense on account of any extensions, renewals, partial payments, or changes in
any manner of or in this Note or in any of its terms, provisions and covenants,
or any releases or substitutions of any security, or any delay, indulgence or
other act of any trustee or any holder hereof, whether before or after maturity.
Subject to the terms, conditions and provisions set forth in the Loan Agreement,
the UK Borrowers jointly and severally agrees to pay, and to hold the holder of
this Note harmless against, any liability for the payment of all costs and
expenses (including without limitation reasonable legal counsels’ fees) if this
Note is collected by or through legal counsel.
     In no contingency or event whatsoever shall the amount paid or agreed to be
paid to the holder of this Note for the use, forbearance or detention of money
advanced hereunder exceed the highest lawful rate permitted under Applicable
Law. If any such excess amount is inadvertently paid by the UK Borrower or
inadvertently received by the holder of this Note, such excess shall be returned
to the UK Borrower or credited as a payment of principal, in accordance with the
terms, conditions and provisions

-4-



--------------------------------------------------------------------------------



 



of the Loan Agreement. It is the intent hereof that the UK Borrower not pay or
contract to pay, and that holder of this Note not receive or contract to
receive, directly or indirectly in any manner whatsoever, interest in excess of
that which may be paid by the UK Borrower under Applicable Law.
     This Note shall be governed by the laws of the State of Illinois, without
giving effect to any conflict of law principles (except for such principles
governing choice of law) (but giving effect to federal laws relating to national
banks).
     IN WITNESS WHEREOF, this Revolver Note is executed as of the date set forth
above.

            [UK BORROWER]
      By           Name:           Title:        

-5-



--------------------------------------------------------------------------------



 



ANNEX I
Schedule of Payments

                                          Amount                         of    
    Date   Amount   Type       Principal   Unpaid     of   of   of   Interest  
Paid or   Principal   Made Notation   Loan   Loan   Period   Prepaid   Balance  
By

-6-



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE
     Reference is made to that certain Loan and Security Agreement dated as of
January [   ], 2009, as amended, restated, supplemented or otherwise modified
from time to time (the “Loan Agreement”), among COMMERCIAL VEHICLE GROUP, INC.,
each other Domestic Borrower and each UK Borrower (collectively, “Borrowers”),
BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”) and the Lenders.
Capitalized terms used herein not otherwise defined herein shall have the
meanings given to them in the Loan Agreement.
                                              (“Assignor”) and     
                                                          (“Assignee”) agree as
follows:
     1. Assignor hereby assigns to Assignee and Assignee hereby purchases and
assumes from Assignor (a) a principal amount of $                     of
Assignor’s outstanding [Domestic][UK] Revolver Loans and $                    
of Assignor’s participations in [Domestic][UK] LC Obligations, and (b) the
amount of $                     of Assignor’s [Domestic][UK] Revolver Commitment
(which represents     % of the total [Domestic][UK] Revolver Commitments)(the
foregoing items being, collectively, the “Assigned Interest”), together with an
interest in the Loan Documents corresponding to the Assigned Interest. This
Agreement shall be effective as of the date (“Effective Date”) indicated in the
corresponding Assignment Notice delivered to Agent, provided such Assignment
Notice is executed by Assignor, Assignee, Agent and Borrower Agent, if
applicable. From and after the Effective Date, Assignee hereby expressly
assumes, and undertakes to perform, all of Assignor’s obligations in respect of
the Assigned Interest, and all principal, interest, fees and other amounts which
would otherwise be payable to or for Assignor’s account in respect of the
Assigned Interest shall be payable to or for Assignee’s account, to the extent
such amounts accrue on or after the Effective Date.
     2. Assignor (a) represents that as of the date hereof, prior to giving
effect to this assignment, its [Domestic][UK] Revolver Commitment is
$                    , the outstanding balance of its [Domestic][UK] Revolver
Loans and participations in [Domestic][UK] LC Obligations is
$                    ; (b) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement or any other instrument or document furnished pursuant thereto, other
than that Assignor is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; and (c) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of Borrowers or the performance by
Borrowers of their obligations under the Loan Documents. [Assignor is attaching
the Note[s] held by it and requests that Agent exchange such Note[s] for new
Notes payable to Assignee [and Assignor].]
     3. Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received
copies of the Loan Agreement and such other Loan Documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Acceptance; (c) agrees that it shall, independently and
without reliance upon Assignor and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the

 



--------------------------------------------------------------------------------



 



terms thereof, together with such powers as are incidental thereto; (f) agrees
that it will observe and perform all obligations that are required to be
performed by it as a “Lender” under the Loan Documents; and (g) represents and
warrants that the assignment evidenced hereby will not result in a non-exempt
“prohibited transaction” under Section 406 of ERISA.
     4. This Agreement shall be governed by the laws of the State of Illinois.
If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of this Agreement shall remain in full force and effect.
     5. Each notice or other communication hereunder shall be in writing, shall
be sent by messenger, by telecopy or facsimile transmission, or by first-class
mail, shall be deemed given when sent and shall be sent as follows:

  (a)   If to Assignee, to the following address (or to such other address as
Assignee may designate from time to time):

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

  (b)   If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time):

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     Payments hereunder shall be made by wire transfer of immediately available
[Dollars][Pounds Sterling][Euro] as follows:
     If to Assignee, to the following account (or to such other account as
Assignee may designate from time to time):

                       
 
                         
 
  ABA No.        
 
     
 
   
 
                       
 
  Account No.        
 
     
 
   
 
  Reference:        
 
     
 
   

     If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time):

                         
 
                       
 
  ABA No.        
 
     
 
   
 
                       
 
  Account No.        
 
     
 
   
 
  Reference:        
 
     
 
   

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
                    .

                              (“Assignee”)    
 
           
 
  By        
 
     
 
Title:    
 
                          (“Assignor”)    
 
           
 
  By        
 
     
 
   
 
      Title:    

-3-



--------------------------------------------------------------------------------



 



EXHIBIT D
to
Loan and Security Agreement
ASSIGNMENT NOTICE
     Reference is made to (1) the Loan and Security Agreement dated as of
January [   ], 2009, as amended, restated, supplemented or otherwise modified
from time to time (the “Loan Agreement”), among COMMERCIAL VEHICLE GROUP, INC.,
each other Domestic Borrower, each UK Borrower, (collectively, “Borrowers”),
BANK OF AMERICA, N.A., as agent (“Agent”) for the financial institutions from
time to time party to the Loan Agreement (“Lenders”), and the Lenders; and
(2) the Assignment and Acceptance dated as of                     , 20   
(“Assignment Agreement”), between                                         
(“Assignor”) and                                          (“Assignee”).
Capitalized terms are used herein as defined in the Loan Agreement.
     Assignor hereby notifies Borrowers and Agent of Assignor’s intent to assign
to Assignee pursuant to the Assignment Agreement (a) a principal amount of
$                     of Assignor’s outstanding [Domestic][UK] Revolver Loans
and $                     of Assignor’s participations in [Domestic][UK] LC
Obligations, and (b) the amount of $                     of Assignor’s
[Domestic][UK] Revolver Commitment (which represents    % of the total
[Domestic][UK] Revolver Commitments) (the foregoing items being, collectively,
the “Assigned Interest”), together with an interest in the Loan Documents
corresponding to the Assigned Interest. This Agreement shall be effective as of
the date (“Effective Date”) indicated below, provided this Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable.
Pursuant to the Assignment Agreement, Assignee has expressly assumed all of
Assignor’s obligations under the Loan Agreement to the extent of the Assigned
Interest, as of the Effective Date.
     For purposes of the Loan Agreement, Agent shall deem Assignor’s
[Domestic][UK] Revolver Commitment to be reduced by $                    , and
Assignee’s [Domestic][UK] Revolver Commitment to be increased by
$                    .
     The address of Assignee to which notices and information are to be sent
under the terms of the Loan Agreement is:

         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     The address of Assignee to which payments are to be sent under the terms of
the Loan Agreement is shown in the Assignment and Acceptance.
     This Notice is being delivered to Borrowers and Agent pursuant to
Section 14.3 of the Loan Agreement. Please acknowledge your acceptance of this
Notice by executing and returning to Assignee and Assignor a copy of this
Notice.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Assignment Notice is executed as of
                    .

                              (“Assignee”)    
 
           
 
  By        
 
     
 
Title:    
 
                            (“Assignor”)    
 
           
 
  By        
 
     
 
Title:    

ACKNOWLEDGED AND AGREED,
AS OF THE DATE SET FORTH ABOVE:
BORROWER AGENT:*

                 
 
       
By
       
 
 
 
Title:    

 
* No signature required if Assignee is a Lender, U.S.-based Affiliate of a
Lender or Approved Fund, or if an Event of Default exists.
BANK OF AMERICA, N.A.,
as Agent

         
By
       
 
 
 
Title:    

-5-



--------------------------------------------------------------------------------



 



EXHIBIT E
to
Loan and Security Agreement
BORROWING BASE CERTIFICATE
(See Attached)

-6-



--------------------------------------------------------------------------------



 



EXHIBIT F
to
Loan and Security Agreement
COMPLIANCE CERTIFICATE
                     ___, 20___
     The undersigned does hereby certify that he is the Chief Financial Officer
of COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation (the “Company”), and
that in such capacity, is authorized to execute and deliver this compliance
certificate (this “Certificate”), in the name of and on behalf of the Company.
This Certificate is being delivered pursuant to Section 10.1.2(c) of the Loan
and Security Agreement, dated as of January [___], 2009 (the “Loan Agreement”),
among the Company, each Domestic Borrower party thereto, each UK Borrower party
thereto, the financial institutions party thereto as Lenders and BANK OF
AMERICA, N.A., as agent for the Lenders. Capitalized terms used but not herein
defined have the meanings given to such terms in the Loan Agreement.
     THE UNDERSIGNED DOES FURTHER CERTIFY THAT as of the date of hereof:

  (i)   No Default or Event of Default exists;     (ii)   The representations
and warranties contained in the Loan Agreement or in the other Loan Documents
are true and correct in all material respects with the same effect as though
such representations and warranties were made on and as of the date hereof,
except to the extent that any relate to an earlier specified date, in which
case, such representations shall be true and correct in all material respects as
of the date made;     (iii)   Set forth on the Annex 1 attached hereto are the
calculations required to establish compliance with the provisions of Section
10.3 of the Loan Agreement, as applicable, and the Borrowers are in fact in
compliance with Section 10.3 of the Loan Agreement; and     (iv)   Set forth on
the Annex 1 attached hereto are the calculations of the average Domestic
Availability, for the purpose of establishing any Margin Reduction, as
applicable.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate in the
name of and on behalf of the Company as of the date first set forth above.

                  COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:   Chief Financial Officer    





--------------------------------------------------------------------------------



 



ANNEX 1
to
Compliance Certificate
(Financial Covenant Calculations)

-9-



--------------------------------------------------------------------------------



 



EXHIBIT G
to
Loan and Security Agreement
NOTICE OF BORROWING
                     ___, 20___
Bank of America, N.A.
as Administrative Agent for the Lenders party
to the Loan and Security Agreement referred to below
20975 Swenson Drive
Suite 200
Waukesha, WI 53186
Attention: Credit Services Representative
Ladies and Gentlemen:
     The undersigned, COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation
(the “Company”), refers to that certain Loan and Security Agreement, dated as of
January [___], 2009 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), the terms defined
therein being used herein as therein defined, among the Company, each other
Domestic Borrower party thereto, each UK Borrower party thereto, the financial
institutions from time to time party thereto as Lenders and BANK OF AMERICA,
N.A., as agent for the Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 4.1.1. of the Loan Agreement, that the undersigned hereby
requests one or more Borrowings under the Loan Agreement, and the schedule
attached hereto (the “Borrowing Schedule”) sets forth the information relating
to each such Borrowing (collectively the “Proposed Borrowing”), as required by
Section 4.1.1. of the Loan Agreement.
     The undersigned hereby specifies that the Proposed Borrowing will consist
of Loans as indicated in the Borrowing Schedule.
     The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:
     (i) no Default or Event of Default has occurred and is continuing; and
     (iii) all representations and warranties of each Obligor contained in the
Loan Agreement and the other Loan Documents (as applicable) are true and correct
in all material respects on the date of, and upon giving effect to, the Proposed
Borrowing, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.
[Signature on Following Page]





--------------------------------------------------------------------------------



 



                       Very truly yours,    
 
                COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[Signature Page for Notice of Borrowing]





--------------------------------------------------------------------------------



 



SCHEDULE
to
Notice of Borrowing
 
BORROWING SCHEDULE
Proposed Borrowing:

              Business Day           Interest Period of       Aggregate   if
Loans are Proposed   Type of   Amount   LIBOR Borrowing   Loans   of Loans  
Loans
 
  Domestic Base Rate Loans       30 Days
 
           
 
  UK Base Rate Loans       60 Days
 
           
 
  LIBOR Loans       90 Days
 
           
                    , 200___
 

      [Indicate one of above]   $                             [Indicate one of
above]

-12-



--------------------------------------------------------------------------------



 



EXHIBIT H
to
Loan and Security Agreement
NOTICE OF CONVERSION/CONTINUATION
                     ___, 20___
Bank of America, N.A.,
as Administrative Agent for the Lenders party
to the Loan and Security Agreement referred to below
20975 Swenson Drive
Suite 200
Waukesha, WI 53186
Attention: Credit Services Representative
     Re:     Notice of Conversion/Continuation
Ladies and Gentlemen:
     The undersigned, COMMERCIAL VEHICLE GROUP, INC., a Delaware corporation
(the “Company”), refers to the Loan and Security Agreement, dated as of January
[ ], 2009 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement,” the
terms defined therein being used herein as therein defined), among the Company,
each other Domestic Borrower party thereto, each UK Borrower party thereto, the
financial institutions from time to time party thereto as Lenders and BANK OF
AMERICA, N.A., as the agent for the Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 3.1.2(b) of the Loan Agreement, that the
undersigned hereby requests one or more continuations or conversions of Loans
and in that connection therewith has set forth on Annex 1 hereto the information
required pursuant to such Section 3.1.2(b) of the Loan Agreement relating to
each such continuation or conversion.

                  Very truly yours,    
 
                COMMERCIAL VEHICLE GROUP, INC.    
 
           
 
  By:        
 
           
 
           Name:    
 
           Title:    

-13-



--------------------------------------------------------------------------------



 



ANNEX 1
to
Notice of Conversion/Continuation
 
     COMMERCIAL VEHICLE GROUP, INC. requests or has requested by telephone or
facsimile notice a:
(Check One)
          [   ] conversion
          [   ] continuation
of a
(Check One)
          [   ] LIBOR Loan
          [   ] Domestic Base Rate Loan
          [   ] UK Base Rate Loan
to a LIBOR Loan
in the amount of $___ for an Interest Period, if applicable, of
(Check One)
          Interest Period
          [   ] 30 Days
          [   ] 60 Days
          [   ] 90 Days
The proposed conversion/continuation is to be made on the ___ day of
                    , 20___.

-14-



--------------------------------------------------------------------------------



 



EXHIBIT I
BORROWER JOINDER AGREEMENT
     This Borrower Joinder Agreement, dated as of                      ___,
20___(as amended, restated, supplemented or otherwise modified from time to
time, this “Agreement”), is between [UK Borrower], a                      (the
“Additional Borrower”), and BANK OF AMERICA, N.A., as agent (the “Agent”) for
the Lenders under the Loan Agreement (each as defined below). Capitalized terms
used herein and not defined herein have the respective meanings assigned to such
terms in the Loan Agreement (as defined below).
RECITALS:
     (1) This Joinder Agreement is entered into pursuant to Section 6.2(b) of
that certain Loan and Security Agreement dated as of January [___], 2009, as
amended, restated, supplemented or otherwise modified from time to time (the
“Loan Agreement” the terms defined therein being used herein as therein
defined), among COMMERCIAL VEHICLE GROUP, INC. (the “Company”), each other
Domestic Borrower, each UK Borrower, (collectively, “Borrowers”), BANK OF
AMERICA, N.A., as agent (“Agent”) for the financial institutions from time to
time party to the Loan Agreement (the “Lenders”) and the Lenders.
     (2) The Additional Borrower is a direct or indirect wholly-owned Subsidiary
of the Company, and the Company and the Additional Borrower desire that the
Additional Borrower become a party to the Credit Agreement as a UK Borrower
thereunder. This Agreement is one of the Loan Documents referred to in the Loan
Agreement.
     (3) It is a condition precedent under Section 6.2 of the Loan Agreement
that the Additional Borrower execute and deliver this Agreement prior to the
date on which any Loan may be made to it under the Loan Agreement.
     (4) The Additional Borrower will obtain benefits from the Loan Agreement
and, accordingly, desires to enter into this Agreement in order to satisfy the
condition described in the preceding paragraph and to induce Lenders to make
Loans to it under the Loan Agreement.
AGREEMENT:
     NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Borrower, the receipt and sufficiency of which are
hereby acknowledged, the Additional Borrower covenants and agrees with Agent and
each other Lender as follows:
     1. Agreement. The Additional Borrower hereby acknowledges, agrees and
confirms that, by its execution of this Agreement, it shall become a party to
the Loan Agreement and the other Loan Documents and shall be fully bound by, and
subject to, all of the covenants, terms, obligations (including, without
limitation, all payment obligations) and conditions of the Loan Agreement and
the other Loan Documents applicable to a UK Borrower as though originally party
thereto as a UK Borrower, and the Additional Borrower shall be deemed a “UK
Borrower” for all purposes of the Loan Agreement from and after the date hereof.
By its signature below, each of the Borrowers, Lenders and Agent hereby agrees
and consents to the Additional Borrower becoming bound by, and subject to, the
terms and conditions of the Loan Agreement as provided herein, and agrees and
acknowledges that the Additional Borrower shall





--------------------------------------------------------------------------------



 



be afforded the benefits of the Loan Agreement, in accordance with the terms and
conditions thereof as provided herein, in each case as fully and the same as if
the Additional Borrower was originally party thereto as a UK Borrower. The
Additional Borrower acknowledges and confirms that it has received a copy of the
Loan Agreement, the other Loan Documents and all exhibits thereto and has
reviewed and understands all of the terms and provisions thereof.
     2. Effect of this Agreement. Except as expressly provided in this
Agreement, the Loan Agreement shall remain in full force and effect, without
modification or amendment. This Agreement shall be binding upon, and shall inure
to the benefit of, the successors and assigns of each of the parties hereto and
the holders from time to time of the Notes.
     3. Representations and Warranties. The Additional Borrower, as of the date
hereof, hereby:
          (a) makes to Lenders each of the representations and warranties
contained in Article 9 of the Loan Agreement applicable to a Borrower; and
          (b) represents and warrants that (i) all of the conditions precedent
as set forth in Section 6.2 of the Loan Agreement have been satisfied or waived,
and (ii) no event has occurred and no condition exists that, upon the execution
and delivery of this Agreement, would constitute a Default or an Event of
Default.
     4. Successors and Assigns; Entire Agreement. This Agreement is binding upon
and shall inure to the benefit of the parties to this Agreement and their
respective successors and assigns. This Agreement, the Loan Agreement and the
Loan Documents set forth the entire agreement and understanding between the
parties as to the subject matter hereof and merges and supersedes all prior
discussions, agreements and understandings of any and every nature among them.
     5. Headings and Counterparts. The descriptive headings of this Agreement
are for convenience or reference only and do not constitute a part of this
Agreement. This Agreement may be executed in counterparts, each of which shall
be deemed an original and all of which taken together shall constitute one and
the same instrument.
     6. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.
     7. Governing Law. This Agreement and the rights of the parties hereunder
shall be construed and interpreted in accordance with the laws of the State of
Illinois, without application of the rules regarding conflicts of laws.
     8. THE ADDITIONAL BORROWER AND AGENT, ON BEHALF OF EACH LENDER, HEREBY
IRREVOCABLY WAIVE ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
[Remainder of page intentionally left blank]

-16-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Additional Borrower and Agent have executed this
Agreement as of the date first written above.

            ADDITIONAL BORROWER:
      By:         Name:         Title:           AGENT:

BANK OF AMERICA, N.A., as
Agent for the Lenders
      By:         Name:         Title:        

-17-



--------------------------------------------------------------------------------



 



AGREED AND CONSENTED TO BY:
BORROWERS:
[                                        ]

                By:       Name:       Title:        

[BORROWERS]

                By:       Name:       Title:      

-18-



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
REVOLVER COMMITMENTS OF LENDERS

                  Lender   Domestic Revolver Commitment   UK Revolver Commitment
Bank of America, N.A.
  $ 47,500,000.00     $ 0  





--------------------------------------------------------------------------------



 



SCHEDULE 7.1
COMMERCIAL TORT CLAIMS
None.





--------------------------------------------------------------------------------



 



SCHEDULE 7.4
MORTGAGES

1.   Deed of Trust executed in favor of Bank of America, N.A. by National
Seating Company covering real property located at 200 National Drive, Vonore,
Monroe County, TN 37885.

2.   Mortgage executed in favor of Bank of America, N.A. by Monona Wire
Corporation on real property located at 301 West Spruce Street, Clayton County,
IA 52159.

3.   Deed of Trust executed in favor of Bank of America, N.A. by Trim Systems
Operating Corp. covering real property located at 320 Newbern Road, Dublin,
Pulaski County, VA 24084.

4.   Deed of Trust executed in favor of Bank of America, N.A. by Mayflower
Vehicle Systems, LLC covering real property located at 629 Battleground Avenue,
Kings Mountain, Cleveland County, NC 28086.

5.   Mortgage executed in favor of Bank of America, N.A. by Trim Systems
Operating Corp. on real property located at 75 Chamber Drive, Chillicothe, Ross
County, OH 45601.

6.   Mortgage executed in favor of Bank of America, N.A. by Mayflower Vehicle
Systems, LLC on real property located at 55 North Garfield Street, Norwalk,
Huron County, OH 44857.

7.   Mortgage executed in favor of Bank of America, N.A. by Mayflower Vehicle
Systems, LLC on real property located at 60851 State Route 7, Shadyside, Belmont
County, OH 43947.





--------------------------------------------------------------------------------



 



SCHEDULE 8.5
DEPOSIT ACCOUNTS

                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
US Bank N.A.
  Checking (Main Account)     2779  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Investment Sweep)     0360  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Main Account)     2191  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     6475  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
Citizens Bank of Blount County
  Checking (Petty Cash)     1837  
330 East Broadway
           
Maryville, TN 37802-9730
           
 
           
US Bank N.A.
  Checking (Main Account)     6654  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     9081  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
Comerica Bank
  Checking (Petty Cash)     5628  
MC 9403
           
101 North Main, Suite 200
           
Ann Arbor, MI 48104
           
 
           
US Bank N.A.
  Checking (Main Account)     8449  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     7812  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
LaSalle Bank
  Checking (Sweep Account)     3502  
135 South LaSalle Street
           
Chicago, IL 60603
           
 
           





--------------------------------------------------------------------------------



 



                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
LaSalle Bank
  Checking     3502  
135 South LaSalle Street
           
Chicago, IL 60603
           
 
           
Bank of America, N.A.
  Checking     5042  
P.O. Box 25118
           
Tampa, FL 33622-5118
           
 
           
Bank of America, N.A.
  Checking (Petty Cash)     8675  
P.O. Box 25118
           
Tampa, FL 33622-5118
           
 
           
Bank of America, N.A.
  Checking (Petty Cash)     4338  
P.O. Box 25118
           
Tampa, FL 33622-5118
           
 
           
Columbia Credit Union
  Checking (Petty Cash)     7474  
P.O. Box 324
           
Vancouver, WA 98666
           
 
           
Branch Banking & Trust
  Checking (Petty Cash)     7765  
Company of Virginia
           
189 Broad Street
           
P.O. Box 1166
           
Dublin, VA 24084
           
 
           
US Bank N.A.
  Checking (Main Account)     4544  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     7549  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Workers Comp)     3883  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Main Account)     2897  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     7952  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Main Account)     6316  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     9057  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           





--------------------------------------------------------------------------------



 



                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
US Bank N.A.
  Checking (Main Account)     4528  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     7275  
800 Nicollet Mall
           
BC-MN-H03Q
Minneapolis, MN 55402-7020
           
 
           
Fifth Third Bank
  Checking (Petty Cash)     3230  
126 E. 4th Street
           
Michigan City, IN 46360
           
 
           
US Bank N.A.
  Checking (Main Account)     4882  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Controlled Disbursement)     7697  
800 Nicollet Mall
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Workers Comp)     3875  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
National City Bank
  Checking (Manual Checks)     9431  
9 East Main Street
           
Norwalk, OH 44857
           
 
           
National City Bank
  Checking (Petty Cash)     9458  
9 East Main Street
           
Norwalk, OH 44857
           
 
           
Huntington Bank
  Checking (Hourly Payroll)     7629  
4105 Central Avenue
           
Shadyside, OH 43947
           
 
           
Huntington Bank
  Checking (Petty Cash)     7616  
4105 Central Avenue
           
Shadyside, OH 43947
           
 
           
Wachovia Bank, N.A.
  Checking (Petty Cash)     4595  
P.O. Box 563966
           
Charlotte, NC 28256-3966
           
 
           
US Bank N.A.
  Checking     4635  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
US Bank N.A.
  Checking (Manual Payroll)     2889  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
Fifth Third Bank
  Checking (Petty Cash)     9875  
155 W. Main St.
           
New Albany, OH 43054
           





--------------------------------------------------------------------------------



 



                      Last 4 Digits of Account Depository Bank   Type of Account
  Number
US Bank N.A.
  Checking     2554  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           
 
           
Bank of America, N.A.
  Blocked Account     8576  
135 S. LaSalle, 4th Floor
           
Chicago, IL 60603
           
 
           
Bank of America, N.A.
  Operating Account     8589  
135 S. LaSalle, 4th Floor
           
Chicago, IL 60603
           
 
           
US Bank N.A.
  Checking (Workers Comp)     8387  
800 Nicollet Mall
           
BC-MN-H03Q
           
Minneapolis, MN 55402-7020
           





--------------------------------------------------------------------------------



 



SCHEDULE 8.6.1
LOCATIONS OF COLLATERAL

                 
1.
  7800 Walton Parkway     2.     310 Dietz Avenue
 
  New Albany, OH 43054           Dekalb, IL 60115
 
               
3.
  4721 North Eugene Avenue     4.     200 North Locust Street
 
  Douglas, AZ 85607           Edgewood, IA 52042
 
               
5.
  1585 Beverly Court, Suite 112     6.     2845 Armentrout Drive
 
  Aurora, IL 60504           Concord, NC 28025
 
               
7.
  2901 Zion Church Road     8.     1140 NW 3rd Avenue
 
  Concord, NC 28025           Canby, OR 97013
 
               
9.
  527 West US Highway 20     10.     900 Highway 212
 
  Michigan City, IN 46360           Michigan City, IN 46360
 
               
11.
  28800 Beck Road     12.     200 National Drive
 
  Wixom, MI 48393           Vonore, TN 37885
 
               
13.
  8649 South 212th Street     14.     607 Bond Street
 
  Kent, WA 98031           Statesville, NC 28677
 
               
15.
  613 Bond Street     16.     1257 Roberson Springs Road
 
  Statesville, NC 28677           Loudon, TN 37774
 
               
17.
  97 Tom Pope Road     18.     116 Industry Road
 
  Pikeville, TN 37367           Tellico Plains, TN 37385
 
               
19.
  301 West Spruce Street     20.     75 Chamber Drive
 
  Monona, IA 52159           Chillicothe, OH 45601
 
               
21.
  320 Newbern Road     22.     2227 Salisbury Highway
 
  Dublin, VA 24084           Statesville, NC 28677
 
               
23.
  401 East Alexander Avenue     24.     6211 Northeast Campus Drive
 
  Tacoma, WA 98421           Vancouver, WA 98661
 
               
25.
  2300 Northeast 65th Avenue     26.     112 Town Center Drive
 
  Vancouver, WA 98661           Dublin, VA 24084
 
               
27.
  379 Central Drive     28.     6710 McEwan Road
 
  Concord, NC 28025           Lake Oswego, OR 97035
 
               
29.
  8005 Southwest Hunziker Street     30.     629 South Battleground Avenue
 
  Tigard, OR 97223           Kings Mountain, NC 28086
 
               
31.
  55 North Garfield Street     32.     60581 State Route 7
 
  Norwalk, OH 44857           Shadyside, OH 43947
 
               
33.
  206 Republic Street     34.     71 North West Street
 
  Norwalk, OH 44857           Norwalk, OH 44857

 



--------------------------------------------------------------------------------



 



                 
35.
  17th Street     36.     470 East High Street
 
  Bellaire, OH 43906           London, OH 43140
 
               
37.
  240 Raleigh Street     38.     Calle 18 Avenida 10, # 180-5
 
  Chatham, ON N7M 5L3           Agua Prieta, Sonora, Mexico
 
               
39.
  Carretera Tepa-Arandas #115     40.     199 Wilshire Avenue Southwest
 
  Capilla de Guadelupe, Jalisco, Mexico           Concord, NC 28025
 
               
41.
  Calle del Rio Avenida del Rio Sonora     42.     3330 Ridgeway Drive, Unit 5
 
  Block VIII and IX of Parque Industrial El Rio           Mississauga, ON L5L
5Z9
 
  Agua Prieta, Sonora, Mexico            

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.4
NAMES AND CAPITAL STRUCTURE

1.   The corporate names, jurisdictions of incorporation, authorized and issued
Equity Interests and record holders of such Equity Interests of each Obligor are
as follows:

                              Number and                 Class of Issued        
    Number and   and             Class of   Outstanding   Holder of Equity
Interest     Jurisdiction of   Authorized   Equity   and Number of Obligor  
Organization   Equity Interests   Interests   Shares/Units Helds
Commercial Vehicle Group, Inc.
  Delaware   Common Stock:
30,000,000 shares

Preferred Stock:
5,000,000 shares   Common Stock: 21,536,814 shares (as of 9/30/08)   The Common
Stock of Commercial Vehicle Group, Inc. is listed on the NASDAQ under the ticker
symbol “CVGI”. As such, Commercial Vehicle Group, Inc. is required to make
periodic disclosures in filings with the Securities and Exchange Commission
regarding ownership of its Common Stock.
 
               
National Seating
Company
  Delaware   Common Stock: 2,000,000 shares

Series A Preferred Stock: 100,000 shares

“Blank Check” Preferred Stock:
2,700,000 shares   Common Stock: 1,705,888.803 shares   Commercial Vehicle
Group, Inc. - 1,705,838.803 shares of Common Stock

Joseph Hess — 10 shares of Common Stock

Jo Ann Hess — 10 shares of Common Stock
 
 
              Linda Williams — 30 shares of Common Stock
 
               
CVG CS LLC
  Delaware   n/a   n/a   National Seating Company — 100% of the Membership
Interests
 
               
MONONA CORPORATION
  Delaware   Common Stock — 100 shares   Common Stock — 100 shares   Commercial
Vehicle Group, Inc. — 100 shares of Common Stock
 
               
Monona Wire
Corporation
  Iowa   Class A Common Stock — 1 share   Class A Common Stock — 1 share  
MONONA CORPORATION — 1 share of Class A Common Stock
 
               
Monona (Mexico)
Holdings LLC
  Illinois   n/a   n/a   Monona Wire Corporation — 100% of the Membership
Interests

 



--------------------------------------------------------------------------------



 



                              Number and                 Class of Issued        
    Number and   and             Class of   Outstanding   Holder of Equity
Interest     Jurisdiction of   Authorized   Equity   and Number of Obligor  
Organization   Equity Interests   Interests   Shares/Units Helds
Trim Systems, Inc.
  Delaware   Class A-1 Common Stock: 400,000 shares

Class A-2 Common Stock: 150,000 shares

  Class A-1 Common Stock: 1,000 shares   Commercial Vehicle Group, Inc. — 1,000
shares of Class A-1 Common Stock
 
      Class B Common Stock: 450,000 shares

       
 
      Class C Common Stock: 100,000 shares        
 
               
Trim Systems Operating Corp.
  Delaware   Common Stock: 1,000
shares   Common Stock: 1,000
shares   Trim Systems, Inc. — 1,000 shares of Common Stock
 
               
CABARRUS PLASTICS, INC.
  North Carolina   Common Stock:
100,000 shares   Common Stock: 1,000
shares   Trim Systems, Inc. — 1,000 shares of Common Stock
 
               
CVG Oregon, LLC
  Delaware   n/a   n/a   Trim Systems Operating Corp. — 100% of the Membership
Interests
 
               
CVS Holdings, Inc.
  Delaware   Common Stock:
125,000 shares   Common Stock:
124,908 shares   Commercial Vehicle Group, Inc. — 124,908 shares of Common Stock
 
               
Sprague Devices, Inc.
  Delaware   Common Stock —
1,000 shares   Common Stock —
1,000 shares   CVS Holdings, Inc. - 1,000 shares of Common Stock
 
               
Mayflower Vehicle Systems, LLC
  Delaware   n/a   n/a   Commercial Vehicle Group, Inc. — 100% of the Membership
Interests
 
               
CVG Management
Corporation
  Delaware   Common Stock — 100 shares   Common Stock — 100 shares   Commercial
Vehicle Group, Inc. — 100 shares of Common Stock
 
               
CVG European
Holdings, LLC
  Delaware   n/a   n/a   Commercial Vehicle Group, Inc. — 100% of the Membership
Interests
 
               
CVG Logistics, LLC
  Delaware   n/a   n/a   Commercial Vehicle Group, Inc. — 100% of the Membership
Interests

 



--------------------------------------------------------------------------------



 



2.   All agreements binding on holders of Equity Interests of Obligors with
respect to such interests are as follows:

  (a)   Registration Agreement by and among Bostrom Holding, Inc. and certain of
its stockholders, dated as of October 5, 2000.     (b)   Change in Control &
Non-Competition Agreement by and between Commercial Vehicle Group, Inc., its
subsidiaries, successors and assigns and Mervin Dunn, dated as of April 5, 2006.
    (c)   Change in Control & Non-Competition Agreement by and between
Commercial Vehicle Group, Inc., its subsidiaries, successors and assigns and
Gerald L. Armstrong, dated as of April 5, 2006.     (d)   Change in Control &
Non-Competition Agreement by and between Commercial Vehicle Group, Inc., its
subsidiaries, successors and assigns and Chad M. Utrup, dated as of April 5,
2006.     (e)   Change in Control & Non-Competition Agreement by and between
Commercial Vehicle Group, Inc., its subsidiaries, successors and assigns and
James F. Williams, dated as of April 5, 2006.     (f)   Change in Control &
Non-Competition Agreement by and between Commercial Vehicle Group, Inc., its
subsidiaries, successors and assigns and William Gordon Boyd, dated as of
May 22, 2007.     (g)   Change in Control & Non-Competition Agreement by and
between Commercial Vehicle Group, Inc., its subsidiaries, successors and assigns
and Kevin L. Frailey, dated as of May 22, 2007.

3.   All outstanding purchase options, warrants, subscription rights, agreements
to issue or sell, or convertible interests relating to Equity Interests of any
Obligor are as follows:

  (a)   Options and other rights relating to the equity of Commercial Vehicle
Group, Inc. granted under the Bostrom Holding, Inc. 2004 Stock Option Plan,
adopted May 20, 2004.     (b)   Commercial Vehicle Group, Inc. Second Amended
and Restated Equity Incentive Plan, adopted May 22, 2007.     (c)   Certificate
of Incorporation of National Seating Company.

4.   Within the five years preceding the Closing Date, Obligors have consummated
the following transactions:

  (a)   On December 4, 2007, CVG CS LLC acquired substantially all of the assets
of Short Bark Industries, LLC.

 



--------------------------------------------------------------------------------



 



  (b)   On October 31, 2007, CVG Oregon LLC acquired the heavy-gauge
thermoforming and injection molding assets of the Fabrication Division of Gage
Industries, Inc.     (c)   On February 7, 2005, CVG Acquisition LLC (Mayflower
Vehicle Systems, LLC) acquired substantially all of the assets of Mayflower
Vehicle Systems, Inc.     (d)   On September 15, 2004, Trim Systems, L.L.C. and
Tempress, Inc. merged up and into Trim Systems Operating Corp. with Trim Systems
Operating Corp. as the surviving entity.     (e)   On August 2, 2004, Trim
Merger Co., a wholly-owned subsidiary of Commercial Vehicle Group, Inc., merged
into Trim Systems, Inc. with Trim Systems, Inc. as the surviving entity.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.11
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
1. Inbound licenses:

              Licensor   Description of License   Term of License   Royalties
Payable
VEC Technology, LLC
  Limited, exclusive, non-transferable, royalty free, right and license to use
the the VEC IP solely in connection with the production of parts or components
for heavy duty trucks   Continuously until written termination sent to Licensor,
unless the VEC Cell Sales Agreement is terminated   None

2.   Copyrights:

                  Registration   Registration     Title   Number   Date   Owner
TRIM SYSTEMS NEW CONCEPT INTERIOR STYLE A
  TXu1143606   09/25/2002   Trim Systems Operating Corp.
 
           
TRIM SYSTEMS NEW CONCEPT INTERIOR STYLE B
  TXu1143605   09/25/2002   Trim Systems Operating Corp.
 
           
TRIM SYSTEMS REFRESH INTERIOR STYLE B
  TXu1143604   09/25/2002   Trim Systems Operating Corp.
 
           
TRIM SYSTEMS REFRESH INTERIOR STYLE A
  TXu1143603   09/25/2002   Trim Systems Operating Corp.

3.   Patents:

COMMERCIAL VEHICLE SYSTEMS, INC.

                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
BALL JOINT STRUCTURE
  USA   4552480
11/12/1985       06/626236
06/29/1984   EXPIRED   Commercial Vehicle Systems, Inc.
 
                       
ROTATABLE MIRROR ASSEMBLY
  USA   5566029
10/15/1996       07/792460
11/15/1991   EXPIRED   Commercial Vehicle Systems, Inc.
 
                       
MAGNETIC SPRING ALIGNMENT AND HANDLING SYSTEM
  Australia   200147783
10/15/2001       200147783
03/22/2001   IN FORCE   Commercial Vehicle Systems, Inc.
 
                       
BRAKE FAILURE DETECTION METHOD AND APPARATUS
  Australia   200136719
08/20/2001       200136719
02/07/2001   IN FORCE   Commercial Vehicle Systems, Inc.
 
                       
SYNCHRONIZATION SYSTEM FOR MOTORS
  Australia   20023986
07/31/2000       200023986
12/29/1999   IN FORCE   Commercial Vehicle Systems, Inc.
 
                       
SYNCHRONIZATION SYSTEM FOR MOTORS
  Canada   2358317
09/23/2008       2358317
12/29/1999   IN FORCE   Commercial Vehicle Systems, Inc.

 



--------------------------------------------------------------------------------



 



CVG MANAGEMENT CORPORATION

                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
 
  USA           11/757073
06/01/2007   PENDING   CVG Management
Corporation
 
                       
 
  USA           12/055070
03/25/2008   PENDING   CVG Management
Corporation
 
                       
 
  USA           12/235842
09/23/2008   PENDING   CVG Management
Corporation
 
                       
 
  USA           29/324/908
09/23/2008   PENDING   CVG Management
Corporation

NATIONAL SEATING COMPANY

                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
TRUCK SEAT HEIGHT
POSITIONING SYSTEM
  USA       20030038221
02/27/2003   10/156854
05/30/2002       National Seating Co. Inc.
 
                       
VEHICLE SEATING SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  USA   7152839
12/26/2006       11/079699
03/14/2005   IN FORCE   National Seating Co. Inc.
 
                       
VEHICLE SEATING SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  USA   6866236
03/15/2005       10/369357
02/18/2003   IN FORCE   National Seating Co.
 
                       
SPRING BIASED
ROTARY AIR VALVE
  USA   5983940
11/16/1999       09/159036
09/23/1998   IN FORCE   National Seating Co.
 
                       
BASE ASSEMBLY FOR USE WITH A SUSPENSION SYSTEM OF A VEHICLE SEAT
  USA   5542638
08/06/1996       08/259475
06/14/1994   IN FORCE   National Seating Co.
 
                       
SYSTEM AND METHOD
FOR REMOTELY
MONITORING MOVEMENT
OF INDIVIDUALS
  USA   6696957
02/24/2004       10/156254
05/28/2002   IN FORCE   National Seating
Company
 
                       
FRAME ASSEMBLY FOR A VEHICLE SEAT
  USA   5501509
03/26/1996       08/235429
04/29/1994   EXPIRED   National Seating Co.
 
                       
PNEUMATIC SPRING FOR A VEHICLE SEAT
  USA   5234203
08/10/1993       07/793602
11/18/1991   EXPIRED   National Seating Co.
 
                       
SPRING SEAT AND AIR
PUMP
  USA   4954051
09/04/1990       07/282515
01/12/1989   EXPIRED   National Seating Co.
 
                       
AIR SPRING SEAT AND AIR PUMP
  USA   4809944
03/07/1989       07/103934
10/02/1987   EXPIRED   National Seating Co.
 
                       
VEHICLE SEATING SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  Canada       2515781
09/02/2004   2515781
02/19/2003       National Seating Company Inc.
 
                       
VEHICLE SEATING SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  China       1751203
03/22/2006   801009811
02/19/2003       National Seating Company Inc.
 
                       
VEHICLE SEATING SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  EPO   1597510
10/31/2007       716067
02/19/2003   IN FORCE   National Seating Company Inc.
 
                       
VEHICLE SEATING
SYSTEM WITH
IMPROVED VIBRATION
ISOLATION
  Mexico           PA/a/2005/008723
02/19/2003       National Seating Company Inc.
 
                       

 



--------------------------------------------------------------------------------



 



                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
SPRING BIASED
ROTARY AIR VALVE
  Canada   2250644
07/25/2006       2250644
10/14/1998   IN FORCE   National Seating Company Inc.
 
                       
SPRING BIASED
ROTARY AIR VALVE
  Germany   69824809
08/18/2005       69824809
10/16/1998   IN FORCE   National Seating Company Inc.
 
                       
SPRING BIASED
ROTARY AIR VALVE
  EPO   913606
6/30/2004       08203484.5 10/16/1998   IN FORCE   National Seating Company Inc.
 
                       
SPRING BIASED
ROTARY AIR VALVE
  Mexico   211458
11/19/2002       088703
10/20/1998   IN FORCE   National Seating Company Inc.
 
                       
SPRING BIASED
ROTARY AIR VALVE
  UK   913060
06/30/2004       0203484.5 10/16/1998   IN FORCE   National Seating Company Inc.

SPRAGUE DEVICES, INC.

                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
WINDSHIELD WIPER ASSEMBLY AND METHOD OF FORMING THE SAME
  USA   7389562
06/24/2008   20040244134
12/09/2004   10/771894
02/04/2004   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR NOZZLE AND METHOD FOR CLEANING VEHICLE LENSES
  USA   6554210
04/29/2003       09/804681
03/12/2001   IN FORCE   Sprague Devices, Inc.
 
                       
MAGNETIC SPRING
ALIGNMENT AND
HANDLING SYSTEM
  USA   6378187
04/30/2003       09/540005
03/30/2000   IN FORCE   Sprague Devices, Inc.
 
                       
TRACTION ENHANCING
DEPLOYMENT SYSTEM
  USA   6206299
03/27/2001       09/293276
04/16/1999   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  USA   6199773
03/13/2001       09/451257
11/29/1999   IN FORCE   Sprague Devices, Inc.
 
                       
IMMINENT ICING
CONDITION
ENUNCIATOR
  USA   6166657
12/26/2000       09/110769
07/06/1998   IN FORCE   Sprague Devices, Inc.
 
                       
SYNCHRONIZATION
SYSTEM FOR MOTORS
  USA   6147466
11/14/2000       09/223114
12/30/1998   IN FORCE   Sprague Devices, Inc.
 
                       
VEHICLE LIGHTING CONTROL SYSTEM
  USA   6456195
09/24/2002       09/141652
08/28/1998   IN FORCE   Sprague Devices, Inc.
 
                       
IMMINENT ICING
CONDITION
ENUNCIATOR
  USA   5796344
08/18/1998       08/596451
02/02/1996   IN FORCE   Sprague Devices, Inc.
 
                       
AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES
  USA   5657929
08/19/1997       08/583343
01/05/1996   IN FORCE   Sprague Devices, Inc.
 
                       
DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  USA   5637927
06/10/1997       08/628272
04/05/1996   IN FORCE   Sprague Devices, Inc.  
WINDSHIELD WIPER
ASSEMBLY WITH ARM
HEAD RETAINING
MEANS
  USA   5634235
06/03/1997       08/685449
07/19/1996   IN FORCE   Sprague Devices, Inc.
 
                       
WINDSHIELD WASHER
CONTROL SYSTEM
  USA   5551232
09/03/1996       08/347969
12/01/1994   IN FORCE   Sprague Devices, Inc.

 



--------------------------------------------------------------------------------



 



                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  USA   5427012
06/27/1995       08/201788
02/25/1994   IN FORCE   Sprague Devices, Inc.
 
                       
DIRECTION CONTROL
MEANS FOR VEHICLE
CLIMATE CONTROL
MEANS
  USA   5281049
01/25/1994       07/868471
04/14/1992   IN FORCE   Sprague Devices, Inc.
 
                       
HEATER AND AIR
CONDITIONING
CONTROL SYSTEM
  USA   4880031
11/14/1989       07/186918
04/27/1988   EXPIRED   Sprague Devices, Inc.
 
                       
RECIPROCATING
PISTON FLUID
POWERED MOTOR
  USA   4708053
11/24/1987       06/797506
11/13/1985   EXPIRED   Sprague Devices, Inc.
 
                       
RECIPROCATING
PISTON FLUID
POWERED MOTOR
  USA   4632013
12/30/1986       06/623080
06/21/1984   EXPIRED   Sprague Devices, Inc.
 
                       
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Canada   2143408
11/30/2004       2143408
02/24/1995   IN FORCE   Sprague Devices, Inc.
 
                       
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Canada   2164030
02/13/2007       2164030
11/29/1995   IN FORCE   Sprague Devices, Inc.
 
                       
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  UK   2286859
10/08/1997       19953559
02/22/1995   IN FORCE   Sprague Devices, Inc.
 
                       
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  UK   2295536
08/05/1998       199524521
11/30/1995   IN FORCE   Sprague Devices, Inc.
 
                       
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Mexico   9501086
02/09/2007       19951086
02/23/1995   IN FORCE   Sprague Devices, Inc.
 
                       
ELECTRONICALLY
CONTROLLED FLUID
POWERED MOTOR
  Mexico   193187
08/30/1999       955012
11/30/1995   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Austria   404292
08/15/2008       941322
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Canada       2374300
12/21/2000   2374300
06/08/2000       Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Germany   60039872
09/25/2008       60039872
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  EPO   1377383
08/08/2007       709828
03/12/2002   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  EPO   1187682
08/12/2008       941322
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  UK   1187682
08/12/2008       941322
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Japan   532511
11/05/2003       502988
06/08/2000   IN FORCE   Sprague Devices, Inc.
 
                       
FLUID AND AIR
NOZZLE FOR
HEADLIGHT CLEANING
  Mexico   PA012599
07/14/2003       PA012599
12/06/2001   IN FORCE   Sprague Devices, Inc.
 
                       
WINDSHIELD WIPER
ASSEMBLY AND METHOD
OF FORMING THE SAME
  Canada       2515071
08/19/2004   2515071
02/04/2004       Sprague Devices, Inc.

 



--------------------------------------------------------------------------------



 



                                  Patent No.   Pub. No./   Applic. No./        
Title   Country   Issue Date   Pub. Date   Filing Date   Status   Owner
WINDSHIELD WIPER
ASSEMBLY AND METHOD
OF FORMING THE SAME
  EPO       1597119
11/23/2005   708144
02/04/2004       Sprague Devices, Inc.
 
                       
 
  Mexico           PA/a/2005/008279
02/04/2004       Sprague Devices, Inc.
 
                       
DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  Canada   2180861
10/02/2001       2180861
07/09/1996   IN FORCE   Sprague Devices, Inc.
 
                       
DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  UK   2311875
02/10/1999       199616124
08/01/1996   IN FORCE   Sprague Devices, Inc.
 
                       
DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  UK   2318429
02/10/1999       199725176
08/01/1996   IN FORCE   Sprague Devices, Inc.
 
                       
DEVICE FOR SWITCHING CONTROL OF VEHICLE ACCESSORIES BETWEEN VEHICLE CONTROL
STATIONS
  Mexico   197436
7/11/2000       971415
02/25/1997   IN FORCE   Sprague Devices, Inc.
 
                       
AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES
  Canada   2227199
04/11/2006       2227199
07/29/1996   IN FORCE   Sprague Devices, Inc.
 
                       
AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES
  Denmark   848650
02/09/2004       1996926185
07/29/1996   IN FORCE   Sprague Devices, Inc.
 
                       
AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES
  Spain   2205050
05/01/2004       1996916185
07/29/1996   IN FORCE   Sprague Devices, Inc.
 
                       
AIR-LIQUID SYSTEM FOR CLEANING VEHICLE HEADLIGHT LENS AND SIMILAR SURFACES
  Mexico   208101
06/13/2002       1998766
01/27/1998   IN FORCE   Sprague Devices, Inc.

4.   Trademarks:

COMMERCIAL VEHICLE GROUP, INC.

                              Application                     Ser. No. /  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
USA
      77/573007
09/18/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
USA
      77/351408
12/13/2007       PENDING   Commercial Vehicle Group, Inc.

 



--------------------------------------------------------------------------------



 



                              Application                     Ser. No. /  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
USA
  MOTO MIRROR   75/274146
04/14/1997   2171097
07/07/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
USA
  MOTO MIRROR PLUS


(MOTO LOGO) [c48621c4862101.gif]
  75/225022
01/13/1997   2185420
09/01/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
USA
  CVG COMMERCIAL VEHICLE GROUP


(CVG LOGO) [c48621c4862102.gif]
  78/380087
03/08/2004   3108626
06/27/2006   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
International
Register
  CVG COMMERCIAL VEHICLE Group


(CVG LOGO) [c48621c4862103.gif]
      868556
08/09/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  CVG Commercial Vehicle Group & Design   676042
09/08/2004   885997
06/16/2005   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  CVG Commercial Vehicle Group & Design   676040
09/08/2004   885480
06/14/2005   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
      676041
09/08/2004       PENDING   Commercial Vehicle Group, Inc.
 
                   
Mexico
  CVG Commercial Vehicle Group & Design   676043
09/08/2004   885809
06/15/2005   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Australia
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
05/31/2006   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Benelux
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
China
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Germany
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2007   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Japan
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2004   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Poland
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2007   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Sweden
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
09/08/2007   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
UK
  CVG Commercial Vehicle Group & Design   868556
09/08/2004   868556
06/21/2006   REGISTERED   Commercial Vehicle Group, Inc.

 



--------------------------------------------------------------------------------



 



                              Application                     Ser. No. /  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
Australia
      1243977
[Date not available]       PENDING   Commercial Vehicle Group, Inc.
 
                   
Canada
      1386479
03/07/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
Mexico
      938920
06/05/2008       PENDING   Commercial Vehicle Group, Inc.
 
                   
Australia
  Moto Mirror & Design   731907
04/09/1997   731907
10/22/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Canada
  Moto Mirror & Design   0841627
04/30/1997   496171
06/16/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Mexico
  Moto Mirror & Design   291918
04/10/1997   614348
06/21/1999   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
USA
  Moto Mirror Plus & Design


(MOTO LOGO) [c48621c4862112.gif]
  75/225022
01/13/1997   2185420
09/01/1998   REGISTERED   Commercial Vehicle Group, Inc.
 
                   
Sweden
  Moto Mirror & Design   199703525
04/10/1997   333447
10/15/1999   REGISTERED   Commercial Vehicle Group, Inc.

MAYFLOWER VEHICLE SYSTEMS, LLC

                              Application Ser.   Registration No. /        
Jurisdiction   Mark   No. / Filing Date   Registration Date   Status   Record
Owner
USA
  MAYFLOWER   78/114104
03/11/2002   2797473
12/23/2003   REGISTERED   Mayflower Vehicle Systems, LLC
 
                   
USA
  MAYFLOWER DESIGN


(MAYFLOWER DESIGN LOGO) [c48621c4862104.gif]
  78/159133
08/29/2002   2781928
11/11/2003   REGISTERED   Mayflower Vehicle Systems, LLC

 



--------------------------------------------------------------------------------



 



MONONA WIRE CORPORATION

                              Application                     Ser. No./  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
USA
  MWC


(MWC LOGO) [c48621c4862105.gif]
  76/170439
11/22/2000   2644034
10/29/2002   REGISTERED   Monona Wire Corporation

NATIONAL SEATING COMPANY

                      Jurisdiction   Mark   Application Ser.   Registration No.
/   Status   Record Owner         No. / Filing Date   Registration Date        
USA
  EASY AIRE

(EASY AIRE LOGO) [c48621c4862106.gif]
  73/687292
10/01/1987   1509176
10/18/1988   REGISTERED   National Seating Company
USA
  CUSH-N-AIRE   73/510052
11/23/1984   1340589
06/11/1985   REGISTERED   National Seating Company                      
USA
  CHUGGER SNUBBER   72/379153
12/21/1970   0933827
05/16/1972   REGISTERED   National Seating Company

 



--------------------------------------------------------------------------------



 



SPRAGUE DEVICES, INC.

                              Application                     Ser. No. / Filing
  Registration No. /         Jurisdiction   Mark   Date   Registration Date  
Status   Record Owner
USA
  AIR PUSH   71/499442   0442654   REGISTERED   Sprague Devices, Inc.
 
  (AIR PUSH LOGO) [c48621c4862107.gif]   04/01/1946   05/10/1949        
 
                   
USA
  AIR-PUSH   72/315270   0876384   REGISTERED   Sprague Devices, Inc.
 
      12/26/1968   09/09/1969        
 
                   
USA
  SPRAGUE DEVICES   74/165295   1727180   REGISTERED   Sprague Devices, Inc.
 
      05/10/1991   10/27/1992        
 
                   
USA
  M3 CLUTCH   74/528750   1911257   REGISTERED   Sprague Devices, Inc.
 
      05/24/1994   08/15/1995        
 
                   
USA
  ROADWATCH   75/093148   2159429   REGISTERED   Sprague Devices, Inc.
 
      04/23/1996   05/19/1998        
 
                   
USA
  SPRA-KLEER   75/633885   2323981   REGISTERED   Sprague Devices, Inc.
 
      02/04/1999   02/29/2000        
 
                   
USA
  ROADWATCH   78/060174   2664644   REGISTERED   Sprague Devices, Inc.
 
  (LOGO) [c48621c4862108.gif]   04/24/2001   12/17/2002        
 
                   
USA
  CLEARVIEW   78/034718   2774082   REGISTERED   Sprague Devices, Inc.
 
      11/10/2000   10/14/2003        
 
                   
USA
  KEYFREE   78/199096   2788931   REGISTERED   Sprague Devices, Inc.
 
      12/31/2002   12/02/2003        
 
                   
USA
  CAMERAWASH   78/250480   2890577   REGISTERED   Sprague Devices, Inc.
 
      05/15/2003   09/28/2004        
 
                   
USA
  ROADWATCH 3   78/250521   2908310   REGISTERED   Sprague Devices, Inc.
 
      05/15/2003   12/07/2004        
 
                   
USA
  ROADWATCH SS   78/974111   3268437   REGISTERED   Sprague Devices, Inc.
 
  ROADWATCH SAFETY   09/14/2006   07/24/2007        
 
  SYSTEM                
 
  (LOGO) [c48621c4862109.gif]                
 
                   
USA
  LIGHTWASH   75/878069   2595106   REGISTERED   Sprague Devices, Inc.
 
      12/21/1999   07/16/2002        
 
                   
Canada
  AIR PUSH   0419184   TMA239182   REGISTERED   Sprague Devices, Inc.
 
      12/21/1977   01/18/1980        
 
                   
Mexico
  AIR PUSH   24971   148448   REGISTERED   Sprague Devices, Inc.
 
      11/08/1968   11/08/1968        

 



--------------------------------------------------------------------------------



 



                              Application                     Ser. No. / Filing
  Registration No. /         Jurisdiction   Mark   Date   Registration Date  
Status   Record Owner
Australia
  SPRAGUE & Design   314132   B 314132   REGISTERED   Sprague Devices, Inc.
 
  (LOGO) [c48621c4862110.gif]   12/19/1977   12/19/1977        
 
                   
Canada
  SPRAGUE & Design   0419183   TMA240302   REGISTERED   Sprague Devices, Inc.
 
  (LOGO) [c48621c4862111.gif]   12/21/1977   03/07/1980        
 
                   
Mexico
  SPRAGUE & Design   24970   147923   REGISTERED   Sprague Devices, Inc.
 
      11/08/1968   11/08/1968        

TRIM SYSTEMS OPERATING CORP.

                              Application Ser.                     No./  
Registration No. /         Jurisdiction   Mark   Filing Date   Registration Date
  Status   Record Owner
Canada
  OC3 & design   0836270   504261   REGISTERED   Tempress, Inc.1
 
      02/11/1997   11/18/1998        
 
                   
Canada
  THE HAPPY OZONE   0836272   495502   REGISTERED   Tempress, Inc.
 
  MOLECULE AND DESIGN   02/11/1997   05/29/1998        
 
                   
Canada
  T-TRIM   0824711   504116   REGISTERED   Tempress, Inc.
 
      09/30/1996   11/16/1998        
 
                   
Canada
  T-TRIM   0824707   489645   REGISTERED   Tempress, Inc.
 
      09/30/1996   02/10/1998        
 
                   
Canada
  VCR   0828758   520283   REGISTERED   Tempress, Inc.
 
      11/13/1996   12/06/1999        

 

1   Tempress, Inc. merged into Trim Systems Operating Corp., surviving as Trim
Systems Operating Corp., on September 15, 2004.

 



--------------------------------------------------------------------------------



 



5.   Trade names:

COMMERCIAL VEHICLE GROUP, INC.

          Trade Name   Goods   Owner
BOOT SAVER
  Rubber and plastics hose and belting   Commercial Vehicle Group Inc.
 
       
CVG
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
FISH-ON
  Automotive stampings   Commercial Vehicle Group Inc.
 
       
MAYFLOWER VEHICLE SYSTEMS
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
MOTO MIRROR
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
MWC
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
O3
  Electric housewares and fans   Commercial Vehicle Group Inc.
 
       
O3 THE HAPPY OZONE MOLECULE
  Sporting and athletic goods   Commercial Vehicle Group Inc.
 
       
ROADWATCH
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
T-RIM
  Automotive stampings   Commercial Vehicle Group Inc.
 
       
TACKLE HATCH
  Apparel and accessories   Commercial Vehicle Group Inc.
 
       
CLEARVIEW
  Motor vehicle parts and accessories   Commercial Vehicle Group Inc.
 
       
KEYFREE
  Communications equipment   Commercial Vehicle Group Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.14
ENVIRONMENTAL MATTERS
All facts, events and conditions set forth in the following environmental
reports, provided to Lenders, are hereby incorporated by reference for purposes
of this Schedule 9.1.14:

1.   Environmental Review of Seven Facilities of Mayflower Vehicle Systems,
Inc., prepared by ENVIRON International Corp. for Kirkland & Ellis LLP on behalf
of Hidden Creek Industries, Inc., dated November 2004.   2.   Environmental
Review of Four Facilities of the Commercial Vehicle Group, prepared by ENVIRON
International Corp. for Kirkland & Ellis LLP on behalf of Hidden Creek
Industries, Inc., dated December 2004.   3.   Publicly available environmental
databases indicate that Borrower paid a $29,610 civil penalty in 2007 for
failure to renew their Title V Air Permit on time.   4.   Publicly available
environmental databases identify potentially outstanding OSHA violations at
Borrower’s Norwalk, Ohio facility first issued in March 2007. Database results
indicate a $2,125 penalty, which has been contested by Borrower, relating to a
workplace fatality. The Norwalk facility also received OSHA notices of violation
in June 2006, all of which are reported to be completed.   5.   Publicly
available environmental databases identify OSHA notices of violation issued to
Borrower’s Shadyside, Ohio facility in January 2007, with actual penalty amounts
of $2,125 and $1,700, all of which were abated. In addition, the Shadyside
facility received OSHA notices of violation in October 2005 that resulted in
actual penalty of $2,250, which has also been completed.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.16
LITIGATION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.18
PENSION PLAN DISCLOSURES

1.   KAB Seating Limited participates in a pension scheme called the KAB Pension
Scheme (the “Scheme”). The Scheme has a defined benefits section that was closed
to future accrual on April 6, 2006.   2.   On certain actuarial bases, the
Scheme is understood to have been and to be currently underfunded. As of
December 31, 2007, on a FASB 158 basis, the Scheme was underfunded by
approximately $11,427,000. Total assets as of December 31, 2007 were $35,649,000
and total liabilities were $47,067,000.

 



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.20
LABOR CONTRACTS
Obligors are party to or bound by the following collective bargaining
agreements:

1.   Collective bargaining agreement by and between Commercial Vehicle Group,
Inc. and International Union, United Automobile, Aerospace and Agricultural
Workers of America U.A.W. Local 1379, covering the period May 1, 2006 to
April 30, 2010.   2.   Collective bargaining agreement by and between Commercial
Vehicle Group, Inc. and United Steel, Paper and Forestry, Rubber, Manufacturing,
Energy, Allied Industrial and Service Workers International Union, AFL-CIO-CLC
Local 9419, covering the period May 1, 2008 to February 28, 2011.   3.  
Collective bargaining agreement by and between CVG CS S. de R.L. de C.V. and
CROC (Confederation Revolucionaria de Obreros Campesinos or Revolutionary
Confederation of Workers and Peasants) Sindicato de Trabajadores En Oficios
Varios de Tepatitlan De Morelos, Jalisco, covering the period October 2008 to
September 2009.   4.   Collective bargaining agreement by and between KAB
Seating Limited and UNITE, covering the period April 2008 to March 2009.   5.  
Collective bargaining agreement by and between MWC de Mexico S. de R.L. de C.V.
and CTM (Asociacion Sindical de Obreros y Obreras en empresas maquiladoras,
armadoras y fabricantes de Agua Prieta), covering the period January 1, 2008 to
December 31, 2008.   6.   Collective bargaining agreement by and between
C.I.E.B. Kahovec, s. r. o. and Basic organization OS KOVO of the company
C.I.E.B. Kahovec, s. r. o., represented by Mr Jaromír Šebetka, covering the
period January 1, 2008 to December 31, 2008.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2.1
EXISTING DEBT
1. Capital leases:

              Description of     Borrower or   Property subject to    
Subsidiary Lessee   Capital Lease   Term
CABARRUS PLASTICS, INC.
  Mitsubishi 1450 ton
Plastic Injection
Molding Machine   8/20/04 - 8/20/09
 
       
C.I.E.B. Kahovec, spol. s.r.o. (“CIEB”)
  Skoda — auto   9/01/06 - 8/30/09
 
       
CIEB
  Skoda — auto   9/01/06 - 8/30/09
 
       
CIEB
  NDN 10000 KOMFORT EXTRA   7/01/06 - 6/30/11

2. Intercompany Loans

              Intercompany borrower   Intercompany lender   Amount
Outstanding    
PEKM Kabeltechnik s.r.o.
  CVG Management Corporation   $ 2,366,058  
PEKM Kabeltechnik s.r.o.
  CVG Czech I   € 1,024,931.50  
PEKM Kabeltechnik s.r.o.
  C.I.E.B. Kahovec spol. s.r.o.   $ 544,560  
KAB Seating Limited
  JMH Limited (Dormant)   £ 1,732,231  
KAB Seating Limited
  BB Seating Limited (Dormant)   £ 206,875  
KAB Seating Limited
  Bostrom International Limited   £ 8,314,600  
Bostrom Limited
  Bostrom International Limited   £ 5,265,815  
Bostrom Limited
  KAB Seating Limited   £ 2,766,392  
Commercial Vehicle Systems Limited
  KAB Seating Limited   £ 23,498,423  
Commercial Vehicle Systems Limited
  Bostrom Limited   £ 4,491,232  
Bostrom Limited
  KAB Seating, Pty (Australia)   £ 157,550  
Commercial Vehicle Systems Limited
  CVS Holdings Limited   £ 26,612,820  
Bostrom Specialist Engineering Limited (Dormant)
  KAB Seating Limited   £ 123,050  

 



--------------------------------------------------------------------------------



 



              Intercompany borrower   Intercompany lender   Amount Outstanding
Bostrom Specialist Engineering Limited (Dormant)
  Bostrom Limited   £ 878,926  
Bostrom Specialist Engineering Limited (Dormant)
  KAB Seating Limited   £ 5,750  
Bostrom Specialist Engineering Limited (Dormant)
  Bostrom Limited   £ 1,383,075  
KAB Seating Limited
  Corvus Suspension Products Limited (Dormant)   £ 50,201  
Corvus Suspension Products Limited (Dormant)
  Bostrom Limited   £ 776,381  
KAB Seating Limited
  KAB Components Limited (Dormant)   £ 52,327  
KAB Components Limited (Dormant)
  Bostrom Limited   £ 2,311,595  
Bostrom Specialist Engineering Limited (Dormant)
  KAB Seating Limited   £ 82,800  
Bostrom Limited
  Bostrom Specialist Engineering Limited (Dormant)   £ 464,452  
KAB Tooling Limited (Dormant)
  KAB Seating Limited   £ 717  
KAB Tooling Limited (Dormant)
  Bostrom Limited   £ 118,882  
KAB Pressing Limited (Dormant)
  KAB Seating Limited   £ 3,414,961  
KAB Pressing Limited (Dormant)
  Bostrom Limited   £ 4,016,511  
KAB Seating Limited
  Bostrom Specialist Engineering Limited (Dormant)   £ 2,731  
KAB Seating Limited
  KAB Pressing Limited (Dormant)   £ 1,344,469  
KAB Pressing Limited (Dormant)
  Bostrom Limited   £ 887,591  
KAB Seating Limited
  KAB Pressing Limited (Dormant)   £ 74,298  
Kab Seating, L.L.C. (Dormant)
  Bostrom Limited   £ 641  
KAB Seating Limited
  Commercial Vehicle Group, Inc.   £ 9,582,495  
Commercial Vehicle Group, Inc.
  Bostrom Limited   £ 6,287,736  
Commercial Vehicle Group, Inc.
  Commercial Vehicle Systems Limited   £ 3,021,951  
CVG Vehicle Components (Shanghai) Co. Ltd. (China)
  CVG International Holdings, Inc. (Barbados)   $ 901,735  

 



--------------------------------------------------------------------------------



 



3. Letters of Credit:

                  Applicant   Beneficiary   LC Provider   LC Number   Expiry
Commercial Vehicle Group, Inc.
  Sentry Insurance   U.S. Bank, N.A.   SLCMMSP03294   10/11/09
 
               
Trim Systems Operating Corp.
  Fletcher Industries Inc.   U.S. Bank, N.A.   SLCMMSP03843   10/01/09

4.   Commercial Vehicle Group Inc.’s 8% Senior Notes Due 2013 and related
guarantees and any renewal, extension, amendment, restatement, modification or
refinancing of the obligations thereunder.   5.   Judgment amount and accrued
interest with respect to that certain judgment against National Seating Company
issued by the Regional Court in Karlsruhe, Germany on May 13, 2003 in favor of
Vogelsitze GmbH.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2.2
EXISTING LIENS
1. UCC filings:

                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
NC — Secretary of State Through: 11/06/2008
  UCC   20040080685E
8/12/04   CABARRUS PLASTICS, INC.   U.S. Bancorp Equipment Finance, Inc. —
Plastics Equipment Group   Specific equipment
 
                   
NC — Secretary of State Through: 11/06/2008
  UCC   20040083569J
8/20/04   CABARRUS PLASTICS, INC.   MHI Injection Molding Machinery, Inc.  
Specific equipment
 
                   
NC — Secretary of State Through: 11/06/2008
  UCC   20070074025J
8/1/07   CABARRUS PLASTICS, INC.   UBE Machinery Inc.   Specific equipment
 
                   
NC — Secretary of State Through: 11/06/2008
  UCC   20070074032G
8/1/07   CABARRUS PLASTICS, INC.   UBE Machinery Inc.   Specific equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   43451988
12/8/04   Commercial Vehicle Group, Inc.   Greater Bay Bank N.A.   Specific
equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   50361973
2/2/05   Commercial Vehicle Group, Inc.   NMHG Financial Services, Inc.  
Specific leased equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   52144815
7/13/05   Commercial Vehicle Group, Inc.   IOS Capital   Specific leased
equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   52354620
8/1/05   Commercial Vehicle Group, Inc.   IOS Capital   Specific leased
equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   61925247
6/7/06   Commercial Vehicle Group, Inc.   IOS Capital   Specific leased
equipment
Filed for precautionary
purposes

 



--------------------------------------------------------------------------------



 



                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
DE — Secretary of State Through: 10/31/2008
  UCC   62002665
6/13/06   Commercial Vehicle Group, Inc.   IOS Capital   Specific leased
equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   72627494
7/12/07   Commercial Vehicle Group, Inc.   Toyota Motor Credit
Corporation   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   72664810
7/16/07   Commercial Vehicle Group, Inc.   Toyota Motor Credit
Corporation   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   80459147
2/7/08   Commercial Vehicle Group, Inc.   IKON Financial Svcs   Specific leased
equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   80568723
2/15/08   Commercial Vehicle Group, Inc.   NMHG Financial Services, Inc.  
Specific leased equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   82454500
7/17/08   Commercial Vehicle Group, Inc.   IKON Financial Svcs   Specific leased
equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   40527681
12/25/04   Mayflower Vehicle Systems, Inc.   Riviera Tool Company   Specific
equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  ASSIGN   50445024
2/8/05   CVG Acquisition LLC   Riviera Tool Company   Assignment of financing
statement No. 40527681 from original Debtor (Mayflower Vehicle Systems, Inc.)
to:
 
                  CVG Acquisition LLC
(filed by original Debtor)
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   42464453
9/1/04   Mayflower Vehicle Systems, Inc.   Fab-All Manufacturing, Inc.  
Specific equipment

 



--------------------------------------------------------------------------------



 



                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
DE — Secretary of State Through: 10/31/2008
  AMEND   42464842
9/1/04   Mayflower Vehicle Systems, Inc.   Fab-All Manufacturing, Inc.  
Amendment to financing statement No. 42464453 restating collateral
 
                   
DE — Secretary of State Through: 10/31/2008
  ASSIGN   50445040
2/8/05   CVG Acquisition LLC   Fab-All Manufacturing, Inc.   Assignment of
financing statement No. 42464453 from original Debtor (Mayflower Vehicle
Systems, Inc.) to:
 
                  CVG Acquisition LLC
(filed by original Debtor)
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   50469701
2/10/05   Mayflower Vehicle Systems, Inc.   NMHG Financial Services, Inc.   “In
lieu of” filing to continue effectiveness of the following financing statement:
 
                  Huron County, OH; File No: 000083333; 10/10/00
 
                   
DE — Secretary of State Through: 10/31/2008
  AMEND   50822487
3/15/05   Mayflower Vehicle
Systems, LLC   NMHG Financial Services, Inc.   Amendment to financing statement
No. 50469701 amending Debtor’s name from Mayflower Vehicle Systems, Inc. to:
 
                  Mayflower Vehicle
Systems, LLC
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   50469750
2/10/05   Mayflower Vehicle Systems, Inc.   First Capital Leasing
— Leasing One
Corporation   “In lieu of” filing to continue effectiveness of the following
financing statement:
 
                  Belmont County, OH; File No: 20000001727; 12/5/00
 
                   
DE — Secretary of State Through: 10/31/2008
  AMEND   50822461
3/15/05   Mayflower Vehicle
Systems, LLC   First Capital Leasing
— Leasing One
Corporation   Amendment to financing statement No. 50469750 amending Debtor’s
name from Mayflower Vehicle Systems, Inc. to:
 
                  Mayflower Vehicle
Systems, LLC

 



--------------------------------------------------------------------------------



 



                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
DE — Secretary of State Through: 10/31/2008
  UCC   50495789
2/11/05   Mayflower Vehicle Systems, Inc.   Sterling Bank & Trust   “In lieu of”
filing to continue effectiveness of the following financing statement:
 
                  Cleveland County; File No: 000877; 7/28/00
 
                   
DE — Secretary of State Through: 10/31/2008
  AMEND   50822479
3/15/05   Mayflower Vehicle
Systems, LLC   Sterling Bank & Trust   Amendment to financing statement
No. 50495789 amending Debtor’s name from Mayflower Vehicle Systems, Inc. to:
 
                  Mayflower Vehicle
Systems, LLC  
DE — Secretary of State Through: 10/31/2008
  UCC   50814815
3/15/05   Mayflower Vehicle Systems, Inc.   GFC Leasing, A Division of Gordon
Flesch Company, Inc.   “In lieu of” filing to continue effectiveness of the
following financing statement:
 
                  Huron County, OH; File No: 000082659; 4/24/00
 
                   
DE — Secretary of State Through: 10/31/2008
  AMEND   50822404
3/15/05   Mayflower Vehicle
Systems, LLC   GFC Leasing, A Division of Gordon Flesch Company, Inc.  
Amendment to financing statement No. 50814815 amending Debtor’s name from
Mayflower Vehicle Systems, Inc. to:
 
                  Mayflower Vehicle
Systems, LLC
 
                   
IA — Secretary of State Through: 11/07/2008
  UCC   E599388
4/21/04   Monona Wire Corporation   US Bancorp   Specific leased equipment
Filing for informational
purposes only
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   41531468
5/14/04   National Seating Company   Safeco Credit Co. Inc. DBA Safeline Leasing
  “In-Lieu” financing statement to continue the effectiveness of:
 
                  TN SOS; File No:
 
                  993-050571; 10/5/99 Specific leased equipment Filed for
precautionary purposes

 



--------------------------------------------------------------------------------



 



                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
DE — Secretary of State Through: 10/31/2008
  UCC   42280719
8/12/04   National Seating Company   American Packaging Capital, Inc.   Specific
leased equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   42625202
9/20/04   National Seating Company   Safeco Credit Co. Inc. DBA Safeline Leasing
  “In-Lieu” financing statement to continue the effectiveness of:
 
                  TN SOS; File No:
 
                  993-050572; 10/5/99 Specific leased equipment Filed for
precautionary purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   50020900
1/4/05   National Seating Company   De Lage Landen Financial Services, Inc.  
Specific equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   50319393
1/28/05   National Seating Company   De Lage Landen Financial Services, Inc.  
Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   53162006
10/5/05   National Seating Company   CIT Group/Specific
equipment Financing,   “In-Lieu of Continuation” for the following:
 
              Inc.   TN SOS; File No:
 
                  101012025; 1/8/01 Specific equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   60241570
1/20/06   National Seating Company   Citicapital
Commercial Leasing
Corporation   “In-Lieu of Continuation” for the following:
 
                  TN SOS; File No:
 
                  101-015202; 1/30/01 Specific equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   62440584
7/14/06   National Seating Company   De Lage Landen Financial Services, Inc.  
Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   72754199
7/23/07   National Seating Co   US Bancorp   Specific leased equipment
Filed for informational
purposes only
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   71232932
4/3/07   Sprague Devices, Inc.   Citicorp Vendor Finance, Inc.   Specific leased
equipment
Filed for notification
purposes only

 



--------------------------------------------------------------------------------



 



                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
DE — Secretary of State Through: 10/31/2008
  UCC   21709405
6/13/02   Trim Systems, LLC   Dell Financial Services, L.P.   Specific leased
equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  CONT   71735462
5/8/07   Trim Systems, LLC   Dell Financial Services, L.P.   Continuation of
financing statement No. 21709405
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   40647927
3/8/04   Trim Systems, L.L.C.   Toyota Motor Credit
Corporation   Specific leased equipment
Filed as a precaution
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   41543661
4/12/04   Trim Systems, L.L.C.   Toyota Motor Credit Corporation Vesco
Industrial Trucks of Hickory, Inc.   Specific leased equipment
Filed as a precaution
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   42934943
10/19/04   Trim Systems, Inc.   Toyota Motor Credit
Corporation   Specific equipment
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   41694431
6/2/04   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   41981150
7/13/04   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   42907758
10/7/04   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   50545468
2/11/05   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   51463646
4/29/05   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes

 



--------------------------------------------------------------------------------



 



                          Filing   Date and           Collateral Jurisdiction  
Type   File Number   Debtor   Secured Party   Description
DE — Secretary of State Through: 10/31/2008
  UCC   52869015
9/16/05   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes
 
                   
DE — Secretary of State Through: 10/31/2008
  UCC   53231645
10/19/05   Trim Systems Operating
Corp   IOS Capital   Specific leased equipment
Filed for precautionary
purposes

2.   Mortgage on property located at 301 West Spruce Street, Monona, IA 52159
made by Monona Wire Corporation in favor of the City of Monona.   3.   Mortgage
on property located at 200 National Drive, Vonore, TN 37885 made by National
Seating Company in favor of BankBoston, N.A.   4.   The liens described on
Exhibit A to these disclosure schedules.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2.5
PERMITTED INVESTMENTS

1.   The Investments described on Exhibit A to these disclosure schedules.   2.
  The following intercompany loans:

              Intercompany borrower   Intercompany lender   Amount Outstanding
PEKM Kabeltechnik s.r.o.
  CVG Management Corporation   $ 2,366,058  
PEKM Kabeltechnik s.r.o.
  CVG Czech I   € 1,024,931.50  
PEKM Kabeltechnik s.r.o.
  C.I.E.B. Kahovec spol. s.r.o.   $ 544,560  
KAB Seating Limited
  JMH Limited (Dormant)   £ 1,732,231  
KAB Seating Limited
  BB Seating Limited (Dormant)   £ 206,875  
KAB Seating Limited
  Bostrom International Limited   £ 8,314,600  
Bostrom Limited
  Bostrom International Limited   £ 5,265,815  
Bostrom Limited
  KAB Seating Limited   £ 2,766,392  
Commercial Vehicle Systems Limited
  KAB Seating Limited   £ 23,498,423  
Commercial Vehicle Systems Limited
  Bostrom Limited   £ 4,491,232  
Bostrom Limited
  KAB Seating, Pty (Australia)   £ 157,550  
Commercial Vehicle Systems Limited
  CVS Holdings Limited   £ 26,612,820  
Bostrom Specialist Engineering Limited (Dormant)
  KAB Seating Limited   £ 123,050  
Bostrom Specialist Engineering Limited (Dormant)
  Bostrom Limited   £ 878,926  
Bostrom Specialist Engineering Limited (Dormant)
  KAB Seating Limited   £ 5,750  
Bostrom Specialist Engineering Limited (Dormant)
  Bostrom Limited   £ 1,383,075  
KAB Seating Limited
  Corvus Suspension Products Limited (Dormant)   £ 50,201  
Corvus Suspension Products Limited (Dormant)
  Bostrom Limited   £ 776,381  
KAB Seating Limited
  KAB Components Limited (Dormant)   £ 52,327  
KAB Components Limited (Dormant)
  Bostrom Limited   £ 2,311,595  

 



--------------------------------------------------------------------------------



 



              Intercompany borrower   Intercompany lender   Amount Outstanding
Bostrom Specialist Engineering Limited (Dormant)
  KAB Seating Limited   £ 82,800  
Bostrom Limited
  Bostrom Specialist   £ 464,452  
 
  Engineering Limited (Dormant)        
KAB Tooling Limited (Dormant)
  KAB Seating Limited   £ 717  
KAB Tooling Limited (Dormant)
  Bostrom Limited   £ 118,882  
KAB Pressing Limited (Dormant)
  KAB Seating Limited   £ 3,414,961  
KAB Pressing Limited (Dormant)
  Bostrom Limited   £ 4,016,511  
KAB Seating Limited
  Bostrom Specialist   £ 2,731  
 
  Engineering Limited (Dormant)        
KAB Seating Limited
  KAB Pressing Limited (Dormant)   £ 1,344,469  
KAB Pressing Limited (Dormant)
  Bostrom Limited   £ 887,591  
KAB Seating Limited
  KAB Pressing Limited (Dormant)   £ 74,298  
Kab Seating, L.L.C. (Dormant)
  Bostrom Limited   £ 641  
KAB Seating Limited
  Commercial Vehicle Group, Inc.   £ 9,582,495  
Commercial Vehicle Group, Inc.
  Bostrom Limited   £ 6,287,736  
Commercial Vehicle Group, Inc.
  Commercial Vehicle Systems   £ 3,021,951  
 
  Limited        
CVG Vehicle Components (Shanghai) Co. Ltd. (China)
  CVG International Holdings,   $ 901,735  

  Inc. (Barbados)        

3.   To the extent any intercompany loan set forth above in Item 2 of this
Schedule 10.2.5 is reclassified, converted or replaced by capital contributions,
only as pursuant to the definition of “Restricted Investments,” such capital
contributions.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2.7
PERMITTED ASSET DISPOSITIONS

1.   Any and all Asset Dispositions related to the closing of the facility
operated by CVG CS S. de R.L. de C.V. located at Carretera Tepa-Arandas #115,
Capilla de Guadelupe, Jalisco, Mexico.

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2.15
RESTRICTIVE AGREEMENTS

1.   The Indenture dated as of July 6, 2005, between Commercial Vehicle Group,
Inc. and U.S. Bank National Association, as Trustee, with respect to Commercial
Vehicle Group Inc.’s 8% Senior Notes Due 2013 and related guarantees and
Refinancing Debt (subject to the Refinancing Conditions).

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.2.18
EXISTING AFFILIATE TRANSACTIONS

1.   Freight services arrangement between Commercial Vehicle Group, Inc. and
Group Transportation Services Holdings, Inc., dated as of August 18, 2008,
approved by the Audit Committee of Commercial Vehicle Group, Inc. on April 21,
2008.

 



--------------------------------------------------------------------------------



 



SCHEDULE 11
MANDATORY COST FORMULA

1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.   2.   On the first day of each Interest Period (or
as soon as possible thereafter) the Agent shall calculate, as a percentage rate,
a rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the Agent as
a weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.   3.   The Additional Cost Rate for
any Lender lending from a Facility Office in a Participating Member State will
be the percentage notified by that Lender to the Agent. This percentage will be
certified by that Lender in its notice to the Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Facility Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Facility Office.   4.   The Additional Cost Rate for any Lender
lending from a Facility Office in the United Kingdom will be calculated by the
Agent as follows:

  (a)   in relation to a Loan made in Pounds Sterling:

     
AB + C(B – D) + E x 0.01
 
100 – (A + C)
  per cent. per annum

  (b)   in relation to a Loan in any currency other than Pounds Sterling:

     
E x 0.001
 
300
  per cent. per annum

    Where:

  A   is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that Lender is from time to time required to
maintain as an interest-free cash ratio deposit with the Bank of England to
comply with cash ratio requirements;     B   is the percentage rate of interest
(excluding the Applicable Margin and the Mandatory Cost and, if the Loan is an
Unpaid Sum, the additional rate of interest

 



--------------------------------------------------------------------------------



 



      specified in paragraph (a) of clause [•] (Default Interest) payable for
the relevant Interest Period on the Loan;

  C   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England;     D   is the percentage rate per annum payable by the
Bank of England to the Agent on interest-bearing Special Deposits; and     E  
is the rate of charge payable by that Lender to the Financial Services Authority
pursuant to the Fees Regulations (but, for this purpose, ignoring any minimum
fee required pursuant to the Fees Regulations) and expressed in Pounds Sterling
per £1,000,000 of the Fee Base of that Lender.

5.   For the purposes of this Schedule:

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England.     (b)   “Fees Regulations” means
the Banking Supervision (Fees) Regulations 2001 or such other law or regulation
as may be in force from time to time in respect of the payment of fees for
banking supervision.     (c)   “Fee Base” has the meaning given to it, and will
be calculated in accordance with, the Fees Regulations.

6.   In application of the above formula, A, B, C and D will be included in the
formula as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.  
7.   Each Lender shall supply any information required by the Agent for the
purpose of calculating its Additional Cost Rate. In particular, but without
limitation, each Lender shall supply the following information in writing on or
prior to the date on which it becomes a Lender:

  (a)   its jurisdiction of incorporation and the jurisdiction of its Facility
Office; and     (b)   any other information that the Agent may reasonably
require for such purpose.

    Each Lender shall promptly notify the Agent in writing of any change to the
information provided by it pursuant to this paragraph.   8.   The percentages of
rates of charge of each Lender for the purposes of A, C and E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraph 7 above and on the assumption that, unless a Lender notifies the Agent
to the

 



--------------------------------------------------------------------------------



 



    contrary, each Lender’s obligations in relation to cash ratio deposits,
Special Deposits and the Fees Regulations are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

9.   The Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender
pursuant to paragraphs 3 and 7 above is true and correct in all respects.   10.
  The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender pursuant to paragraphs 3
and 7 above.   11.   Any determination by the Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all Parties.   12.   The Agent may from time to time, after
consultation with the Company and the Lenders, determine and notify to all
Parties any amendments which are required to be made to this Schedule in order
to comply with any change in law, regulation or any requirements from time to
time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all Parties.

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.1
ITEMS NOT CONSTITUTING AN EVENT OF DEFAULT

1.   That certain judgment against National Seating Company issued on May 13,
2003 by the Regional Court in Karlsruhe, Germany in favor of Vogelsitze GmbH for
damages, accrued interest and interest accruing after such judgment.

 



--------------------------------------------------------------------------------



 



EXHIBIT A

Attached.

 



--------------------------------------------------------------------------------



 

[c48621c48621z0019.gif]

Current Structure



--------------------------------------------------------------------------------



 

[c48621c48621z0020.gif]

UK Uncheck Planning KAB IP Sale Steps: KAB Seating Ltd. ("KAB") forms a new UK
company ("UK IP Co."). KAB sells its identifiable intellectual property (assumed
value of $10M) to UK IP Co. for preferred shares (treated as §351(g) stock for
US federal income tax purposes).



--------------------------------------------------------------------------------



 

[c48621c48621z0021.gif]

UK Uncheck Planning KAB IP Sale (cont.) Step: KAB uses the preferred shares
received in Step 2 to repay $10M of the $19M it owes to Commercial Vehicle
Group, Inc. ("CVG, Inc."). UK IP Co. enters into a license agreement with KAB.



--------------------------------------------------------------------------------



 

[c48621c48621z0022.gif]

UK Uncheck Planning UK Holdco Formation Steps: Bostrom Ltd. ("Bostrom") forms a
new UK company ("UK Holdco"). UK Holdco elects to be treated as a disregarded
entity for US federal income tax purposes as its initial classification.



--------------------------------------------------------------------------------



 

[c48621c48621z0023.gif]

UK Uncheck Planning KAB Debt Transfers Steps: CVG, Inc. sells its $9M payable
due from KAB to CVS Holdings, Ltd. for a $9M note. CVS Holdings, Ltd.
contributes its $9M payable due from KAB to Commercial Vehicle Systems Limited
("CVS Limited") in exchange for additional common shares. CVS Limited
contributes its $9M payable due from KAB to Bostrom in exchange for additional
common shares. (alternatively, CVS Limited could use the $9M payable to pay off
its note payable due to Bostrom) Bostrom contributes its $9M payable due from
KAB to UK Holdco in exchange for additional common shares.



--------------------------------------------------------------------------------



 

[c48621c48621z0024.gif]

UK Uncheck Planning KAB Contribution Step: 11. Bostrom contributes KAB to UK
Holdco in exchange for additional common shares, with UK Holdco assuming KAB's
£2.8M payable due from Bostrom.



--------------------------------------------------------------------------------



 

[c48621c48621z0025.gif]

UK Uncheck Planning UK Holdco Uncheck Election Step: UK Holdco elects to be
treated as a regarded entity for US federal income tax purposes.



--------------------------------------------------------------------------------



 

[c48621c48621z0026.gif]

Resulting Structure